EXECUTION VERSION



Exhibit 10.62
 







AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

Dated as of January 27, 2015

among

MYLAN PHARMACEUTICALS INC.,

individually and as Servicer,

MYLAN SECURITIZATION LLC,

as Seller,

THE CONDUIT PURCHASERS FROM TIME TO TIME PARTY HERETO,


THE COMMITTED PURCHASERS FROM TIME TO TIME PARTY HERETO,


THE PURCHASER AGENTS FROM TIME TO TIME PARTY HERETO,


THE LOC ISSUERS FROM TIME TO TIME PARTY HERETO


and


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Agent








 













--------------------------------------------------------------------------------



TABLE OF CONTENTS





 
 
 
 
 
Page
 
 
 
 
 
 
ARTICLE I
 
PURCHASES AND REINVESTMENTS
2
SECTION
 
1.1
 
Purchases; Limits on Purchasers’ and LOC Issuer’s
Obligations
2
SECTION
 
1.2
 
Purchase Procedures; Funded Purchases and LOC Purchases;
Assignment of Purchasers’ Interests
6
SECTION
 
1.3
 
Reinvestments of Certain Collections; Payment of Remaining
Collections; Asset Interest
9
SECTION
 
1.4
 
Changes in Purchasers’ Total Commitment
13
SECTION
 
1.5
 
Issuance of Letters of Credit
14
SECTION
 
1.6
 
Letter of Credit Group Disbursements, Reimbursement
15
SECTION
 
1.7
 
Repayment of Letter of Credit Participation Advances
17
SECTION
 
1.8
 
Documentation
17
SECTION
 
1.9
 
Determination to Honor Drawing Request
18
SECTION
 
1.10
 
Nature of Participation and Reimbursement Obligations
18
SECTION
 
1.11
 
[Reserved]
19
SECTION
 
1.12
 
Liability for Acts and Omissions
19
SECTION
 
1.13
 
Termination or Reduction of Letters of Credit
21
SECTION
 
1.14
 
Tax Forms
21

ARTICLE II
 
COMPUTATIONAL RULES
22
SECTION
 
2.1
 
Selection of Rate Tranches
22
SECTION
 
2.2
 
Computation of each Purchaser’s Investment and each
Purchaser’s Tranche Investment
23
SECTION
 
2.3
 
Computation of Concentration Limit and Unpaid Balance
23
SECTION
 
2.4
 
Computation of Yield
23
SECTION
 
2.5
 
Estimates of Yield Rate, Fees, Etc
23
SECTION
 
2.6
 
Defaulting Purchasers
24

ARTICLE III
 
SETTLEMENTS
26
SECTION
 
3.1
 
Settlement Procedures
27
SECTION
 
3.2
 
Deemed Collections; Reduction of Purchasers’ Total
Investment, Etc
30
SECTION
 
3.3
 
Payments and Computations, Etc
32
SECTION
 
3.4
 
Treatment of Collections and Deemed Collections
33

ARTICLE IV
 
FEES AND YIELD PROTECTION
34
SECTION
 
4.1
 
Fees
34
SECTION
 
4.2
 
Yield Protection
34
SECTION
 
4.3
 
Funding Losses
36

ARTICLE V
 
CONDITIONS OF PURCHASES
37
SECTION
 
5.1
 
Closing Date; Conditions Precedent to Initial Purchase
37
SECTION
 
5.2
 
Conditions Precedent to All Purchases and Reinvestments
38




i







--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)



 
 
 
 
 
Page
 
 
 
 
 
 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES
39
SECTION
 
6.1
 
Representations and Warranties of Seller
39
SECTION
 
6.2
 
Representations and Warranties of MPI, Individually and as
Servicer
44

ARTICLE VII
 
GENERAL COVENANTS OF SELLER AND Servicer
48
SECTION
 
7.1
 
Affirmative Covenants of Seller
48
SECTION
 
7.2
 
Reporting Requirements of Seller
50
SECTION
 
7.3
 
Negative Covenants of Seller
52
SECTION
 
7.4
 
Affirmative Covenants of Servicer
55
SECTION
 
7.5
 
Reporting Requirements of MPI, Individually and as Servicer
57
SECTION
 
7.6
 
Negative Covenants of MPI, Individually and as Servicer
61
SECTION
 
7.7
 
Full Recourse
63
SECTION
 
7.8
 
Corporate Separateness; Related Matters and Covenants
63

ARTICLE VIII
 
ADMINISTRATION AND COLLECTION
67
SECTION
 
8.1
 
Designation of Servicer
67
SECTION
 
8.2
 
Duties of Servicer
68
SECTION
 
8.3
 
Resignation of MPI as Servicer
69
SECTION
 
8.4
 
Rights of Agent
70
SECTION
 
8.5
 
Responsibilities of Servicer
71
SECTION
 
8.6
 
Further Action Evidencing Purchases and Reinvestments
71
SECTION
 
8.7
 
Application of Collections
71

ARTICLE IX
 
SECURITY INTEREST
71
SECTION
 
9.1
 
Grant of Security Interest
71
SECTION
 
9.2
 
Further Assurances
73

ARTICLE X
 
EVENTS OF DEFAULT
73
SECTION
 
10.1
 
Events of Default
73
SECTION
 
10.2
 
Remedies
76

ARTICLE XI
 
AGENT; CERTAIN RELATED MATTERS
80
SECTION
 
11.1
 
Authorization and Action of each Purchaser Agent
80
SECTION
 
11.2
 
Authorization and Action of Agent
80
SECTION
 
11.3
 
Delegation of Duties
80
SECTION
 
11.4
 
Agency Termination
81
SECTION
 
11.5
 
Successor Agent
81
SECTION
 
11.6
 
Indemnification
81
SECTION
 
11.7
 
Limited Liability of Purchasers, Purchaser Agents and Agent
81
SECTION
 
11.8
 
Reliance, Etc
82
SECTION
 
11.9
 
Purchasers and Affiliates
82




ii







--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)



 
 
 
 
 
Page
 
 
 
 
 
 
ARTICLE XII
 
INDEMNIFICATION
82
SECTION
 
12.1
 
Indemnities by Seller
83
SECTION
 
12.2
 
Indemnity by Servicer
86

ARTICLE XIII
 
MISCELLANEOUS
87
SECTION
 
13.1
 
Amendments, Etc
87
SECTION
 
13.2
 
Notices, Etc
88
SECTION
 
13.3
 
Successors and Assigns; Participations; Assignments
88
SECTION
 
13.4
 
No Waiver; Remedies
89
SECTION
 
13.5
 
Binding Effect; Survival
90
SECTION
 
13.6
 
Costs, Expenses and Taxes
90
SECTION
 
13.7
 
No Proceedings
91
SECTION
 
13.8
 
Confidentiality
92
SECTION
 
13.9
 
Captions and Cross References
94
SECTION
 
13.10
 
Integration
94
SECTION
 
13.11
 
Governing Law
94
SECTION
 
13.12
 
Waiver of Jury Trial
95
SECTION
 
13.13
 
Consent to Jurisdiction; Waiver of Immunities
95
SECTION
 
13.14
 
Execution in Counterparts
95
SECTION
 
13.15
 
No Recourse Against Other Parties
96
SECTION
 
13.16
 
Pledge to a Federal Reserve Bank
96
SECTION
 
13.17
 
Severability
96
SECTION
 
13.18
 
[Reserved]
96
SECTION
 
13.19
 
Amendment and Restatement
96

APPENDIX A
 
Definitions
 
 
 
ANNEX A
 
Form of Purchase Notice
ANNEX B
 
Form of Letter of Credit Application
 
 
 
SCHEDULE 6.1(f)
 
Disclosed Matters
SCHEDULE 6.1(l)
 
UCC Details
SCHEDULE 6.1(m)
 
Lock-Box Information
SCHEDULE 6.2(m)
 
Credit and Collection Policy
SCHEDULE 13.2
 
Addresses for Notices
 
 
 
EXHIBIT 3.1(a)
 
Form of Information Package
EXHIBIT 7.5(a)(iii)
 
Compliance Certificate
EXHIBIT 7.5(k)
 
Contractual Dilution Estimate Information
EXHIBIT 10.1
 
Form of Side Letter
EXHIBIT 10.1-A
 
Form of Extension Request




iii







--------------------------------------------------------------------------------



AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
This AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT dated as of January 27,
2015 (this “Agreement”), among Mylan Pharmaceuticals Inc., a West Virginia
corporation (“MPI”), individually and as initial Servicer, Mylan Securitization
LLC, a Delaware limited liability company, as seller (“Seller”), Victory
Receivables Corporation, a Delaware corporation (“Victory”), as a conduit
purchaser and the other conduit purchasers from time to time party hereto (each
individually, a “Conduit Purchaser” and collectively with Victory, “Conduit
Purchasers”), PNC Bank, National Association, a national banking association
(“PNC”), as a committed purchaser, The Bank of Tokyo-Mitsubishi UFJ, Ltd., New
York Branch, a Japanese banking corporation acting through its New York Branch
(“BTMUNY”), as a committed purchaser and the other committed purchasers from
time to time party hereto (each individually, a “Committed Purchaser” and
collectively with PNC and BTMUNY, “Committed Purchasers” and collectively with
the Conduit Purchasers, “Purchasers”), PNC, as a purchaser agent (it being
understood on the date hereof the PNC Group does not have a Conduit Purchaser),
BTMUNY, as a purchaser agent and the other purchaser agents from time to time
party hereto (each individually, a “Purchaser Agent” and collectively with PNC
and BTMUNY, “Purchaser Agents”), BTMUNY, as agent on behalf of the Secured
Parties (“Agent”), the several financial institutions identified on the
signature pages hereto as “LOC Issuers” for their respective applicable LOC
Groups, and each of the other members of each Group party hereto.
B A C K G R O U N D:
1.    Originator has, and expects to have, Receivables which Originator intends
to sell or contribute to Seller pursuant to the Sale Agreement.
2.    Seller is a special purpose, bankruptcy remote, limited liability company
and wholly-owned subsidiary of MPI.
3.    Seller, in turn, intends to sell to Agent, on behalf of Purchasers and the
related LOC Issuer, as applicable, the Receivables and certain other related
assets which Seller is acquiring from Originator.
4.    Seller has requested that Agent on behalf of Purchasers and each LOC
Issuer, as applicable, and Agent on behalf of Purchasers and each LOC Issuer, as
applicable, has agreed, subject to the terms and conditions contained in this
Agreement, to purchase such Receivables, the Related Assets and the proceeds of
the foregoing, referred to herein as the Asset Interest, from Seller from time
to time during the term of this Agreement.
5.    The Purchasers will pay the purchase price for the Receivables and other
related assets in cash or by having the related LOC Issuer issue Letters of
Credit on behalf of such Purchasers in accordance with the terms and conditions
herein, in which case, the Committed Purchasers shall participate in such
Letters of Credit issued by the related LOC Issuer as described herein.
6.    Seller, Purchasers, LOC Issuer and Agent also desire that, subject to the
terms and conditions of this Agreement, certain of the daily Collections in
respect of the Asset Interest be reinvested in Pool Receivables, which
reinvestment shall constitute part of the Asset Interest.



 
1
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



7.    Seller, Purchasers, LOC Issuer and Agent also desire that, pursuant to the
terms hereof, MPI be appointed, and act, as the initial Servicer of the
Receivables.
8.    Seller, Purchasers, LOC Issuer and Agent also desire that the Performance
Guarantor guarantee the obligations of Originator and Servicer under the
Transaction Documents in accordance with the terms of the Performance Guaranty.
9.    BTMUNY has been requested, and is willing, to act as Agent.
10.    The parties hereto desire to amend and restate that certain Receivables
Purchase Agreement, dated as of February 21, 2012, among each of the parties to
this Agreement and certain other parties (as amended, supplemented or otherwise
modified prior to the date hereof, the “Prior Agreement”) on the terms and
conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:
Capitalized terms used and not otherwise defined in this Agreement are used as
defined in (or by reference in) Appendix A, and the other interpretive
provisions set out in Appendix A shall be applied in the interpretation of this
Agreement.
ARTICLE I
PURCHASES AND REINVESTMENTS
SECTION 1.1    Purchases; Limits on Purchasers’ and LOC Issuer’s Obligations.
(a)    Purchases. Upon the terms and subject to the conditions of this
Agreement, from time to time prior to the Purchase Termination Date, Seller may
either request a Funded Purchase, an LOC Purchase or a combination thereof in
accordance with this Section 1.1.
(b)    Funded Purchases.
(i)    If Seller desires a purchase to be funded all or in part by the
Purchasers in cash, upon the terms and subject to the conditions of this
Agreement, from time to time prior to the Purchase Termination Date, Seller may
request that Agent, on behalf of Conduit Purchasers or, if any Conduit Purchaser
is unable or unwilling to make such purchase or if no such Conduit Purchaser
exists with respect to a Group, the related Committed Purchaser in such Group,
purchase from Seller the Asset Interest and Agent, for any Group that has a
Conduit Purchaser, on behalf of Conduit Purchasers or, if any Conduit Purchaser
is unable or unwilling to make such purchase or, in the case of any Group that
does not have a Conduit Purchaser, the related Committed Purchaser in such
Conduit Purchaser’s Group, shall make a purchase (each such payment being a
“Funded Purchase”) in an amount equal in each instance to the lesser of: (i) the
amount requested by Seller to be funded as a Funded Purchase under Section
1.2(a), and (ii) the largest amount that will not cause any of (after giving
effect to

 
2
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



such Funded Purchase and any other Funded Purchase on such day) (a) in the case
of each Conduit Purchaser, such Conduit Purchaser’s Total Investment, plus the
Investment of each other Purchaser in such Group to exceed such Group’s Group
Limit or, in the case of each Committed Purchaser, such Committed Purchaser’s
Total Investment to exceed such Committed Purchaser’s Commitment, (b) the
aggregate Purchasers’ Total Investment to exceed the Purchasers’ Total
Commitment, or (c) the sum of the aggregate Purchasers’ Total Investment and the
Required Reserves to exceed the Net Pool Balance at such time (such amount being
the “Funded Purchase Price”). Each Committed Purchaser hereby agrees, on the
terms and subject to the conditions hereof, to make Funded Purchases deemed to
be so requested by Seller above if its related Conduit Purchaser, if applicable,
in such Committed Purchaser’s Group is unable or unwilling to make such Funded
Purchase, so long as its Investment after giving effect to such Funded Purchase
(and any other Funded Purchase to be made on such date) would not exceed its
Commitment or cause the Purchasers’ Total Investment to exceed the Purchasers’
Total Commitment. At no time shall a Conduit Purchaser that is not a Committed
Purchaser have any obligation or commitment to make any Funded Purchase.
Notwithstanding anything contained herein, at no time shall a Committed
Purchaser have an obligation to make any Funded Purchase on or after its related
Commitment Termination Date.
(ii)    Seller may, subject to the requirements and conditions herein, use the
proceeds of any Funded Purchase hereunder to satisfy its Reimbursement
Obligation ratably to the applicable affected LOC Issuer or LOC Issuers
(ratably, based on the Stated Amount of the Letters of Credit issued by each
such LOC Issuer) and the related Committed Purchasers (ratably, based on the
outstanding amounts funded by each such Committed Purchaser to the related LOC
Issuer in connection with the applicable LOC Purchase) pursuant to Section 1.6.
(iii)    In addition, in the event Seller fails to reimburse any applicable LOC
Issuer and each related Committed Purchaser, as applicable, for the full amount
of any drawing under any related Letter of Credit on the applicable Drawing Date
(out of its own funds available therefor at such time), in accordance with
Section 1.6 and the terms and conditions of the related Letter of Credit, then
Seller shall automatically (and without the requirement of any further action on
the part of any Person hereunder) be deemed to have requested a Funded Purchase
from the Group or Groups related to such Letter of Credit in accordance with,
and subject to the conditions of, clause (i) above on such date in an amount
equal to the total amount of such Reimbursement Obligation at such time. Subject
to the limitations on funding set forth herein and therein, in the case of any
Group that has a Conduit Purchaser, the Conduit Purchasers in each applicable
Group at their sole and exclusive discretion, or, in the case of any Group that
does not have a Conduit Purchaser at such time, the related Committed Purchaser
shall make such Funded Purchase in accordance with such deemed purchase request
and deliver the proceeds thereof directly to the applicable Purchaser Agent to
be distributed (ratably) to the affected LOC Issuer and related Committed
Purchaser, as applicable, in satisfaction of Seller’s Reimbursement Obligation
pursuant to

 
3
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



Section 1.6 in each case only to the extent of the amounts permitted to be
funded by such Conduit Purchaser at such time, as if such Funded Purchase was
requested in accordance with clause (i) above. If any such Conduit Purchaser is
unwilling or unable for any reason to make such Funded Purchase, the related
Committed Purchaser in the applicable Group shall make such Funded Purchase in
accordance with such deemed purchase request in accordance with, and subject to
the conditions of, clause (i) above and deliver the proceeds thereof directly to
the applicable Purchaser Agent to be distributed (ratably) to the affected LOC
Issuer and related Committed Purchasers, as applicable, in satisfaction of
Seller’s Reimbursement Obligation pursuant to Section 1.6, in each case only to
the extent of the amounts permitted to be funded by such Committed Purchasers at
such time, as if such Funded Purchase was requested in accordance with clause
(i) above (including that such Funded Purchase will not cause the applicable
Committed Purchaser’s Investment to exceed its Commitment). In the event that
any such Funded Purchase is not made under this clause (iii) because the
conditions precedent thereto set forth herein (including in Sections 1.1(b) and
5.2) have not been satisfied with respect thereto, the applicable Purchaser
Agent shall give notice thereof to Servicer.
(iv)    Any Funded Purchase plus any LOC Purchase made pursuant to this Section
1.1 on any day shall be in an amount at least equal to $40,000,000 for any
Funded Purchase or LOC Purchase made when the Purchasers’ Total Investment is
zero before giving effect to such Funded Purchase or LOC Purchase and at least
$5,000,000 for any Funded Purchase thereafter (unless such Funded Purchase is
deemed to be made under clause (iii) above), and, in each case (including with
respect to any LOC Purchase), in integral multiples of $100,000 in excess
thereof.
(c)    Letter of Credit Purchases. If Seller desires a purchase to be funded all
or in part by a LOC Issuer by its issuance of standby letters of credit in such
form as may be agreed to in writing by the applicable LOC Issuer and Seller from
time to time (the “Letters of Credit”), in which each of the Committed
Purchasers in the applicable LOC Group will ratably participate in accordance
with the terms of this Agreement (including Section 1.6 and Section 2.6, as
applicable) upon the terms and subject to the conditions of this Agreement, from
time to time prior to the earlier of (i) such LOC Issuer’s related Commitment
Termination Date and (ii) the Purchase Termination Date, Seller may request the
LOC Issuer to issue such Letters of Credit or to extend or renew a previously
issued Letter of Credit on its behalf (each such purchase being a “LOC
Purchase”), with an aggregate Stated Amount of all such Letters of Credit equal
in each instance to the lesser of: (i) the amount requested by Seller under
Sections 1.2(b)(i) to be made as a LOC Purchase by such LOC Issuer and (ii) the
largest amount that will not cause any of (after giving effect to such LOC
Purchase and any Funded Purchase on such day) (A) in the case of each Conduit
Purchaser, such Conduit Purchaser’s Total Investment, plus the Investment of
each other Purchaser in such Group to exceed such Group’s Group Limit, or, in
the case of each Committed Purchaser, such Committed Purchaser’s Total
Investment to exceed such Committed Purchaser’s Commitment, (B) the then
outstanding Stated Amount of all Letters of Credit issued in connection with LOC
Purchases to

 
4
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



exceed $80,000,000, (C) the applicable LOC Issuance Limit for any LOC Issuer to
be exceeded after giving effect to such issuance or (D) the sum of the aggregate
Purchasers’ Total Investment and the Required Reserves to exceed the Net Pool
Balance at such time, and in each case such that, after giving effect to such
LOC Purchase (and the corresponding issuance of Letter(s) of Credit) and any
other expiration, reduction, cancellation or reallocation of any other
outstanding Letter of Credit on or before such date (including as a result of a
deemed purchase under Section 1.6(a)(ii)(A)), (1) the proportion of the
Investment of each Committed Purchaser to the Purchasers’ Total Investment is in
the same proportion as the Commitment of such Committed Purchaser to the
Purchasers’ Total Commitment, (2) each LOC Issuer only has LOC Participation
Obligations from the Committed Purchasers in its LOC Group, (3) each Committed
Purchaser only has LOC Participation Obligations to the LOC Issuer(s) in its LOC
Group in proportion to its applicable Ratable Share and LOC Group Ratable Share,
as applicable, and (4) solely if there is more than one LOC Issuer, in
connection with such LOC Purchase, each Letter of Credit issued or otherwise
extended or renewed in connection with such LOC Purchase has the same expiry
date, so that each Committed Purchaser shall have the same tenor of its
aggregate LOC Exposure as each other Committed Purchaser has as of such date.
In the event there is more than one LOC Issuer or Fronting LOC Issuer in
connection with any LOC Purchase, Seller shall also designate how the portion of
such LOC Purchase allocable to the Fronting LOC Issuers in accordance with the
terms of this Agreement, if any, shall be allocated amongst such Fronting LOC
Issuers, and the parties acknowledge and agree that Seller shall allocate such
portion of the LOC Purchase to any or all of the Fronting LOC Issuers and may
request such Letters of Credit to be issued to any beneficiaries and on any of
the applicable forms described in the preceding paragraph, it being understood
that in connection with any LOC Purchase each applicable LOC Issuer may be
issuing Letters of Credit on different forms and to different beneficiaries.
Unless otherwise indicated in any other Group’s assumption joinder or transfer
document, such new Group’s Letter of Credit will be in the form of Annex B. Each
LOC Issuer agrees, on the terms and subject to the conditions hereof (including
Section 2.6(c) and the prior paragraph) and of the applicable Letter of Credit
Applications, to issue such Letters of Credit requested by Seller hereunder only
to the extent that after giving effect thereto (i) the aggregate Investment of
all the Committed Purchasers in its LOC Group (after giving effect thereto, all
of their other Purchases outstanding or to be funded on such date and any other
LOC Purchases evidence by Letters of Credit issued by any LOC Issuer in such LOC
Group on such dates) would not exceed its Commitment and (ii) the issuance of
such Letter of Credit shall not cause it to exceed its LOC Issuance Limit. Each
Committed Purchaser severally hereby agrees, on the terms and subject to the
conditions hereof, to participate in each LOC Purchase requested by Seller
hereunder to the extent of its related Group’s Ratable Share of each Purchase
requested and the Commitment of such Group and so long as its Investment after
giving effect to such participation in such LOC Purchase (and any other Purchase
to be made on such date) would not exceed its Commitment. Such participations in
each such LOC Purchase by each Committed Purchaser shall constitute an agreement
by such Committed Purchaser to make a Funded Purchase under, and subject to the
conditions of, Section 1.1(b)(iii) in the event that related Letter of Credit is
subsequently drawn and the

 
5
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



Seller otherwise fails to fulfill its Reimbursement Obligation at such time with
respect to such draw in accordance with the terms of this Agreement. All such
unfunded participations in LOC Purchases shall be included in the calculation of
the Investment of such Committed Purchaser and shall earn the applicable fees
set forth in the Fee Letter, but shall not accrue Yield. In the event that any
Letter of Credit expires, is cancelled or is surrendered to the applicable LOC
Issuer in accordance with its terms without being drawn (in whole or in part) or
if the Stated Amount of any such Letter of Credit is irrevocably reduced, then,
in such event, the foregoing Commitment to make such Funded Purchase shall
expire or be proportionately reduced, as applicable, with respect to such Letter
of Credit and the related Committed Purchasers, and the related Investment of
such Committed Purchaser shall automatically be ratably reduced (in accordance
with their participation therein hereunder) to the extent of the amount, or
portion of the Stated Amount, of such Letter of Credit which has expired or been
so surrendered, cancelled or reduced, as applicable, and, if applicable, deemed
Purchases shall occur in accordance with Section 1.6(a)(ii)(A). The aggregate
Stated Amount of all such Letters of Credit purchased under each LOC Purchase
made pursuant to this Section 1.1(c) shall be subject to Section 1.1(b)(iv),
and, with respect to each applicable LOC Issuer, in an amount not less than
$1,000,000 and in integral multiples of $100,000 in excess thereof.
SECTION 1.2    Purchase Procedures; Funded Purchases and LOC Purchases;
Assignment of Purchasers’ Interests.
(a)    Funded Purchases.
(i)    Notice of Funded Purchase. Each Funded Purchase shall be made on
irrevocable prior written notice from Seller to Agent and each Purchaser Agent
to make such Funded Purchase received by Agent and each Purchaser Agent not
later than 11:00 a.m. (New York City time) on the second (2nd) Business Day
preceding the date of such proposed Funded Purchase. Each such notice of a
proposed Funded Purchase shall specify (A) the desired amount and date of such
proposed Purchase, (B) a pro forma calculation of the Asset Interest (based on
the information from the most recent Information Package) after giving effect to
such Funded Purchase and any other Purchase proposed to be made on such day, (C)
a revised Information Package (based on the information from the most recent
Information Package) reflecting all information after giving effect to such
Purchase and any other Purchase made on such date and (D) each Group’s pro-rata
portion of such requested amount; provided, however, that, the Seller shall not
request, and the Purchasers shall not be required to fund, more than one Funded
Purchase per week. If a Conduit Purchaser is willing and able, in its sole
discretion, to make a Purchase requested of it pursuant to this Section 1.2(a)
subject to the terms and conditions hereof, such Conduit Purchaser shall make
such Purchase by transferring such amount in accordance with clause (ii) below
on the requested purchase date. If any Conduit Purchaser is unwilling or unable
for any reason to make such Purchase, subject to the terms and conditions
hereof, the related Committed Purchaser in such Conduit Purchaser’s Group,
subject to the terms and conditions hereof, shall make such Purchase by
transferring such amount in accordance with clause (ii) below.

 
6
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



(ii)    Payment of Funded Purchase Price. On the date of each Funded Purchase,
each Conduit Purchaser or each Committed Purchaser, as applicable, shall, upon
satisfaction of the applicable conditions set forth herein (including in Article
V), make available to Seller, the Funded Purchase Price of its Funded Purchase
in immediately available funds, at the account as designated from time to time
by Seller in a written notice to Agent and each Purchaser Agent.
(b)    LOC Purchases. Each LOC Purchase, the issuance of the related Letters of
Credit and the participation of the Committed Purchasers therein, as applicable,
in accordance with the terms of this Agreement (other than in accordance with
Section 1.6(a)(ii)(A)), shall be made on irrevocable prior written notice to
make such LOC Purchase and issue the related Letters of Credit delivered from
Seller received by each LOC Issuer, Agent and each Purchaser Agent not later
than 11:00 a.m. (New York City time) at least two (2) Business Days preceding
the date of such proposed LOC Purchase, including for the reallocation of the
LOC Purchases described in Section 2.6(b)), each such notice of a LOC Purchase
shall be in substantially the form of the Letter of Credit Application for the
applicable LOC Issuer including any related documents or agreements referred to
therein (the “Letter of Credit Application”) attached hereto as Annex B duly
completed to the satisfaction of Agent, the applicable Purchaser Agent and the
applicable LOC Issuer and shall include, (A) the desired amount and date of such
proposed LOC Purchase, (B) a pro forma calculation of the Asset Interest after
giving effect to such LOC Purchase and any other Purchase proposed to be made on
such day, (C) a revised Information Package reflecting all information after
giving effect to such LOC Purchase and any other Purchase to be made on such
date and (D) each Group’s pro-rata portion of such requested amount and, shall
also include such other certificates, documents and other papers and information
as Agent, such Purchaser Agent or such LOC Issuer may reasonably request. The
Seller shall only request, on any Purchase Date, and the applicable LOC Issuer
shall only issue, extend or renew Letters of Credit on such Purchase Date with
the same expiry date, so that each Committed Purchaser shall have the same tenor
of its aggregate LOC Exposure as each other Committed Purchaser has as of each
Purchase Date. Such notice shall also include how much of the applicable amounts
of such LOC Purchases as requested be made, and corresponding LOC’s be issued,
by each Fronting LOC Issuer. Unless indicated otherwise in any other Group’s
joinder or transfer document, such new Group’s Letter of Credit Application
will, if such Group has its own LOC Issuer, be in the form of Annex B. Seller
also has the right to give instructions and make agreements with respect to any
Letter of Credit Application and the disposition of documents, and to agree with
Agent, the applicable Purchaser Agent and the applicable LOC Issuer upon any
amendment, extension or renewal of any Letter of Credit. Each Letter of Credit
issued in connection with an LOC Purchase or otherwise shall comply with the
provisions of Section 1.5 and the related Letter of Credit Application.
(c)    Assignment of Asset Interest. Seller hereby sells, assigns and transfers
to Agent, for the benefit of Purchasers (ratably, according to each Purchaser’s
Investment) effective on and as of the date of each Purchase and Reinvestment by
any Purchaser hereunder, all of its right, title and interest in, to and under
all Pool Receivables purchased by such Purchaser hereunder and Related Assets
relating to such Pool

 
7
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



Receivables (other than the Seller’s title in and to the lock-box accounts
related to such Pool Receivables, which shall remain with Seller subject to
effective account control agreement in favor of Agent), whether now owned or
existing, or thereafter arising, acquired or originated, or in which the Seller
now or hereafter has any rights, and wherever so located (the assets so assigned
to include not only the Pool Receivables and Related Assets existing as of the
date of such Purchase but also all future Pool Receivables and the Related
Assets acquired by Seller from time to time as provided in Section 1.3).
On any date, the Asset Interest will represent the Purchasers’ percentage
ownership interest in all then outstanding Pool Receivables and all Related
Assets with respect thereto (including all Collections and other proceeds), as
at such date, which percentage ownership interest shall, on any date, be equal
to the following fraction (expressed as a percentage):
PTI + RR
NPB
where:
PTI
=
Purchasers’ Total Investment;
RR
=
the Required Reserves; and
NPB
=
the Net Pool Balance;
 
 
 

in each case as of that date; provided that the Asset Interest will remain
constant at 100% of the Net Pool Balance at all times on and after the Purchase
Termination Date until the Final Payout Date. Agent’s right, title and interest
in and to such percentage ownership interest in all such Pool Receivables and
all such Related Assets (including all Collections and other proceeds with
respect to the foregoing), for the benefit of the Purchasers, is herein called
the “Asset Interest”.
(d)    Characterization as a Purchase and Sale; Recharacterization. It is the
intention of the parties to this Agreement that the conveyance of Seller’s
right, title and interest in, to and under the Asset Interest to Agent for the
benefit of Purchasers pursuant to this Agreement shall constitute a purchase and
sale and not a pledge, and such purchase and sale of the Asset Interest to Agent
for the benefit of Purchasers and their assigns hereunder shall be treated as a
sale for all purposes, other than federal and state income tax purposes. The
provisions of this Agreement and all related Transaction Documents shall be
construed to further these intentions of the parties. If, notwithstanding the
foregoing, the conveyance of the Asset Interest to Agent for the benefit of
Purchasers is characterized by any Governmental Authority, bankruptcy trustee or
any other Person as a pledge, the parties intend that Seller shall be deemed
hereunder to have granted, and Seller does hereby grant, to Agent for the
benefit of Purchasers a first priority perfected security interest to secure
Seller’s obligations hereunder in all of Seller’s now or hereafter existing
right, title and interest in, to and under the Asset Interest in the Pool
Receivables and the Related Assets, whether now owned or existing,

 
8
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



thereafter arising, acquired or originated, or in which the Seller now or
hereafter has any rights, and wherever so located, and this Agreement shall
constitute a security agreement under applicable Law. Each of the parties hereto
hereby acknowledges and intends that no Purchase hereunder shall constitute, or
be deemed to constitute, a Security. The provisions of this Agreement and all
related Transaction Documents shall be construed to further these intentions of
the parties hereto.
(e)    Purchasers’ Limitation on Payments. Notwithstanding any provision
contained in this Agreement or any other Transaction Document to the contrary,
none of the Purchasers, Purchaser Agents or Agent shall, and none of them shall
be obligated (whether on behalf of a Purchaser or otherwise) to, pay any amount
to Seller as a Reinvestment under Section 1.3, except to the extent that
Collections are available for distribution to Seller for such purpose in
accordance with this Agreement. In addition, notwithstanding anything to the
contrary contained in this Agreement or any other Transaction Document, the
obligations of any Purchaser that is a commercial paper conduit or similar
vehicle under this Agreement and all other Transaction Documents shall be
payable by such Purchaser or successor or assign solely to the extent of funds
received from Seller in accordance with the terms of this Agreement or from any
party to any Transaction Document in accordance with the terms thereof in excess
of funds necessary to pay such Person’s matured and maturing Commercial Paper
Notes or other senior indebtedness when due. Any amount which Agent, a Purchaser
Agent or a Purchaser is not obligated to pay pursuant to the operation of the
two preceding sentences shall not constitute a claim (as defined in § 101 of the
Bankruptcy Code) against, or corporate obligation of, any Purchaser, any
Purchaser Agent or Agent, as applicable, for any such insufficiency unless and
until such amount becomes available for distribution to Seller pursuant to the
terms hereof.
(f)    Obligations Not Assumed. The foregoing sale, assignment and transfer does
not constitute, and is not intended to result in, the creation or an assumption
by Agent, any Purchaser Agent or any Purchaser of any obligation or liability of
Seller, Originator, Servicer, or any other Person under or in connection with
all, or any portion of, the Asset Interest (including the Receivables and
Related Assets), all of which shall remain the obligations and liabilities of
Seller, Originator and Servicer, as applicable.
SECTION 1.3    Reinvestments of Certain Collections; Payment of Remaining
Collections; Asset Interest.
(a)    On the close of business on each Business Day during the period from the
Closing Date to the Purchase Termination Date, Servicer shall, on behalf of
Agent (for the benefit of the Purchasers or other Secured Parties, as
applicable), out of all Collections received since the last Business Day and on
such Business Day from Pool Receivables:
(i)    determine the amount of all Collections;
(ii)    out of such Collections, be deemed to have set aside and held in trust
for Agent, Purchasers, the LOC Issuer and any other Secured Party, as

 
9
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



applicable, an amount (based on information provided by Agent or any Purchaser
Agent pursuant to Section 2.5) equal to the sum of: (a) the estimated amount of
Yield accrued in respect of each Rate Tranche, (b) all other amounts due to
Agent, Purchasers, LOC Issuer or any other Secured Party hereunder (including
amounts described in Sections 3.2(a) and 13.6) and (c) the Servicing Fee (in
each case, accrued through such day and not so previously set aside or
anticipated to accrue through the end of the current Settlement Period);
provided, that in the case of any Exiting Purchaser, the remainder of such
Collections (equal to the excess, if any, of all Collections received on such
day from Pool Receivables, over the sum of the amounts in clauses (a), (b) and
(c) above on such day) shall not be reinvested (as described below) after the
then-current Commitment Termination Date for such Exiting Purchaser and shall
instead be held in trust for the benefit of such Exiting Purchaser (or, if there
is more than one Exiting Purchaser on such day, pro rata for the benefit of each
such Exiting Purchaser based on such Exiting Purchaser’s ratable share) and
applied in accordance with clause (iii) below; provided, that, unless Agent or
any Purchaser Agent shall request it to do so in writing during the Liquidation
Period or after the occurrence of any Event of Default that has not been waived
in accordance with the terms of this Agreement, and so long as Servicer is able,
on each Business Day and on an equitable and consistent basis, to identify which
funds are Collections on Pool Receivables, Servicer shall not be required to
hold Collections that have been set aside in a separate deposit account
containing only such Collections, and may commingle such Collections with its
own funds; it being understood that Agent, on behalf of Purchasers, or any
Purchaser Agent, shall have a claim against Servicer to make payments pursuant
to Sections 1.3(c) or 3.1(c) (which claims shall be full recourse to Servicer)
in an amount equal to the amount of such Collections that have not been set
aside and that have been so commingled; and
(iii)    subject to Section 3.1(c)(iv), apply such Collections as are not
required to be set aside and held in trust pursuant to clause (ii) above, to pay
Seller for additional Pool Receivables and Related Assets with respect to such
Pool Receivables (each such purchase being a “Reinvestment”); provided, that,
(A) if the Asset Interest expressed as a percentage of Net Pool Balance, would
exceed 100% at such time, the aggregate Investment of any Purchaser would exceed
such Purchaser’s Commitment or the then aggregate Purchasers’ Total Investment
would exceed the Purchasers’ Total Commitment after giving effect to such
Reinvestment, then Servicer shall not reinvest, but shall first set aside and
hold in trust for the benefit of Purchasers in accordance with Section 3.4, a
portion of such Collections which, together with other Collections previously
set aside and then so held, shall equal the amount necessary to reduce, as
applicable, (i) the Purchasers’ Total Investment (ratably to the Purchasers
based on each such Purchaser’s Investment) to an amount equal to or less than
the Purchasers’ Total Commitment and (ii) the sum of Purchasers’ Total
Investment and the Required Reserves at such time to an amount equal to or less
than the Net Pool Balance at such time (any remaining Collections after giving
effect to this proviso shall then be applied as described above in this Section
1.3(a)(iii)); (B) in the case of any Exiting Purchaser, after its then-current
Commitment Termination Date, the

 
10
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



Servicer shall not reinvest, but shall set aside and hold in trust for the
benefit of the applicable Purchaser Agents, Purchasers, LOC Issuer or any other
Secured Party, as applicable in accordance with Section 3.4, a portion of such
Collections which, together with other Collections previously set aside and then
so held, shall equal the amount necessary to reduce such Exiting Purchaser’s
Investment to zero (based on its ratable share of the Purchasers’ Total
Investment (it being understood and agreed that notwithstanding anything to the
contrary set forth herein, solely for the purpose of determining such Exiting
Purchaser’s ratable share of such Collections, such Exiting Purchaser’s
Investment shall be deemed to remain constant from such then current Commitment
Termination Date for such Exiting Purchaser until the date such Exiting
Purchaser’s Investment has been repaid in full)) and (C) if the conditions
precedent to Reinvestment in clause (a), (b) or (d) of Section 5.2 are not
satisfied or no Reinvestments are to be made in accordance with Section 3.2(c),
then Servicer shall not apply any of such remaining Collections to a
Reinvestment.
(b)    Unreinvested Collections. Subject to Section 1.3(a)(iii) and
Section 3.1(c)(iv), Servicer shall set aside and hold in trust for the benefit
of Agent, Purchasers (including any Exiting Purchasers), the LOC Issuer and any
other Secured Party, as applicable, all Collections which, pursuant to clause
(iii) of Section 1.3(a), may not be reinvested in the Pool Receivables and
Related Assets; provided, that, unless Agent or any Purchaser Agent shall
request it to do so in writing during the Liquidation Period or after the
occurrence of any Event of Default that has not been waived in accordance with
the terms of this Agreement, and so long as Servicer is able, on each Business
Day and on an equitable and consistent basis, to identify which funds are
Collections on Pool Receivables, Servicer shall not be required to hold
Collections that have been set aside in a separate deposit account containing
only such Collections, and may commingle such Collections with its own funds; it
being understood that Agent, on behalf of each Purchaser and the other Secured
Parties, shall have a claim against Servicer to make payments pursuant to
Section 1.3(c) or Section 3.1(c) (which claim shall be full recourse to
Servicer) in an amount equal to the amount of such Collections that have not
been set aside and that have been so commingled. If, prior to the date when such
Collections are required to be paid to the Purchasers and, if applicable, the
other Secured Parties, pursuant to Section 1.3(c), the amount of Collections so
set aside exceeds the amount, if any, necessary to reduce, as applicable, (i)
the Purchasers’ Total Investment to an amount equal to or less than the
Purchasers’ Total Commitment, (ii) the sum of the Purchasers’ Total Investment
and the Required Reserves at such time to an amount equal to or less than the
Net Pool Balance at such time, and (iii) any Exiting Purchaser’s Investment to
zero, in each case subject to and as provided in Section 1.3(a)(iii) and the
conditions precedent to Reinvestment set forth in clauses (a), (b) and (d) of
Section 5.2 are satisfied and Reinvestments are permitted in accordance with
Section 3.2(c), then Servicer shall apply such Collections (or, if less, a
portion of such Collections equal to the amount of such excess) to the making of
a Reinvestment.
(c)    Payment of Amounts Set Aside.

 
11
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



(i)    Servicer shall pay all amounts set aside and held in trust pursuant to
clause (ii) of Section 1.3(a) in respect of Yield on a Rate Tranche not funded
by the issuance of Commercial Paper Notes (including under a Liquidity Agreement
or an Enhancement Agreement) to the applicable Purchaser Agent on the last day
of the then current Yield Period for such Rate Tranche based on information
provided by each applicable Purchaser Agent pursuant to Section 2.5.
(ii)    Servicer shall pay all amounts of Collections set aside and held in
trust pursuant to clause (ii) of Section 1.3(a) above and not applied pursuant
to clause (i) of this Section 1.3(c) to the applicable Purchaser Agent on the
Settlement Date for each Settlement Period, as provided in Section 3.1, or
during the Liquidation Period or after the occurrence of any Event of Default
that has not been waived in accordance with the terms of this Agreement, on such
earlier date or dates as Agent or any applicable Purchaser Agent shall require
on at least one (1) Business Day’s prior written notice to Servicer.
(iii)    Servicer shall pay all amounts set aside and held in trust pursuant to
Section 1.3(b) above to the applicable Purchaser Agent for the account of the
applicable Purchasers, the applicable LOC Issuer or as otherwise required
hereunder (A) on the last day of the then current Yield Period for any Rate
Tranche not funded by the issuance of Commercial Paper Notes in an amount not
exceeding each Committed Purchaser’s Tranche Investment of such Rate Tranche
(based on information provided by each applicable Purchaser Agent pursuant to
Section 2.5), and (B) on the Settlement Date for each Settlement Period, as
provided in Section 3.1, in an amount not exceeding each Conduit Purchaser’s
Tranche Investment of the Rate Tranche funded by Commercial Paper Notes (based
on information provided by each applicable Purchaser Agent pursuant to Section
2.5), or, in the case of clause (A) or clause (B) above, during the Liquidation
Period or after the occurrence of any Event of Default that has not been waived
in accordance with the terms of this Agreement, on such earlier date or dates as
Agent shall require on at least one (1) Business Day’s prior written notice to
Servicer; provided, that during the Liquidation Period or after the occurrence
of any Event of Default that has not been waived in accordance with the terms of
this Agreement, payments under this clause (iii) shall be made, in the following
order:  first, as applicable, to the LOC Issuers to cash collateralize the
Stated Amount of all outstanding Letters of Credit ratably among each applicable
LOC Issuer in each LOC Group by depositing the applicable amounts to the
applicable Cash Collateral Accounts, and then at the direction of the applicable
Purchaser Agent.
(iv)    Servicer shall pay the amount of Collections set aside pursuant to
Section 1.3(a)(ii) above with respect to any Defaulting Purchaser on each
Settlement Date (or during the Liquidation Period or during the existence of any
Event of Default that has not been waived in accordance with the terms of this
Agreement, on such earlier date or dates as Agent or any applicable Purchaser
Agent shall require on at least one (1) Business Day’s written notice to
Servicer) as follows: with respect to any amounts allocable to a Defaulting
Purchaser for

 
12
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



which Section 2.6(b)(ii)(A) is in effect, to the Purchaser Agent for each LOC
Issuer to which such Defaulting Purchaser has existing LOC Participation
Obligations, pro rata, to the repayment of any amounts owing by such Defaulting
Purchaser to the related LOC Issuer of any LOC Group of which such Defaulting
Purchaser is (or was) a member (e.g., the fronted amounts) and the amount
needed, to be deposited in each applicable Cash Collateral Account until the
amount on deposit in each such account is equal to the amount of the related LOC
Participation Obligations of such Defaulting Purchaser; provided that, once all
Defaulted Amounts with respect to any Defaulting Purchaser have been
cash-collateralized as described herein or otherwise paid in full as described
in Section 2.6 and no Event of Default that has not been waived in accordance
with the terms of this Agreement has occurred and is continuing and the Seller
agrees that such Defaulting Purchaser’s Commitment is terminated, such
Defaulting Purchaser will be treated as an Exiting Purchaser hereunder.
(v)    Servicer shall pay the amount of Collections set aside pursuant to
Section 1.3(a)(ii) above with respect to any Exiting Purchaser on each
Settlement Date (or during the Liquidation Period or during the existence of any
Event of Default that has not been waived in accordance with the terms of this
Agreement, on such earlier date or dates as Agent or any applicable Purchaser
Agent shall require on at least one (1) Business Day’s written notice to
Servicer) to the applicable Purchaser Agent, to be applied to reduce the
Investment of such Exiting Purchaser in the following order of priority: first,
the amount needed to be deposited in the related Cash Collateral Account for
each applicable LOC Issuer to which such Exiting Purchaser has existing LOC
Participation Obligations, pro rata among such LOC Issuers, until the amount on
deposit in each such account equals the amount of the related LOC Participation
Obligations and second, the amount needed to reduce any other Investment of such
Exiting Purchaser in the manner selected by such Purchaser Agent, including the
amount of any outstanding Funded Purchases, to zero.
(d)    Reduction of Purchasers’ Total Investment. The aggregate Purchasers’
Total Investment shall not be reduced by the amount of Collections set aside
pursuant to this Section unless and until such Collections are actually received
by the applicable Purchaser Agent for application hereunder to reduce
Purchasers’ Total Investment (ratably according to the Commitment of each
Committed Purchaser in the related Group) in accordance with the terms hereof.
SECTION 1.4    Changes in Purchasers’ Total Commitment.
(a)    Seller may (subject to the terms and conditions hereof), not more than
once each calendar quarter, reduce the Purchasers’ Total Commitment in whole, or
ratably among the Groups in part, in a minimum amount of $20,000,000 (or a
larger integral multiple of $1,000,000), upon at least ten (10) Business Days’
written notice to Agent and each Purchaser Agent (each, a “Commitment Reduction
Notice”), which notice shall specify the aggregate amount of any such reduction
and the applicable proposed respective amounts thereof applicable to each
Committed Purchaser, provided

 
13
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



that (i) the amount of the Purchasers’ Total Commitment may not be reduced below
the Purchasers’ Total Investment unless accompanied by a prepayment in the
amount necessary to ensure that the Purchasers’ Total Investment does not exceed
the Purchasers’ Total Commitment, (ii) the amount of any Purchaser’s Commitment
may not be reduced below such Purchaser’s Investment unless accompanied by a
prepayment in the amount necessary to ensure that its Investment does not exceed
its total Commitment, (iii) the amount of any Committed Purchaser’s Commitment
may not be reduced below $35,000,000 unless such Committed Purchaser’s
Commitment is terminated in full, and (iv) the amount of the Purchasers’ Total
Commitment may not be reduced below $140,000,000 unless the Purchasers’ Total
Commitment is terminated in full. All accrued and unpaid fees, including any
broken funding costs, if any, shall be payable to (i) to Purchaser Agents,
Purchasers, LOC Issuers and Secured Parties on the effective date of any
termination of the Purchasers’ Total Commitment and (ii) to the affected
Purchaser Agents, Purchasers, LOC Issuers and Secured Parties on the effective
date of the termination of any Committed Purchaser’s Commitment. Each Commitment
Reduction Notice shall be irrevocable once delivered to any Purchaser Agent and
the Agent.
(b)    In addition to and without limiting any other requirements for
termination, prepayment or the funding of the Cash Collateral Account hereunder,
no termination or reduction of the Purchasers’ Total Commitment, any Defaulting
Purchaser’s Commitment or Commitment under any provision hereof shall be
effective unless and until (i) in the case of a termination, the amount on
deposit in the applicable Cash Collateral Account is at least equal to the then
outstanding LOC Participation Obligations of the affected Committed Purchaser
and (ii) in the case of a partial reduction, the amount on deposit in the Cash
Collateral Account is at least equal to the excess, if any, of the then
outstanding LOC Participation Obligations of the affected Committed Purchaser
over the Purchasers’ Total Commitment or each such Purchaser’s Commitment, as
applicable, as so reduced by such partial reduction.
SECTION 1.5    Issuance of Letters of Credit.
(a)    Each Letter of Credit issued hereunder shall, among other things, (i)
provide for the payment of sight drafts or other written demands for payment
when presented for honor thereunder in accordance with the terms thereof and
when accompanied by the documents described therein, (ii) have an expiry date
not later than twelve (12) months after such Letter of Credit’s date of issuance
or requested extension or renewal, as the case may be, in accordance with
Sections 1.1 and 1.2 and (iii) be in form and substance reasonably acceptable to
the applicable LOC Issuer in its sole discretion. Each Letter of Credit shall be
subject either to the Uniform Customs and Practice for Documentary Credits (2007
Revision), International Chamber of Commerce Publication No. 600, and any
amendments or revisions thereof adhered to each respective LOC Issuer (“UCP
600”) or the International Standby Practices (ISP98-International Chamber of
Commerce Publication Number 590), and any amendments or revisions thereof
adhered to by each respective LOC Issuer (the “ISP98 Rules”), as determined by
such LOC Issuer for itself.

 
14
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



(b)    Seller shall authorize and direct each LOC Issuer to name Seller, on
behalf of, or “for the benefit of” Originator, as the “Applicant” or “Account
Party” (as applicable) of each Letter of Credit; provided, in either case, in no
event shall any Person (including Originator) other than the Seller or Seller in
such capacity be the “Applicant” or “Account Party” (as applicable) under any
Letter of Credit or otherwise have any obligation to reimburse any LOC Issuer
under the terms of any Letter of Credit.
SECTION 1.6    Letter of Credit Group Disbursements, Reimbursement.
(a)    (i)    Immediately upon the issuance of each Letter of Credit issued by
an LOC Issuer, each LOC Group Participant belonging to such LOC Issuer’s LOC
Group shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from such LOC Issuer in its LOC Group a participation in such Letter of
Credit and each drawing thereunder in an amount equal to such LOC Group
Participant’s ratable share of the Stated Amount of such Letter of Credit and
the amount of such drawing, respectively.
(ii)    (A)    In the event that the Stated Amount of any Letter of Credit is
reduced (including reduction with respect to the Stated Amount of such Letter of
Credit due to such Letter of Credit being irrevocably returned or canceled or
expiring and, in each case, not being able to be drawn upon) and, as a result of
such reduction (which, for the avoidance of doubt, shall be made in accordance
with Section 1.13), the proportion of the Investment of any Committed Purchaser
to the Purchasers’ Total Investment is not in the same proportion as the
Commitment of such Committed Purchaser is to the Purchasers’ Total Commitment at
such time, then such Committed Purchaser shall at such time, and hereby shall be
deemed, to purchase from the other applicable Committed Purchasers (including,
if applicable, those not in its LOC Group), and such other Committed Purchasers
shall at such time, and shall hereby be deemed to, sell a participation interest
in a Letter of Credit issued by such other Committed Purchasers in the amount
that will equalize such proportions across all Committed Purchasers and such
participations. All such purchases and sales shall reduce or increase, as
applicable, each affected Committed Purchaser’s Investment in the amount of such
sale or purchase.
(B)    If any deemed purchases of participation interests occur (or are
otherwise outstanding) in accordance with clause (ii)(A) above, the Seller shall
by the later of (I) ten (10) Business Days thereafter and (II) the next
Settlement Date thereafter, reduce the Stated Amount of such Letters of Credit,
request a LOC Purchase or LOC Purchases hereunder, or otherwise cause the
reallocation of the Investment among Groups and LOC Issuer so that after giving
effect thereto: (x) each LOC Issuer only has LOC Participation Obligations from
the Committed Purchasers in its LOC Group, (y) each Committed Purchaser only has
LOC Participation Obligations to the LOC Issuer(s) in its LOC Group in
proportion to its applicable Ratable Share and LOC Group Ratable Share, as
applicable, and (z) solely if there is more than one LOC Issuer, each Letter of
Credit outstanding at such time has an expiry date such that each Committed

 
15
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



Purchaser shall have the same tenor of its aggregate LOC Exposure as each other
Committed Purchaser has as of such date.
(b)    In the event of any request for a drawing under a Letter of Credit issued
by an LOC Issuer by the beneficiary or transferee thereof, such LOC Issuer will
promptly notify the Agent, the related Purchaser Agents and Seller of such
request. Seller shall reimburse (such obligation to reimburse the applicable LOC
Issuer shall sometimes be referred to as a “Reimbursement Obligation”) the
applicable LOC Issuer, prior to 12:00 p.m. (New York City time) on each date
that an amount is paid by the LOC Issuer under any Letter of Credit (each such
date, a “Drawing Date”), in an amount equal to the amount so paid by such LOC
Issuer. In the event Seller fails to reimburse the applicable LOC Issuer for the
full amount of any drawing under any Letter of Credit by 12:00 p.m. (New York
City time) with respect to such reimbursement failure, on the applicable Drawing
Date, such LOC Issuer will promptly notify the related Purchaser Agent of each
LOC Group Participant thereof, and Seller shall be deemed to have requested that
a Funded Purchase be made ratably by the related LOC Group Participants to be
disbursed on the Drawing Date under such Letter of Credit in accordance with
Section 1.1(b)(iii). Any notice given by an LOC Issuer pursuant to this Section
1.6 may be oral if promptly confirmed in writing by such LOC Issuer, the related
Purchaser Agent or Agent; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.
(c)    Each applicable Purchaser Agent shall promptly notify each of its related
LOC Group Participant’s of such Funded Purchase request and each such LOC Group
Participant shall pay to the applicable LOC Issuer an amount in immediately
available funds equal to its Ratable Share of the amount of the drawing in
accordance with the terms of this Agreement, as applicable, whereupon such
applicable LOC Group Participants shall each be deemed to have made a Funded
Purchase in such amount; provided that with respect to any Defaulting Purchaser
that is a related LOC Group Participant that fails to make such deemed Funded
Purchase or any portion thereof, the applicable amount of funds then on deposit
in its related Cash Collateral Account necessary to cover such shortfall shall
be withdrawn by the applicable Purchaser Agent and paid over to the applicable
LOC Issuer to make such Funded Purchase on such date for such purpose. If any
Committed Purchaser so notified fails to make available to the applicable LOC
Issuer the amount of such LOC Group Participant’s Ratable Share of such amount
by no later than 2:00 p.m. (New York City time) on the Drawing Date, then
interest shall accrue on such Committed Purchaser’s obligation to make such
payment, from the Drawing Date to the date on which such Committed Purchaser
makes such payment (i) at a rate per annum equal to the Federal Funds Rate
during the first three days following the Drawing Date plus 2.00% and (ii) at a
rate per annum equal to the Bank Rate plus 2.00% on and after the fourth day
following the Drawing Date. Each LOC Issuer will promptly give notice of the
occurrence of the Drawing Date affecting it, but failure of an LOC Issuer to
give any such notice on a Drawing Date or in sufficient time to enable any
related Committed Purchaser to effect such payment on such date shall not
relieve such Committed Purchaser from its obligation under this clause (c);
provided that such Committed Purchaser shall not be obligated to pay interest as
provided in subclauses (i) and (ii) above until and commencing from the date of
receipt of notice

 
16
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



from the applicable LOC Issuer, Agent or the applicable Purchaser Agent of a
drawing. Each Exiting Purchaser’s obligation under this Section 1.6 as a LOC
Group Participant shall terminate to the extent that its LOC Participation
Obligations have been cash collateralized in accordance with Section 1.3(c)(iv).
In addition, each Committed Purchaser’s obligation under this Section 1.6 as a
LOC Group Participant shall continue until any of the following events have
occurred: (A) the related LOC Issuer ceases to be obligated to issue or cause to
be issued Letters of Credit hereunder; (B) no Letter of Credit issued by any LOC
Issuer hereunder remains outstanding and uncancelled and the Purchase
Termination Date has occurred; and (C) all Persons (other than Seller and
Servicer) have been fully reimbursed for all payments made under or relating to
any of the Letters of Credit issued hereunder and the Purchase Termination Date
has occurred.
SECTION 1.7    Repayment of Letter of Credit Participation Advances.
(a)    Upon (and only upon) receipt by an LOC Issuer for its account of
immediately available funds from Seller (i) in reimbursement of any payment made
by such LOC Issuer under a Letter of Credit with respect to which any related
Committed Purchaser has made a participation advance to such LOC Issuer under
Section 1.6 or (ii) in payment of Yield on the Funded Purchases made or deemed
to have been made in connection with any such draw, the applicable LOC Issuer
will, subject to Section 2.6. pay to the applicable Committed Purchaser, ratably
(based on the outstanding drawn amounts funded by each such Committed Purchaser
in respect of such Letter of Credit), in the same funds as those received by
such LOC Issuer; it being understood that such LOC Issuer shall retain the
ratable amount of such funds that were not the subject of any payment in respect
of such Letter of Credit by any related Committed Purchaser.
(b)    If an LOC Issuer is required at any time to return to Seller, or to a
trustee, receiver, liquidator, custodian, or any official in any insolvency
proceeding, any portion of the payments made by Seller to such LOC Issuer
pursuant to this Agreement or any Letter of Credit issued by it in reimbursement
of a payment made under any such Letter of Credit or interest or fee thereon or
with respect thereto, each Committed Purchaser shall, on demand of such LOC
Issuer, forthwith return to such LOC Issuer the amount of its Ratable Share of
any amounts so irrevocably returned by such LOC Issuer plus interest thereon at
the Federal Funds Rate to the extent such interest is payable or such other
Person to whom such payment would be returned.
SECTION 1.8    Documentation. Seller agrees to be bound by the terms of the
applicable Letter of Credit Application and by the applicable LOC Issuer’s
interpretations of any Letter of Credit it issues and by such LOC Issuer’s
written regulations and customary practices relating to letters of credit,
though each applicable LOC Issuer’s interpretation of such regulations and
practices may be different from Seller’s own and from each others. In the event
of a conflict between a Letter of Credit Application and this Agreement, this
Agreement shall govern (unless such resolution of such conflict would adversely
affect such LOC Issuer or its rights with respect to such Letter of Credit, in
which case the terms of such Letter of Credit Application shall govern so long
as the application of such term would not adversely affect any other Purchaser,
Agent or other Secured Party hereunder). It is understood and agreed that,
except in the case of gross negligence or willful misconduct by an LOC Issuer,
as determined by

 
17
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



a final non-appealable judgment of a Court of competent jurisdiction, such LOC
Issuer shall not be liable for any error, breach, negligence and/or mistakes,
whether of omission or commission, in following Seller’s instructions or those
contained in the Letters of Credit issued by it or any modifications, amendments
or supplements thereto.
SECTION 1.9    Determination to Honor Drawing Request. In determining whether to
honor any request for drawing under any Letter of Credit by the beneficiary
thereof, each LOC Issuer shall be responsible only to determine that the
documents and certificates required to be delivered under such Letter of Credit
have been delivered and that they comply on their face with the requirements of
such Letter of Credit and that any other drawing condition appearing on the face
of such Letter of Credit has been satisfied in the manner so set forth.
SECTION 1.10    Nature of Participation and Reimbursement Obligations. Each
Committed Purchaser’s obligation in accordance with this Agreement to make
participation advances as a result of a drawing under a Letter of Credit issued
by the LOC Issuer(s) in its LOC Group under Sections 1.1(b)(iii), 1.6 and 2.6(b)
and the obligations of Seller to reimburse each LOC Issuer upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, shall not be
subject to any defenses whatsoever, and shall be performed strictly in
accordance with the terms of this Article I under all circumstances, including
the following circumstances:
(a)    any set-off, counterclaim, recoupment, defense or other right which such
Committed Purchaser may have against an LOC Issuer, Agent, any Purchaser Agent
any Conduit Purchaser, another Committed Purchaser, Seller or any other Person
for any reason whatsoever;
(b)    the failure of Seller or any other Person to comply with the conditions
set forth in this Agreement for the making of a purchase, reinvestments,
requests for Letters of Credit or otherwise, it being acknowledged that such
conditions are not required for the making of participation advances hereunder;
(c)    any lack of validity or enforceability of any Letter of Credit;
(d)    any claim of breach of warranty that might be made by Seller, any LOC
Issuer, any Purchaser, any Purchaser Agent or any other Person against the
beneficiary of a Letter of Credit, or the existence of any claim, set-off,
defense or other right which Seller, any LOC Issuer, any Purchaser, any
Purchaser Agent or any other Person may have at any time against a beneficiary,
any successor beneficiary or any transferee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
any LOC Issuer, any Purchaser, any Purchaser Agent or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between Seller or
any Subsidiaries of Seller or any Affiliates of Seller and the beneficiary for
which any Letter of Credit was procured);
(e)    the lack of power or authority of any signer of, or lack of validity,
sufficiency, accuracy, enforceability or genuineness of, any draft, demand,
instrument,

 
18
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



certificate or other document presented under any Letter of Credit, or any such
draft, demand, instrument, certificate or other document proving to be forged,
fraudulent, invalid, defective or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect, even if an LOC Issuer, Agent,
any Purchaser Agent or a Purchaser has been notified thereof;
(f)    payment by an LOC Issuer under a Letter of Credit issued by it against
presentation of a demand, draft or certificate or other document which does not
comply with the terms of such Letter of Credit other than as a result of the
gross negligence or willful misconduct of such LOC Issuer;
(g)    the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
(h)    any failure by an LOC Issuer or any of an LOC Issuer’s Affiliates to
issue any Letter of Credit in the form requested by Seller;
(i)    any Material Adverse Effect on Seller, Originator or any Affiliates
thereof;
(j)    any breach of this Agreement or any other Transaction Document by any
party thereto;
(k)    the fact that an Event of Default or an Unmatured Event of Default shall
have occurred and be continuing;
(l)    the fact that this Agreement or the obligations of Seller or Servicer
hereunder shall have been terminated;
(m)    any default or breach by any other Purchaser or LOC Issuer; and
(n)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.
SECTION 1.11    [Reserved].
SECTION 1.12    Liability for Acts and Omissions.
(a)    As between Seller, on the one hand, and each LOC Issuer and each other
Indemnified Party, on the other, Seller assumes all risks of the acts and
omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit or such beneficiaries assignees except
to the extent a loss results from any such act or omission or misuse solely as
the result of the gross negligence or willful misconduct of the Indemnified
Party as finally determined by a court of competent jurisdiction. In furtherance
and not in limitation of the respective foregoing, no Indemnified Party shall be
responsible for: (i) the form, validity, sufficiency, accuracy, genuineness or
legal

 
19
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



effect of any document submitted by any party in connection with the application
for an issuance of any such Letter of Credit, even if it should in fact prove to
be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged (even if such LOC Issuer or such other Indemnified Party shall have been
notified thereof; provided that any such notification shall not affect any
determination of gross negligence or willful misconduct); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of Seller against any beneficiary
of such Letter of Credit, or any such transferee, or any dispute between or
among Seller and any beneficiary of any Letter of Credit or any such transferee;
(iv) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise, whether or not they
be encrypted; (v) errors in interpretation of technical terms; (vi) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of such Indemnified Party, and none of the above
shall affect or impair, or prevent the vesting of, any of any LOC Issuer’s or
any other Indemnified Party’s rights or powers hereunder. In no event shall any
of such LOC Issuer or other Indemnified Party be liable to Seller or any other
Person for any indirect, consequential, incidental, punitive, exemplary or
special damages or expenses (including attorneys’ fees), or for any damages
resulting from any change in the value of any property relating to a Letter of
Credit.
(b)    Without limiting the generality of the foregoing, each LOC Issuer and
each other Indemnified Party (i) may rely on any written communication believed
in good faith by such Person to have been authorized or given by or on behalf of
the applicant for a Letter of Credit; (ii) may honor any presentation if the
documents presented appear on their face to comply with the terms and conditions
of the relevant Letter of Credit; (iii) may honor a previously dishonored
presentation under a Letter of Credit, whether such dishonor was pursuant to a
court order, to settle or compromise any claim of wrongful dishonor, or
otherwise, and shall be entitled to reimbursement to the same extent as if such
presentation had initially been honored, together with any interest paid by an
LOC Issuer or its Affiliates; (iv) may honor any drawing that is payable upon
presentation of a statement advising negotiation or payment, upon receipt of
such statement (even if such statement indicates that a draft or other document
is being delivered separately), and shall not be liable for any failure of any
such draft or other document to arrive, or to conform in any way with the
relevant Letter of Credit; (v) may pay any paying or negotiating bank claiming
that it rightfully honored under the laws or practices of the place where such
bank is located; and (vi) may settle or adjust any claim or demand made on any
of an LOC Issuer or other Indemnified Party, in any way related to any order
issued at the applicant’s request to an air carrier, a letter of guarantee or of
indemnity issued to a carrier or any similar document (each an “Order”) and
honor any drawing in connection with any Letter of Credit that is the subject of
such Order,

 
20
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



notwithstanding that any drafts or other documents presented in connection with
such Letter of Credit fail to conform in any way with such Letter of Credit.
(c)    In furtherance and extension and not in limitation of the specific
provisions set forth above, any action taken or omitted by an LOC Issuer or its
related Purchaser Agent under or in connection with the Letters of Credit issued
by it or any documents and certificates delivered thereunder, if taken or
omitted in good faith and without gross negligence or willful misconduct, as
determined by a final non-appealable judgment of a court of competent
jurisdiction, shall not put such LOC Issuer or such related Purchaser Agent
under any resulting liability to Seller, Servicer, Originator, any Purchaser,
any Agent, any Purchaser Agent or any other Person.
SECTION 1.13    Termination or Reduction of Letters of Credit. An LOC Issuer
shall only terminate or reduce the Stated Amount of a given Letter of Credit
issued by it upon receipt of appropriate documentation from the beneficiary
thereof or, upon the irrevocable expiration thereof in accordance with its
terms. In each such case, the LOC Issuer shall (i) provide prompt notice of such
termination or reduction to the Seller, the Servicer and the Agent and the Agent
shall promptly provide such notice to each Purchaser Agent, (ii) return to the
Seller any cash collateral deposited by it under Section 3.1(c)(iv) in excess of
the Stated Amount for such Letter of Credit after giving effect to such
termination, reduction or expiration and (iii) return to the Seller any cash
collateral deposited pursuant to Section 1.3(c)(iv) or Section 1.3(c)(v) with
respect to such Letter of Credit in respect of any applicable LOC Group
Participant (or former LOC Group Participant) in excess of the amount required
to be on deposit in the Cash Collateral Account with respect to such Letter of
Credit pursuant to Section 1.3(c)(iv) or Section 1.3(c)(v) after giving effect
to such termination, reduction or expiration; provided, in each case, that any
amounts irrevocably returned to the Seller pursuant to this Section 1.13 shall
be deemed to be Collections and applied pursuant to Section 1.3. For the
avoidance of doubt, any termination or reduction of the Stated Amount of a
Letter of Credit shall be applied first, to reduce the LOC Participation
Obligation and related Investment of any LOC Group Participant that is an
Exiting Purchaser, second, without duplication of clause first, to reduce the
LOC Participation Obligation and related Investment of any LOC Group Participant
that is an Amortizing Purchaser, third, with respect to any former LOC Group
Participant whose LOC Participation Obligations have been terminated, replaced
or expired, in whole or in part, by amounts on deposit in a Cash Collateral
Account, to reduce the amount of cash collateral required to be on deposit in
such Cash Collateral Account (which amount shall be returned to the Seller
pursuant to this Section 1.13) and fourth, to reduce, pro rata, the LOC
Participation Obligations of each other LOC Group Participant.
SECTION 1.14    Tax Forms.
(a)    Any Secured Party that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Transaction Document
shall deliver to the Seller and the Agent, at the time or times reasonably
requested by the Seller or the Agent, such properly completed and executed
documentation reasonably requested by the Seller or the Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Secured Party, if reasonably requested by the
Seller or the Agent, shall deliver such other documentation prescribed

 
21
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



by applicable law or reasonably requested by the Seller or the Agent as will
enable the Seller or the Agent to determine whether or not such Secured Party is
subject to backup withholding or information reporting requirements.
(b)    Each Secured Party shall deliver to the Seller and the Agent such tax
forms or other documents as shall be prescribed by applicable law, to the extent
applicable, (x) to demonstrate that payments to such Secured Party under any
Transaction Document are exempt from any United States withholding tax imposed
pursuant to FATCA, and (y) to allow the Seller and Agent to determine the amount
to deduct or withhold under FATCA from a payment under any Transaction Document.
Each Secured Party further agrees to complete and to deliver to the Seller and
the Agent from time to time, so long as it is eligible to do so, any successor
or additional form required by the Internal Revenue Service or reasonably
requested by the Seller or Agent in order to secure an exemption from, or
reduction in the rate of, withholding tax imposed pursuant to FATCA.
    
ARTICLE II
COMPUTATIONAL RULES
SECTION 2.1    Selection of Rate Tranches. Subject to the requirements set forth
in this Article II, each Purchaser Agent shall from time to time, only for
purposes of computing Yield with respect to each Purchaser in its Group, divide
the Asset Interest into one or more Rate Tranches, and the applicable Yield Rate
may be different for each Rate Tranche. Each Purchaser’s Investment shall be
allocated to each Rate Tranche by related Purchaser Agent to reflect the funding
sources for each portion of the Asset Interest, so that:
(a)    there will be one or more Rate Tranches, selected by each Purchaser
Agent, reflecting the portion, if any, of the Asset Interest funded or
maintained by each Committed Purchaser other than through the issuance of
Commercial Paper Notes or Letters of Credit (including by outstanding Liquidity
Advances or by funding under an Enhancement Agreement); and
(b)    there will be one or more Rate Tranches, selected by each Purchaser
Agent, reflecting the portion, if any, of the Asset Interest representing, and
funded by, the Stated Amount of Letters of Credit issued by the related LOC
Issuer; and
(c)    there will be a Rate Tranche, selected by each Purchaser Agent, equal to
the excess of each Purchaser’s Investment over the aggregate amounts allocated
at such time pursuant to clause (a) above, which Rate Tranche shall reflect the
portion of the Asset Interest funded or maintained by Commercial Paper Notes.
The applicable Purchaser Agent may, in its sole discretion at any time and from
time to time, declare any Yield Period applicable to any Purchaser’s Investment
to be terminated and allocate the portion of such Purchaser’s Investment
allocated to such Yield Period to one or more other Yield Periods and Yield
Rates as such Purchaser Agent shall select.

 
22
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



SECTION 2.2    Computation of each Purchaser’s Investment and each Purchaser’s
Tranche Investment. In making any determination of any Purchasers’ Total
Investment and any Purchaser’s Tranche Investment, the following rules shall
apply:
(a)    each Purchaser’s Investment shall not be considered reduced by any
allocation, setting aside or distribution of any portion of Collections unless
such Collections shall have been actually received by the applicable Purchaser
Agent in accordance with the terms hereof;
(b)    each Purchaser’s Investment (or any other amounts payable under any
Transaction Document) shall not be considered reduced (or paid) by any
distribution of any portion of Collections or other payments, as applicable
(including, deposit thereof into any Cash Collateral Account), if at any time
such distribution or payment is rescinded or must otherwise be returned for any
reason; and
(c)    if there is any reduction in any Purchaser’s Investment, there shall be a
corresponding reduction in such Purchaser’s Tranche Investment with respect to
one or more Rate Tranches selected by the related Purchaser Agent in its sole
discretion (subject to Section 1.3(c)(iii)).
SECTION 2.3    Computation of Concentration Limit and Unpaid Balance. In the
case of any Obligor which is an Affiliate of any other Obligor, the
Concentration Limit and the aggregate Unpaid Balance of Pool Receivables of such
Obligors shall be calculated as if such Obligors were a single Obligor.
SECTION 2.4    Computation of Yield. In making any determination of Yield, the
following rules shall apply:
(a)    each Purchaser Agent shall determine the Yield accruing with respect to
each Rate Tranche, based on the Yield Period therefor determined in accordance
with Section 2.1 and the other terms hereof (or, in the case of the Rate Tranche
funded by Commercial Paper Notes, each Settlement Period), in accordance with
the definition of Yield;
(b)    no provision of this Agreement shall require the payment or permit the
collection of Yield in excess of the maximum permitted by applicable Law; and
(c)    Yield for any Rate Tranche shall not be considered paid by any
distribution or other payment if at any time such distribution or payment is
rescinded or must otherwise be returned for any reason.
SECTION 2.5    Estimates of Yield Rate, Fees, Etc. It is understood and agreed
that (a) the Yield Rate for any Rate Tranche may change from one applicable
Yield Period or Settlement Period to the next, and the applicable Bank Rate,
Base Rate or CP Rate used to calculate the applicable Yield Rate may change from
time to time and at any time during an applicable Yield Period or Settlement
Period, (b) any rate information provided by Agent or any Purchaser Agent to
Seller or Servicer shall be based upon Agent’s or any Purchaser Agent’s good
faith estimate, as applicable, (c) the amount of Yield actually accrued with
respect to a Rate

 
23
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



Tranche during any Yield Period (or, in the case of the Rate Tranche funded by
Commercial Paper Notes, any Settlement Period) may exceed, or be less than, the
amount set aside with respect thereto by Servicer, and (d) the amount of fees or
other amounts payable to Agent, any Purchaser or any other Secured Party accrued
hereunder with respect to any Settlement Period may exceed, or be less than, the
amount set aside with respect thereto by Servicer. Failure to set aside any
amount so accrued shall not relieve Servicer of its obligation to remit
Collections to Agent, the applicable Purchaser Agent or otherwise to any other
Person with respect to such accrued amount, as and to the extent provided in
Section 3.1.
SECTION 2.6    Defaulting Purchasers. Notwithstanding any provision of this
Agreement to the contrary, if any Committed Purchaser becomes a Defaulting
Purchaser, then the following provisions shall apply for so long as such
Committed Purchaser is a Defaulting Purchaser:
(a)    Voting. The Commitment of such Defaulting Purchaser shall not be included
in determining whether the Required Purchasers have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to Section
13.1), provided that any waiver, amendment or other modification requiring the
consent of (i) all Committed Purchasers or (ii) each affected Purchaser and, in
either case, which affects such Defaulting Purchaser differently than other
affected Purchasers, shall still require the consent of such Defaulting
Purchaser.
(b)    Reallocation; Cash Collateralization; etc. If any LOC Participation
Obligations exist with respect to a Committed Purchaser at the time such
Committed Purchaser becomes a Defaulting Purchaser then:
(i)    Notwithstanding Section 1.1(c) and any other provision hereof, all or any
part of such LOC Participation Obligations shall, subject to any available
Commitment of each non-Defaulting Purchaser be reallocated among all of the
non-Defaulting Purchasers in the affected LOC Group in accordance with their
respective Ratable Shares (without giving effect to any Defaulting Purchaser’s
Commitment in the denominator of such definition); provided that if such
Defaulting Purchaser has a Defaulted Amount due to its failure to pay its
Ratable Share of any funding under a related Letter of Credit to the applicable
LOC Issuer in accordance with Section 1.6(c), each of the non-Defaulting
Purchasers in the affected LOC Group shall pay its Ratable Share of such
Defaulted Amount to such LOC Issuer in accordance with Section 1.6(c), but only,
in each case, to the extent (I) the sum of any non-Defaulting Purchaser’s
Investment after giving effect thereto does not exceed its total Commitment and
(II) the conditions set forth in Section 5.2 are satisfied at such time);
provided that none of (x) the reallocation of a Defaulting Purchaser’s funding
obligations described above, (y) the performance by non-Defaulting Purchasers of
such reallocated funding obligations, or (z) the cash collateralization detailed
in subsections (ii) and (iii) below will by themselves cause the relevant
Defaulting Purchaser to become a non-Defaulting Purchaser;

 
24
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



(ii)    if the reallocation described in paragraph (i) above cannot, or can only
partially, be effected, the Seller or the Servicer on its behalf shall,
following notice by the Agent, the affected LOC Issuer or the related Purchaser
Agent, either (A) cause such Defaulting Purchaser to be an Amortizing Purchaser
(and any related LOC Participation Obligations to be cash-collateralized and any
amounts paid by any LOC Issuer of any LOC Group of which such Defaulting
Purchaser is (or was) a member on its behalf (e.g. the fronted amounts) to be
repaid) in accordance with Section 1.3(c)) or (B) reduce the related LOC
Participation Obligations by an amount equal to the unreallocated, non-cash
collateralized portion thereof as to which such Defaulting Purchaser is
otherwise liable;
(iii)    if the Seller cash collateralizes (or causes the cash collateralization
of) any portion of such Defaulting Purchaser’s LOC Participation Obligations
pursuant to this Section 2.6(b) and Section 1.3(c), the Seller shall not be
required to pay any Commitment Fee to such Defaulting Purchaser pursuant to
Section 4.1 or the terms of any other Transaction Document, as the case may be,
with respect to such Defaulting Purchaser’s LOC Participation Obligations during
the period such Defaulting Purchaser’s LOC Participation Obligations are cash
collateralized in accordance with clause (b)(ii)(A) above;
(iv)    if the LOC Participation Obligations of the non-Defaulting Purchasers
are reallocated pursuant to Section 2.6(b)(i), then the Commitment Fees and
Undrawn Letter of Credit Fees, if any, payable to the Purchasers pursuant to
Section 4.1 or the terms of any other Transaction Document, as the case may be,
shall be adjusted in accordance with such non-Defaulting Purchasers’ Ratable
Share of the aggregate Commitments of such non-Defaulting Purchasers; and
(v)    if any Defaulting Purchaser’s LOC Participation Obligations are not cash
collateralized, prepaid or reallocated pursuant to this Section 2.6(b) and
Section 1.3(c), then, without prejudice to any rights or remedies of the
applicable LOC Issuer or any Purchaser hereunder, all Commitment Fees that
otherwise would have been payable to such Defaulting Purchaser (solely with
respect to the portion of such Defaulting Purchaser’s Commitment that was
affected by such LOC Participation Obligations) and Undrawn Letter of Credit
Fees payable under Section 4.1 or the terms of any other Transaction Document
with respect to such Defaulting Purchaser’s LOC Participation Obligations shall
be payable to the applicable LOC Issuer until such Defaulting Purchaser’s LOC
Participation Obligations are cash collateralized, prepaid or reallocated as
described above.
(c)    Letter of Credit Issuances. So long as any Committed Purchaser is a
Defaulting Purchaser, (i) no LOC Issuer for a LOC Group of which such Defaulting
Purchaser is a member shall be required to issue, extend, create, incur, amend
or increase the Stated Amount of any Letter of Credit unless (A) the LOC
Exposure related to each such Letter of Credit is 100% covered by the
Commitments of the non-Defaulting Purchasers which are members of such LOC Group
at the time of such issuance or (B)

 
25
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



such LOC Issuer is satisfied in its sole discretion that cash collateral will be
provided in accordance with Section 2.6(b)(ii)(A) and Section 1.3(c), and (ii)
participating interests in any such newly issued, extended or created Letter of
Credit shall be allocated among the non-Defaulting Purchasers which are members
of such LOC Group in a manner consistent with Section 2.6(b)(i) (and Defaulting
Purchasers shall not participate therein).
(d)    Payments to Defaulting Purchaser. Any amount payable to a Defaulting
Purchaser hereunder or under any other Transaction Document (whether on account
of principal, interest, fees or otherwise), other than as described in Section
1.3(c)(iv), shall, in lieu of being distributed to such Defaulting Purchaser, be
retained by the Purchaser Agents for the affected LOC Issuer pro rata in
accordance with the Defaulted Amounts owed to the related Group in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by each such applicable Purchaser Agent (i)
first, pro rata, to the payment of any amounts owing by such Defaulting
Purchaser to the Agents hereunder, (ii) second, pro rata, to the repayment of
any amounts owing by such Defaulting Purchaser to the LOC Issuer for any LOC
Group of which such Defaulting Purchaser is (or was) a member (e.g. the fronted
amounts) or to make a deposit into the applicable Cash Collateral Account with
respect to such Defaulting Purchaser, as applicable, (iii) third, if so
determined by the applicable Purchaser Agent or requested by the related LOC
Issuer, to be held in such account as cash collateral for future funding
obligations of the Defaulting Purchaser of any participating interest in any
Letter of Credit to be issued by such LOC Issuer, (iv) fourth, to the funding of
any Purchase in respect of which such Defaulting Purchaser has failed to fund
its portion thereof as required by this Agreement, (v) fifth, if so determined
by the Agent, the affected Purchaser Agents, the Seller or the Servicer, held in
such account as cash collateral for future obligations of the Defaulting
Purchaser to make any Purchase under this Agreement, (vi) sixth, pro rata, to
the payment of any amounts owing to the Purchasers or the LOC Issuer, as
applicable, as a result of any judgment of a court of competent jurisdiction
obtained by any Purchaser or any LOC Issuer against such Defaulting Purchaser as
a result of such Defaulting Purchaser’s breach of its obligations under this
Agreement, (vii) seventh, pro rata, to the payment of any amounts owing to the
Seller as a result of any judgment of a court of competent jurisdiction obtained
by the Seller against such Defaulting Purchaser as a result of such Defaulting
Purchaser’s breach of its obligations under this Agreement, and (viii) eighth,
to such Defaulting Purchaser or as otherwise directed by a court of competent
jurisdiction; provided that if such payment is (A) a prepayment of the principal
amount of any Purchases or the payment of any Reimbursement Obligations for
which a Defaulting Purchaser has funded its participation under Section 1.6(c)
and (B) made at a time when the conditions set forth in Section 5.2 are
satisfied, such payment shall be applied solely to prepay the Purchases of, and
reimbursement obligations owed to, all non-Defaulting Purchasers pro rata prior
to being applied to the prepayment of any Purchases, or reimbursement
obligations owed to, any Defaulting Purchaser.


ARTICLE III

SETTLEMENTS

 
26
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



SECTION 3.1    Settlement Procedures. The parties hereto will take the following
actions with respect to each Settlement Period:
(a)    Information Package. On the second (2nd) Business Day prior to the
Settlement Date or, on the fourth (4th) Business Day of each week following a
downgrade of the Performance Guarantor (or New Mylan, if Performance Guarantor
shall cease to have a rating by S&P or Moody’s and New Mylan shall have a rating
by S&P or Moody’s) to a rating below BB- (or it equivalent) or a withdrawal of
its rating by each of S&P and Moody’s following the Cut-Off Date for such
Settlement Period, or for the preceding calendar week, as applicable (each a
“Reporting Date” for and related to the Settlement Period or calendar week, as
applicable, ending immediately prior to such date), a Primary Officer of
Servicer shall deliver to Agent and Agent shall promptly deliver to each
Purchaser Agent an e-mail attaching an Excel file and a file in .pdf or similar
format signed by Servicer containing the information described in Exhibit
3.1(a), including the information calculated by Servicer pursuant to this
Section 3.1 (each, an “Information Package”) for the related Settlement Period;
provided, that Agent with the consent of the Required Purchaser Agents may, or
upon their reasonable request, shall request Servicer to modify in a
commercially reasonable manner the information required to be provided by
Servicer in, or the form of, the Information Package upon notice to the
Servicer; provided, further, that any such modification must be commercially
reasonably; provided, further, that during the Liquidation Period or after the
occurrence of any Event of Default that has not been waived in accordance with
the terms of this Agreement, Agent with the consent of the Required Purchaser
Agents may, or at their direction, shall request, Servicer to, and Servicer
agrees to, deliver information similar to the Information Package and any other
information related to the Asset Interest, the Receivables or the transactions
contemplated hereby as Agent or any Purchaser Agent shall request (including a
calculation of Required Reserves and each component thereof) on each Business
Day.
(b)    Yield; Other Amounts Due. On or before the second Business Day prior to
the Reporting Date for each Settlement Period, each Purchaser Agent shall notify
Servicer of (i) the amount of Yield accrued in respect of each applicable Rate
Tranche during such Settlement Period, and (ii) all fees (including any Fronting
Fees) and other amounts accrued and payable or to be paid by Seller under this
Agreement and the other Transaction Documents, on the related Settlement Date
(other than amounts described in clause (c) below). Seller, on the Settlement
Date for such Settlement Period, or when otherwise required hereunder prior to
each such date, shall pay such Yield and all fees and other amounts due in
respect of such Settlement Period to the applicable Purchaser Agent.
(c)    Settlement Computations.
(i)    Before each Reporting Date, Servicer shall compute, as of the most recent
Cut-Off Date and based upon the assumption in the next sentence, (A) the Asset
Interest, the Purchasers’ Total Investment, the Total Investment of each Group,
the Required Reserves and the Net Pool Balance and each component of the
foregoing, (B) the amount of the reduction or increase (if any) in each of the

 
27
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



Asset Interest, Required Reserves, the Net Pool Balance, the Total Investment of
each Group and the Purchasers’ Total Investment since the immediately preceding
Cut-Off Date, (C) the excess (if any) of the Asset Interest (expressed as a
percentage of Net Pool Balance), over 100%, (D) the excess (if any) of the
Purchasers’ Total Investment, over the Purchasers’ Total Commitment, (E) the
excess (if any) of any Purchaser’s Investment, over its Commitment and (F) the
amount payable to any Amortizing Purchaser. Such calculations shall be based
upon the assumption that Collections set aside pursuant to Section 1.3(b) will
be paid to the applicable Purchaser Agent on the Settlement Date for the
Settlement Period related to such Reporting Date.
(ii)    If, according to the computations made pursuant to clause (i) of this
Section 3.1(c), the sum of Purchasers’ Total Investment and the Required
Reserves at such time shall exceed the Net Pool Balance at such time, or the
Purchasers’ Total Investment or any Purchaser’s Investment shall exceed the
Purchasers’ Total Commitment or the Commitment of its related Committed
Purchaser, respectively, Servicer shall promptly notify Agent and each Purchaser
Agent, and on the Settlement Date for such Settlement Period (or during the
Liquidation Period or after the occurrence of any Event of Default that has not
been waived in accordance with the terms of this Agreement or while any
Unmatured Event of Default is continuing, within one (1) Business Day), Servicer
shall pay to the applicable Purchaser Agent for the benefit of the applicable
Purchasers (to the extent of Collections received during the related Settlement
Period attributable to all Rate Tranches and not previously paid to such
Purchaser Agent) the amount necessary to reduce (unless the Seller has
irrevocably reduced the Stated Amount of the applicable Letters of Credit so
that none of the circumstances described above are continuing) (A) the
Purchasers’ Total Investment to the Purchasers’ Total Commitment, (B) the sum of
Purchasers’ Total Investment and the Required Reserves at such time to no more
than the Net Pool Balance at such time, and (C) any affected Purchaser’s
Investment to no more than the Commitment of its related Committed Purchaser,
subject, however, to the proviso to Section 1.3(c)(iii).
(iii)    The payment described in clause (ii) of this Section 3.1(c) shall be
made out of amounts set aside pursuant to Section 1.3 for such purpose and, to
the extent such amounts were not so set aside, Seller hereby agrees to pay such
amounts (notwithstanding any limitation on recourse or other liability
limitation contained herein to pay such amounts) to Servicer to the extent of
Collections applied to Reinvestment under Section 1.3 during the relevant
Settlement Period. Notwithstanding anything to the contrary set forth above, on
any date on or prior to the Final Payout Date, if the sum of the Purchasers’
Total Investment and the Required Reserves at such time exceeds the Net Pool
Balance at such time, Servicer shall immediately pay to the applicable Purchaser
Agent from amounts held in trust, or that should have been so held, pursuant to
Section 1.3(a)(ii), an amount equal to such excess.

 
28
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



(iv)    In addition to the payments described in clause (ii) of this Section
3.1(c), during the Liquidation Period, after the occurrence of any Event of
Default that has not been waived in accordance with the terms of this Agreement
or while any Unmatured Event of Default is continuing, Servicer shall pay to the
applicable Purchaser Agent or the applicable LOC Issuer, as applicable, all
other Collections on all Receivables, whether or not required to be set aside
pursuant to Section 1.3, on the Settlement Date for each Settlement Period, for
application by the related Purchaser Agent in an amount not exceeding all
amounts payable hereunder or under the other Transaction Documents to the
Purchasers, the LOC Issuer, the Purchaser Agents, Agent, the Affected Parties
and the Indemnified Parties.
(d)    Order of Application. Upon receipt by Agent or each Purchaser Agent, as
applicable, of funds distributed pursuant to this Section 3.1 with respect to
any Settlement Period, Agent or such Purchaser Agent, as applicable, shall apply
them to the items specified in the subclauses below, in the order of priority of
such subclauses:
(i)    to Yield together with any Used Margin accrued and unpaid on all Rate
Tranches howsoever funded or maintained during the related Settlement Period;
(ii)    to Undrawn Letter of Credit Fee for its Group;
(iii)    to the Commitment Fee;
(iv)    to the Fronting Fee for each related Fronting LOC Issuer, if any;
(v)    to accrued and unpaid Servicing Fee (if the Servicer is not MPI or an
Affiliate thereof);
(vi)    ratably, to accrued and unpaid amounts owed to each Purchaser Agent
hereunder (including all fees payable to Agent, Purchaser Agents, and Purchasers
pursuant to the Fee Letter other than fees paid pursuant to subclauses (i)
through (v) above);
(vii)    ratably, to the reduction of Purchasers’ Total Investment, to the
extent such reduction is required under Section 3.1(c) or, during the
Liquidation Period to be applied first, to cash collateralize the Stated Amount
of all outstanding Letters of Credit ratably among each Purchaser Group by
depositing such amounts to the applicable Cash Collateral Account and second, to
ratably reduce the remainder of the Purchasers’ Total Investment as determined
by the applicable Purchaser Agent;
(viii)    to other accrued and unpaid amounts owing to any Purchaser, LOC
Issuer, Agent or any other Secured Party hereunder; and
(ix)    to accrued and unpaid Servicing Fee (if the Servicer is MPI or an
Affiliate thereof).

 
29
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



(e)    Non-Distribution of Servicing Fee. If Agent and each Purchaser Agent
consents (which consent is granted as of the Closing Date but which consent may
be revoked by the Agent or any Purchaser Agent at any time and which consent
shall be deemed to have been revoked upon the occurrence of any Event of Default
that has not been waived in accordance with the terms of this Agreement or while
any Unmatured Event of Default is continuing), the amounts (if any) set aside by
Servicer pursuant to Section 1.3 in respect of the Servicing Fee may be retained
by Servicer to the extent applicable for its own account. To the extent Servicer
sets aside and retains such amounts, no distribution shall be made in respect of
the Servicing Fee pursuant to clause (d)(v) or clause (d)(ix) above.
(f)    Delayed Payment. Notwithstanding anything in this Agreement to the
contrary, on any day for payment described in this Section 3.1 (or in Section
1.3(c) in respect of accrued Yield on Rate Tranches funded by Liquidity Advances
or under an Enhancement Agreement), Collections during the relevant Settlement
Period or Yield Period were less than the aggregate amounts payable hereunder,
Servicer shall not make any payment otherwise required, and the next available
Collections in respect of the Asset Interest shall be applied to such payment,
and no Reinvestment shall be permitted hereunder until such amount payable has
been paid in full. The foregoing shall not limit or otherwise affect the full
recourse nature of Seller’s obligations hereunder.
SECTION 3.2    Deemed Collections; Reduction of Purchasers’ Total Investment,
Etc.
(a)    Deemed Collections. If on any day:
(i)    the Unpaid Balance of any Pool Receivable is:
(A)    reduced or cancelled as a result of any defective, rejected or returned
merchandise or services, any cash discount, or any other adjustment by Seller,
Servicer, Originator, any of their respective Affiliates or otherwise (other
than any reduction or cancellation that would constitute credit recourse for
uncollectible Receivables or to the extent of any amount of any of the foregoing
then included in the Adjusted Contractual Dilution Estimate in effect at such
time),
(B)    reduced or cancelled as a result of a setoff or netting in respect of any
dispute, claim or other action by the Obligor thereof against Seller, Servicer,
Originator, any of their respective Affiliates or otherwise (whether such claim
arises out of the same, a related or an unrelated transaction and other than any
reduction or cancellation that would constitute credit recourse for
uncollectible Receivables or to the extent of any amount of any of the foregoing
then included in the Adjusted Contractual Dilution Estimate in effect at such
time),
(C)    reduced or cancelled on account of the obligation of Seller, Servicer,
Originator or otherwise to pay to the related Obligor, or the

 
30
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



payment of, any rebate, discount, refund or similar credit (other than any
reduction or cancellation that would constitute credit recourse for
uncollectible Receivables or to the extent of any amount of any of the foregoing
then included in the Adjusted Contractual Dilution Estimate in effect at such
time),
(D)    less than the amount included in calculating the Net Pool Balance for
purposes of any Information Package (for any reason other than such Pool
Receivable becoming a Defaulted Receivable or due to the application of
Collections received with respect to such Pool Receivable), or
(E)    extended, amended or otherwise modified, or any term or condition of any
related Contract is amended, modified or waived (except to the extent covered by
this clause (i) or expressly permitted by Section 8.2(b)(i)); or
(ii)    any of the representations or warranties of Seller set forth in Section
6.1 were untrue when made or set forth in Sections 6.1(d), (k) or (o) are no
longer true with respect to any Pool Receivable;
then, on such day, Seller shall be deemed to have received a Collection of such
Pool Receivable and Seller shall pay ratably, to the applicable Purchaser Agent,
for application as provided in this Agreement an amount equal to:
(1)    in the case of clauses (i)(A) through (D) above, in the amount of such
reduction or cancellation or the difference between the actual Unpaid Balance
(as determined immediately prior to the applicable event) and the amount
included in respect of such Pool Receivable in calculating the Net Pool Balance
or, with respect to clause (i)(E) above, in the amount that such extension,
modification, amendment or waiver affects the Unpaid Balance of the related Pool
Receivable in the sole determination of Agent and the Purchaser Agents, as
applicable; or
(2)    in the case of clause (ii) above, in the amount of the entire Unpaid
Balance of the relevant Pool Receivable or Pool Receivables (as determined
immediately prior to the applicable event) with respect to which such
representations or warranties were or are untrue.
Collections deemed received by Seller under this Section 3.2(a) are herein
referred to as “Deemed Collections”.
(b)    Seller’s Optional Reduction of Purchasers’ Total Investment. Subject to
Sections 1.2(a) and 4.3, Seller may at any time and from time to time elect to
reduce Purchasers’ Total Investment (ratably based on the Commitment of the
Committed Purchaser related Group) as follows:

 
31
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



(i)    Seller shall give Agent and each Purchaser Agent at least three (3)
Business Days’ prior written notice of such elected reduction (including the
amount of such proposed reduction and the proposed date on which such reduction
will commence),
(ii)    on the proposed date of commencement of such reduction and on each day
thereafter, Servicer shall refrain from reinvesting Collections pursuant to
Section 1.3 until the amount thereof not so reinvested shall equal the desired
amount of reduction, and
(iii)    Servicer shall hold such Collections in trust for Purchasers, pending
payment to the applicable Purchaser Agent, as provided in Section 1.3; provided,
that,
(A)    the amount of any such reduction shall be not less than $5,000,000 and
shall be an integral multiple of $100,000, and Purchasers’ Total Investment
after giving effect to such reduction shall be not less than $40,000,000 (unless
Purchasers’ Total Investment shall thereby be reduced to zero) and shall be in
an integral multiple of $100,000, and
(B)    Seller shall use reasonable efforts to choose a reduction amount, and the
date of commencement thereof, so that such reduction shall commence and conclude
in the same Settlement Period.
(c)    Notwithstanding anything to the contrary set forth herein (including
Section 3.1), after giving effect to any reduction of the Purchasers’ Total
Investment under Section 3.2(b) or otherwise which reduces the Purchasers’ Total
Investment to zero, so long as there are no outstanding amounts constituting
liabilities or other obligations of the Seller hereunder or under any other
Transaction Document owing to any Purchaser, any Purchaser Agent, Agent, any
Indemnified Parties or any Affected Party, no further Reinvestments shall be
made unless and until a new Purchase is made in accordance with Sections 1.1 and
1.2.
SECTION 3.3    Payments and Computations, Etc.
(a)    Payments. All amounts to be paid to, or deposited by Seller, Servicer or
Performance Guarantor with, Agent or any other Secured Party hereunder (other
than amounts payable under Section 4.2) shall be paid or deposited in accordance
with the terms hereof no later than 11:00 a.m. (New York City time) on the day
when due in U.S. Dollars in same day funds to the applicable Purchaser Agent or
other Secured Party to such account as such Secured Party has designated in the
Fee Letter or such other account as such Secured Party shall designate in
writing to Servicer from time to time.
(b)    Late Payments. Seller or Servicer, as applicable, shall, out of amounts
set aside pursuant to Section 1.3 for such purpose and to the extent permitted
by Law, pay to the applicable Purchaser Agent, for the benefit of the applicable
Secured Party, interest on all amounts not paid or deposited on the date when
due hereunder at an annual rate

 
32
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



equal to 1.50% above the Base Rate, payable on demand, provided, that such
interest rate shall not at any time exceed the maximum rate permitted by
applicable Law.
(c)    Method of Computation. All computations of interest, Yield, Liquidation
Discount, any fees payable under Section 4.1 and any other fees payable by
Seller to any Purchaser, any Purchaser Agent, Agent or any other Secured Party
in connection with Purchases hereunder shall be made on the basis of a year of
360 days for the actual number of days (including the first day but excluding
the last day) elapsed (except that calculations with respect to the Prime Rate
shall be on the basis of a year of 365 or 366 days, as the case may be).
(d)    Payment of Currency and Setoff. All payments by Seller, Servicer,
Performance Guarantor or Originator to any Secured Party or any other Person
shall be made in U.S. Dollars and without set-off or counterclaim. Any of
Seller’s, Servicer’s, Performance Guarantor’s or Originator’s obligations
hereunder shall not be satisfied by any tender or recovery of another currency
except to the extent such tender or recovery results in receipt of the full
amount of U.S. Dollars.
(e)    Taxes. Except to the extent required by applicable Law, any and all
payments and deposits required to be made hereunder, under any other Transaction
Document or under any instrument delivered hereunder or thereunder to any
Secured Party or otherwise hereunder or thereunder by Seller, Servicer or
Performance Guarantor shall be made free and clear of, and without withholding
or deduction for, any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto.
If Seller, Servicer or Performance Guarantor shall be required by Law to make
any such withholding or deduction, (i) unless such withholding or deduction is
in respect of an Excluded Tax, Seller, Servicer or Performance Guarantor, as
applicable, shall make an additional payment to such Secured Party, in an amount
sufficient so that, after making all required withholdings or deductions
(including withholdings or deductions applicable to additional sums payable
under this Section 3.3(e)), such Secured Party receives an amount equal to the
sum it would have received had no such withholdings or deductions been made,
(ii) Seller (or Servicer, on its behalf) shall make such deductions and (iii)
Seller (or Servicer, on its behalf) shall pay the full amount deducted to the
relevant taxation authority or other Governmental Authority in accordance with
applicable Law.
SECTION 3.4    Treatment of Collections and Deemed Collections. Seller shall
immediately deliver to Servicer all Deemed Collections, and Servicer shall hold
or distribute such Deemed Collections as Yield, accrued Servicing Fee, repayment
of Purchasers’ Total Investment or as otherwise applicable hereunder to the same
extent as if such Collections had actually been received on the date of such
delivery to Servicer. So long as Seller or Servicer shall hold any Collections
(including Deemed Collections) required to be paid to Servicer, any Purchaser
Agent or Agent, Seller or Servicer shall hold such Collections in trust for
Agent for the benefit of the applicable Secured Party and shall clearly mark its
master data processing records to reflect the same; provided, that, unless Agent
or any Purchaser Agent shall request it to do so in writing during the
Liquidation Period or after the occurrence of any Event of Default that has not
been waived in accordance with the terms of this Agreement, Seller or Servicer,
and

 
33
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



so long as Servicer is able, on each Business Day and on an equitable and
consistent basis, to identify which funds are Collections on Pool Receivables,
shall not be required to hold such Collections in a separate deposit account
containing only such Collections and may commingle such Collections with its own
funds. Seller shall promptly enforce all deemed collection and repurchase
obligations of Originator under the Sale Agreement.


ARTICLE IV
FEES AND YIELD PROTECTION
SECTION 4.1    Fees. From the Closing Date until the date following the Purchase
Termination Date on which Purchasers’ Total Investment shall be reduced to zero,
Seller shall pay to BTMUNY, each Purchaser Agent, each Purchaser and each LOC
Issuer (as specified therein) all of the fees (including the Undrawn Letter of
Credit Fee and any Fronting Fees, if applicable) specified in the fee letter,
dated as of the date hereof (as amended, the “Fee Letter”) among Seller, MPI,
Agent, Purchaser Agents, Purchasers and LOC Issuers.
SECTION 4.2    Yield Protection.
(a)    If any Regulatory Change occurring or implemented after the Prior Closing
Date or, without limiting the generality of the foregoing, any Specified
Regulation:
(i)    shall subject an Affected Party to any tax, duty or other charge (other
than an Excluded Tax) with respect to any Asset Interest owned, maintained or
funded by it (or its participation in any of the forgoing), or any obligations
or right to make Purchases or Reinvestments or to provide funding or maintenance
therefor (or its participation in any of the foregoing), or shall change the
basis of taxation of payments to the Affected Party or other Indemnified Party
of Purchasers’ Total Investment or Yield owned by, owed to, funded or maintained
in whole or in part by it (or its participation in any of the foregoing) or any
other amounts due under this Agreement in respect of the Asset Interest owned,
maintained or funded by it or its obligations or rights, if any, to make or
participate in Purchases or Reinvestments or to provide funding therefor or the
maintenance thereof;
(ii)    shall impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of any Affected Party or any other
Indemnified Party, deposits or obligations with or for the account of any
Affected Party or any other Indemnified Party or with or for the account of any
Affiliate (or entity deemed by the Federal Reserve Board or other Governmental
Authority to be an affiliate) of any Affected Party or any other Indemnified
Party, or credit extended by any Affected Party or any other Indemnified Party;
(iii)    shall impose any other condition affecting any Asset Interest owned,
maintained or funded (or participated in) in whole or in part by any Affected
Party or any other Indemnified Party, or its obligations or rights, if any,

 
34
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



to make (or participate in) Purchases or Reinvestments or to provide (or to
participate in) funding therefor or the maintenance thereof;
(iv)    shall change the rate for, or the manner in which the Federal Deposit
Insurance Corporation (or a successor thereto) or similar Person assesses
deposit insurance premiums or similar charges which an Affected Party is
obligated to pay; or
(v)    shall change the amount of capital maintained or required or requested or
directed to be maintained by any Affected Party or any other Indemnified Party;
and the result of any of the foregoing is or would be, in each case, as
determined by the Agent, any Purchaser Agent or the applicable Affected Party:
(A)    to increase the cost to (or impose a cost on) (1) an Affected Party or
Indemnified Party funding or making or maintaining any Purchases or
Reinvestments, any purchases, reinvestments, or loans or other extensions of
credit under any Liquidity Agreement, any Enhancement Agreement or any
commitment (hereunder or under any Liquidity Agreement or any Enhancement
Agreement) of such Affected Party or Indemnified Party with respect to any of
the foregoing, or (2) an Agent for continuing its relationship with any
Purchaser or any LOC Issuer,
(B)    to reduce the amount of any sum received or receivable by an Affected
Party or Indemnified Party under this Agreement, any Liquidity Agreement or any
Enhancement Agreement (or its participation in any such Liquidity Agreement or
Enhancement Agreement) with respect thereto, or
(C)    to reduce the rate of return on the capital of such Affected Party or
Indemnified Party as a consequence of its obligations hereunder, under any
Liquidity Agreement or under any Enhancement Agreement (or its participation in
any such Liquidity Agreement or Enhancement Agreement), including its funding or
maintenance of any portion of the Asset Interest, or arising in connection
herewith (or therewith) to a level below that which such Affected Party or
Indemnified Party could otherwise have achieved hereunder or thereunder,
then within ten (10) Business Days following demand by such Affected Party or
Indemnified Party or Agent on its behalf (or such later date as specified in
writing by such Affected Party, Indemnified Party or Agent, as applicable),
Seller shall pay directly to such Affected Party or Indemnified Party such
additional amount or amounts as will compensate such Affected Party or
Indemnified Party for such additional or increased cost or such reduction.

 
35
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



(b)    Each Affected Party or Indemnified Party, as applicable, shall promptly
notify Seller and Agent of any event of which it has knowledge which will
entitle such Affected Party or Indemnified Party to compensation pursuant to
this Section 4.2; provided that failure or delay on the part of any Affected
Party or Indemnified Party to demand compensation pursuant to this Section 4.2
shall not constitute a waiver of such Affected Party’s or Indemnified Party’s
right to demand such compensation; provided further that Seller shall not be
required to compensate an Affected Party or Indemnified Party pursuant to this
Section 4.2 for any increased costs or reductions incurred more than 135 days
prior to the date that such Affected Party or Indemnified Party, as the case may
be, notifies Seller and Agent of the Regulatory Change giving rise to such
increased costs or reductions and of such Affected Party’s or Indemnified
Party’s intention to claim compensation therefor; provided further that, if the
Regulatory Change giving rise to such increased costs or reductions is
retroactive, then the 135-day period referred to above shall be extended to
include the period of retroactive effect thereof.
(c)    In determining any amount provided for or referred to in this Section
4.2, an Affected Party may use any reasonable averaging and attribution methods
that it, in its sole discretion, shall deem applicable. Any Affected Party or
Indemnified Party when making a claim under this Section 4.2 shall submit to
Seller a statement of such increased cost or reduced return, which statement, in
the absence of manifest error, shall be conclusive and binding upon Seller.
SECTION 4.3    Funding Losses. If any Affected Party or Indemnified Party incurs
any reasonable cost, loss or expense (including any loss or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Affected Party or Indemnified Party), at any time, as a result of (a) any
settlement (including any optional or required full or partial repayment of
principal) with respect to any Purchaser’s Tranche Investment of any Rate
Tranche, howsoever funded, being made on any day other than the scheduled last
day of an applicable Yield Period with respect thereto, (b) any Purchase not
being completed by Seller in accordance with its request therefor under Section
1.2, (c) any reduction in Purchasers’ Total Investment elected to be made under
Section 3.2(b) not being exercised or completed in accordance with such Section
or to the extent that any such reduction exceeds the total amount of Rate
Tranches, howsoever funded, with respect to which the last day of the related
Yield Period is the date of such reduction in Purchasers’ Total Investment or
(d) any other reduction in Purchasers’ Total Investment, then, upon receipt of a
certificate from the applicable Purchaser sent by the related Purchaser Agent to
Seller and Servicer, Seller and Servicer, jointly and severally, shall pay to
the applicable Affected Parties, on the later of the next Settlement Date or
within ten (10) Business Days of receipt of such written notice from the Agent
(or during the Liquidation Period or after the occurrence of any Event of
Default that has not been waived in accordance with the terms of this Agreement,
within two (2) Business Days) the amount of such cost, loss or expense. Such
certificate shall set forth in reasonable detail amounts owed pursuant to this
Section, in the absence of manifest error, be conclusive and binding upon Seller
and Servicer. If an Affected Party or Indemnified Party incurs any cost, loss or
expense (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Affected Party or
Indemnified Party), at any time, and is not entitled to reimbursement for such
loss or expense in the manner set forth above, such

 
36
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



Affected Party or Indemnified Party shall individually bear such loss or expense
without recourse to, or payment from, any other Affected Party or Indemnified
Party.


ARTICLE V

CONDITIONS OF PURCHASES
SECTION 5.1    Closing Date; Conditions Precedent to Initial Purchase. The Prior
Agreement became effective on the date on which all of the conditions set forth
in Section 5.1 of the Prior Agreement were satisfied (the “Prior Closing Date”).
This Agreement shall become effective on the date, which shall be January 27,
2015 (the “Closing Date”), or such later date as all of the conditions in this
Section 5.1 have been satisfied. The initial Purchase (including the issuance of
any Letters of Credit in connection therewith as applicable) hereunder (and the
occurrence of the Closing Date) is subject to the condition precedent that Agent
and each Purchaser Agent shall have received, on or before the date of such
Purchase, the following, each (unless otherwise indicated) dated such date or
another recent date reasonably acceptable to Agent and each Purchaser Agent and
in form and substance reasonably satisfactory to Agent and each Purchaser Agent:
(a)    a copy of the resolutions or unanimous written consent, as applicable, of
the board of directors, of Seller and MPI approving each Transaction Document to
be delivered by it hereunder and the transactions contemplated thereby,
certified by its secretary or any other authorized person;
(b)    good standing certificates (or the equivalent) for Seller, Performance
Guarantor and MPI issued by the Secretary of State (or the equivalent) of the
jurisdiction in which each such entity is organized;
(c)    a certificate of the secretary or assistant secretary of each of Seller,
Performance Guarantor and MPI certifying the names and true signatures of the
officers authorized on its behalf to sign this Agreement and the other
Transaction Documents, as applicable, and, solely with respect to Performance
Guarantor, the authorization of the Transaction Documents and other legal
matters relating to the transactions contemplated thereby, in form and substance
reasonably satisfactory to the Agent and its counsel, to be delivered by it
hereunder (on which certificate Agent, LOC Issuer and Purchasers may
conclusively rely until such time as Agent and Purchaser Agents shall receive
from Seller, Performance Guarantor or MPI, as the case may be, a revised
certificate meeting the requirements of this subsection (c));
(d)    the certificates of incorporation or formation (or the equivalent) of
each of Seller, Performance Guarantor and MPI duly certified by the Secretary of
State (or the equivalent) of the jurisdiction in which each such entity is
organized as of a recent date reasonably acceptable to Agent, together with a
copy of the by-laws, limited liability company agreement (or the equivalent) of
each of Seller, Performance Guarantor and MPI duly certified by the secretary or
an assistant secretary of each such Person;

 
37
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



(e)    counterparts of (i) the Fee Letter, (ii) the Payoff Letter, (iii) the
Performance Guaranty and (iv) the Sale Agreement, in each case, duly executed by
each of the parties thereto;
(f)    opinions with respect to certain corporate matters, including with
respect to enforceability, legality, no conflicts with New York Law, no conflict
with material agreements and customary Investment Company Act matters, of
Cravath, Swaine & Moore LLP, special counsel to the Seller, MPI and Performance
Guarantor or other outside counsel to the Seller, Performance Guarantor or MPI
reasonably acceptable to the Agent and each Purchaser Agent;
(g)    an opinion or opinions of in-house counsel to MPI and Performance
Guarantor covering standard corporate opinions including but not limited to due
authorization, execution and delivery and other customary corporate matters;
(h)    a pro forma Information Package, prepared in respect of the proposed
initial Purchase, assuming a Cut-Off Date of November 30, 2014;
(i)    confirmation that each of the Purchaser Agents shall have received, in
accordance with the terms of the Fee Letter, the amounts payable to it on the
date hereof under the Fee Letter;
(j)    the Payoff Letter has become effective in accordance with its terms; and
(k)    such other agreements, instruments, certificates, opinions and other
documents as Agent, any Purchaser Agent or any LOC Issuer may reasonably
request.
SECTION 5.2    Conditions Precedent to All Purchases and Reinvestments. Each
Purchase (including the initial Purchase) and each Reinvestment hereunder
(including the issuance of any Letters of Credit in connection therewith as
applicable) shall be subject to the further conditions precedent that:
(a)    with respect to any Purchase, the Servicer shall have a completed pro
forma Information Package to reflect the Asset Interest and related Required
Reserves and the calculation of the Purchasers’ Total Investment after giving
effect to such Purchase and a completed Purchase Notice; and
(b)    on the date of such Purchase or Reinvestment, the following statements
shall be true (and Seller, by accepting the amount of such Purchase or by
receiving the proceeds of such Reinvestment, shall be deemed to have certified
that):
(i)    each of the representations and warranties contained in Article VI
hereof, in the Sale Agreement and in each other Transaction Document are true
and correct on and as of such day as though made on and as of such day and shall
be deemed to have been made on such day (except to the extent such
representations and warranties explicitly refer solely to an earlier date, in
which case they shall be correct as of such earlier date);

 
38
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



(ii)    no event has occurred that has not been waived in accordance with the
terms of this Agreement or would result from such Purchase or Reinvestment, that
constitutes an Event of Default or an Unmatured Event of Default (other than an
Unmatured Event of Default that has been cured before such Purchase or
Reinvestment, as applicable, and before maturing into an Event of Default);
(iii)    with respect to any Purchase, the Servicer shall have a completed pro
forma Information Package (based on the information from the most recent
Information Package) to reflect the Asset Interest and related Required Reserves
and the calculation of the Purchasers’ Total Investment after giving effect to
such Purchase and a completed Purchase Notice;
(iv)    after giving effect to each proposed Purchase or Reinvestment,
(i) Purchasers’ Total Investment shall not exceed the Purchasers’ Total
Commitment and (ii)  the sum of Purchasers’ Total Investment and the Required
Reserves would not exceed the Net Pool Balance; and
(v)    the Purchase Termination Date has not occurred.
(c)    Seller shall have notified the Agent and each Purchaser Agent of the
account (for which it is the account owner) to which funds shall be made
available pursuant to Section 1.2(b)(ii).
(d)    The lock-box account and related lockboxes shall be titled in the legal
name of Seller and the related Lock-Box Agreement amended, in form and substance
satisfactory to the Agent to reflect the proper legal name of Seller with
respect to such account.


ARTICLE VI

REPRESENTATIONS AND WARRANTIES
SECTION 6.1    Representations and Warranties of Seller. Seller represents and
warrants, as of the date hereof, and represents and warrants, as of each date on
which a Purchase or Reinvestment is made, as applicable, as follows:
(a)    Organization and Good Standing. It has been duly organized in, and is
validly existing as a limited liability company in good standing under the Laws
of the State of Delaware, with power and authority to own its properties and to
conduct its business as such properties are presently owned and such business is
presently conducted and will be conducted as contemplated herein and had at all
relevant times, and now has, all necessary power, authority, and legal right to
acquire and own the Pool Receivables.
(b)    Due Qualification. It is duly qualified to do business as a foreign
limited liability company in good standing, and has obtained all necessary
licenses and approvals, in all jurisdictions in which the ownership or lease of
property or the conduct
of its business requires such qualifications, licenses or approvals, except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
(c)    Power and Authority; Due Authorization. It (i) has all necessary power,
authority and legal right to (A) execute and deliver this Agreement, the Sale
Agreement and the other Transaction Documents to which it is a party in any
capacity, (B) carry out the terms of and perform its obligations under the
Transaction Documents to which it is a party, (C) acquire the Pool Receivables
pursuant to the Sale Agreement and own the Pool Receivables and (D) sell and
assign the Asset Interest on the terms and conditions herein provided and
(ii) has duly authorized by all necessary corporate action the execution,
delivery and performance of this

 
39
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



Agreement and the other Transaction Documents to which it is a party in any
capacity and the sale and assignment of the Asset Interest on the terms and
conditions herein provided.
(d)    Valid Sale; Binding Obligations. This Agreement constitutes an absolute
and irrevocable valid sale, transfer, and assignment of the Asset Interest to
Agent (on behalf of each Purchaser), for the benefit of Purchasers, or,
alternatively, a granting of a valid security interest in the Asset Interest to
Agent, for the benefit of Purchasers, enforceable against creditors of, and
purchasers from, Seller; and this Agreement constitutes, and each other
Transaction Document to be signed by Seller when duly executed and delivered by
it will constitute, a legal, valid and binding obligation of Seller enforceable
against Seller in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, and other similar Laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at Law.
(e)    No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents and the fulfillment of the terms
hereof and thereof will not (i) conflict with, result in any breach or (without
notice or lapse of time or both) a default under (A) its certificate of
formation or limited liability company agreement, or (B) any indenture, loan
agreement, asset purchase agreement, mortgage, deed of trust, or other agreement
or instrument to which Seller is a party or by which it or any of its properties
is bound, (ii) result in the creation or imposition of any Lien upon any of
Seller’s material properties pursuant to the terms of any such indenture, loan
agreement, asset purchase agreement, mortgage, deed of trust, or other agreement
or instrument to which it is a party or by which it or any of its properties is
bound, other than any Lien created in connection with this Agreement and the
other Transaction Documents, or (iii) violate any Law applicable to it of any
Governmental Authority having jurisdiction over it or any of its properties;
except with respect to any violation or default referred to in clause (iii)
above, to the extent that such violation or default could individually or in the
aggregate, not reasonably be expected to have a Material Adverse Effect.
(f)    No Proceedings. (i) To the knowledge of the Primary Officer of Seller, no
actions, suits or proceedings are pending or threatened before, and no
investigations, injunctions, decrees or other decisions have been issued or will
be issued by any Governmental Authority, that could reasonably be expected to
have, individually or in the

 
40
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



aggregate, a Material Adverse Effect, and (ii) to the knowledge of the Primary
Officer of Seller, no threat by any Person has been made to attempt to (A)
invalidate this Agreement or any of the other Transaction Documents to which it
is a party, (B) prevent the servicing of the Receivables or the consummation of
the purposes of this Agreement or of any of the other Transaction Documents to
which it is a party, or (C) obtain any injunction, decree or other decision
against it that could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or would prevent it from conducting its
business operations related to the Receivables, its providing for the servicing
of the Receivables or the performance of its duties and obligations hereunder or
under the other Transaction Documents to which it is a party.
(g)    Bulk Sales Act. No transaction contemplated hereby requires compliance by
it with any bulk sales act or similar Law.
(h)    Governmental Approvals. No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority is required for the
due execution, delivery and performance by it of this Agreement or any other
Transaction Document to which it is a party, except for the filing of the UCC
financing statements referred to in Article V of the Prior Agreement, all of
which shall have been duly made and shall be in full force and effect.
(i)    Use of Proceeds. The use of all funds obtained by Seller under this
Agreement will not conflict with or contravene any of Regulations T, U and X
promulgated by the Board of Governors of the Federal Reserve System.
(j)    Quality of Title. Seller has acquired, for fair consideration and
reasonably equivalent value, all of the right, title and interest of the
Originator in each Pool Receivable thereof, together with the Related Assets.
Each Pool Receivable thereof, together with the Related Assets, is owned by
Seller free and clear of any Lien (other than any Lien arising under any
Transaction Document or solely as the result of any action taken by any
Purchaser (or any assignee thereof) or by Agent); when Agent, for the benefit of
Purchasers or any Purchaser makes a Purchase or Reinvestment, as applicable, it
shall have acquired and shall at all times thereafter continuously maintain a
valid and perfected ownership or first priority perfected security interest in
each Pool Receivable, and each Related Asset, free and clear of any Lien (other
than any Lien arising under any Transaction Document or solely as the result of
any action taken by any Purchaser (or any assignee thereof) or by Agent); and no
financing statement or other instrument similar in effect covering any Pool
Receivable, any interest therein and the Related Assets is on file in any
recording office except such as may be filed (i) in favor of Originator or
Seller in accordance with the Contracts or any Transaction Document (and
assigned to Agent), (ii) in favor of any Purchaser or Agent in accordance with
this Agreement or any Transaction Document or (iii) in connection with any Lien
arising solely as the result of any action taken by any Purchaser (or any
assignee thereof) or by Agent.
(k)    Accurate Reports. No Information Package or any other information,
exhibit, financial statement, document, book, record or report furnished or to
be furnished

 
41
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



by or on behalf of Seller (including by Servicer) to Agent, any Purchaser Agent,
any LOC Issuer or any Purchaser in connection with this Agreement or the other
Transaction Documents was or will be untrue or inaccurate in any material
respect as of the date it was or will be dated or (except as otherwise disclosed
in writing to Agent, Purchasers and such other Secured Parties at such time) as
of the date so furnished.
(l)    UCC Details. Seller’s true legal name as registered in the sole
jurisdiction in which it is organized, the jurisdiction of such organization,
its organizational identification number, if any, as designated by the
jurisdiction of its organization, its federal employer identification number, if
any, and the location of its chief executive office and principal place of
business are specified in Schedule 6.1(l). Except as described in
Schedule 6.1(l), Seller has no, and has never had any, trade names, fictitious
names, assumed names or “doing business as” names and Seller has never changed
the location of its chief executive office or its true legal name, identity or
corporate structure. Seller is organized only in a single jurisdiction.
(m)    Lock-Box Accounts. The names and addresses of all of the Lock-Box Banks,
together with the account numbers of the lock-box accounts of Seller at such
Lock-Box Banks, are specified in Schedule 6.1(m) (or have been notified to and
approved by Agent and each Purchaser Agent in accordance with Section 7.3(d)).
(n)    Eligible Receivables. Each Receivable included in the Net Pool Balance as
an Eligible Receivable on the date of any Purchase or Reinvestment or on the
date of any Information Package was an Eligible Receivable on such date. Upon
and after giving effect to any Purchase or Reinvestment to be made on such date,
sufficient Eligible Receivables exist in the Receivables Pool such that the sum
of Purchasers’ Total Investment and the Required Reserves does not exceed the
Net Pool Balance.
(o)    [Reserved].
(p)    Nature of Pool Receivables. The purchase of Pool Receivables (or an
interest therein) pursuant to the terms hereof does not constitute a Security.
(q)    Adverse Change. Solely as of the date hereof, (i) there has been no
material adverse change in the value, validity, enforceability or collectability
or payment history of its receivables or of the Pool Receivables since November
30, 2014, and (ii) since Seller’s date of formation, there has been no Material
Adverse Effect with respect to Seller.
(r)    Credit and Collection Policies; Law. It has engaged Servicer to service
the Pool Receivables in accordance with the Credit and Collection Policies and
all applicable Law, and such policies have not changed in any material respect
since the Closing Date, except as otherwise permitted by the Transaction
Documents or with the prior written consent of Agent and each Purchaser Agent.
Seller has complied in all material respects with all applicable Law.

 
42
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



(s)    Financial Information. The information related to Seller contained in the
financial statements delivered to Agent and each Purchaser Agent is true and
correct in all material respects as of the date presented or provided, as
applicable.
(t)    Investment Company Act. Seller is not (i) required to register as an
“Investment Company” or (ii) “controlled” by an “Investment Company,” under (and
as to each such term, as defined in) the Investment Company Act. Seller is not a
“covered fund” under Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder (the “Volcker
Rule”). In determining that Seller is not a “covered fund” under the Volcker
Rule, Seller is entitled to rely on the exemption from the definition of
“investment company” set forth in Section 3(c)(5)(A) or (B) of the Investment
Company Act.
(u)    No Other Obligations. Seller does not have outstanding any security of
any kind except membership interests issued to MPI in connection with its
organization and has not incurred, assumed, guaranteed or otherwise become
directly or indirectly liable for, or in respect of, any other debt or
obligation and no Person has any commitment or other arrangement to extend
credit to Seller, in each case, other than (i) as will occur in accordance with
or under the Transaction Documents and (ii) Permitted Debt.
(v)    Representations and Warranties in Other Transactions Documents. It hereby
makes for the benefit of Agent and each Purchaser all of the representations and
warranties it makes, in any capacity, in the other Transaction Documents to
which it is a party as if such representations and warranties (together with the
related and ancillary provisions) (except to the extent such representations and
warranties explicitly refer to an earlier date, in which case they shall be made
as of such earlier date), were set forth in full herein.
(w)    Ordinary Course of Business. Each remittance of Collections by or on
behalf of Seller pursuant to the Transaction Documents and any related accounts
of amounts owing hereunder in respect of the Purchases will have been (i) in
payment of a debt incurred by Seller in the ordinary course of business or
financial affairs of Seller and (ii) made in the ordinary course of business or
financial affairs of Seller.
(x)    Tax Status. Seller has (i) timely filed all United States Federal income
tax returns and all other material tax returns required to be filed by it and
(ii) paid or made adequate provision for the payment of all taxes, assessments
and other governmental charges (other than such taxes, assessments and other
governmental charges the validity of which is being contested in good faith or
to the extent that failure to do so could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect).
(y)    No Event of Default. No event has occurred and is continuing and no
condition exists, or would result from any Purchase or Reinvestment or from the
application of proceeds therefrom, that constitutes or may reasonably be
expected to constitute an Event of Default.

 
43
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



(z)    Sanctions Laws. Seller is not (i) a Person whose name appears on the list
of Specially Designated Nationals and Blocked Persons published by OFAC (an
“OFAC Listed Person”) or a Person sanctioned by the United States of America
pursuant to any of the regulations administered or enforced by OFAC (31 C.F.R.,
Subtitle B, Chapter V, as amended); or (ii) a department, agency or
instrumentality of, or is otherwise controlled by or acting on behalf of,
directly or indirectly, (x) any OFAC Listed Person, or (y) the government of a
country the subject of comprehensive U.S. economic sanctions administered by
OFAC (collectively, “OFAC Countries”).
Seller represents and covenants that no Purchase, nor the proceeds from any
Purchase, has been or will be used, to lend, contribute, provide or has
otherwise been made or will otherwise be made available for the purpose of
funding any activity or business in any OFAC Countries or for the purpose of
funding any prohibited activity or business of any Person located, organized or
residing in any OFAC Country or who is an OFAC Listed Person, absent valid and
effective license and permits issued by the government of the United States or
otherwise in accordance with applicable Laws, or in any other manner that will
result in any violation by any Purchaser, any Purchaser Agent or the Agent of
the sanctions administered or enforced by OFAC (31 C.F.R., Subtitle B, Chapter
V, as amended).
(aa)    USA PATRIOT Act and Anti-Money Laundering Laws. Seller is in compliance,
in all material respects, with the USA PATRIOT Act. No part of the proceeds of
the Purchases will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
SECTION 6.2    Representations and Warranties of MPI, Individually and as
Servicer. MPI, individually and in its capacity as Servicer, represents and
warrants, as of the date hereof, the Closing Date and as of each date on which a
Purchase or Reinvestment is made (and each successor to MPI as Servicer as of
and following the date it becomes Servicer hereunder represents and warrants, as
of each date on which a Purchase or Reinvestment is made) as follows (except
that no such successor Servicer that is not an Affiliate of MPI shall be deemed
to make the representations and warranties contained in clause (h) below) and no
such successor Servicer that is not an ERISA Affiliate of the Performance
Guarantor shall be deemed to make the representations and warranties contained
in clause (o) below):
(a)    Organization and Good Standing. It has been duly organized and is validly
existing as a corporation (or other business entity in the case of any successor
of Servicer) in good standing under the Laws of its jurisdiction of
organization, with power and authority to own its properties and to conduct its
business as such properties are presently owned and such business is presently
conducted and had at all relevant times, and now has, all necessary power,
authority, and legal right to service the Pool Receivables, except where failure
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 
44
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



(b)    Due Qualification. It is duly qualified to do business as a foreign
corporation in good standing, and has obtained all necessary licenses and
approvals, in all jurisdictions in which the ownership or lease of property or
the conduct of its business (including the servicing of the Pool Receivables)
requires such qualifications, licenses or approvals, except where failure would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
(c)    Power and Authority; Due Authorization. It (i) has all necessary power,
authority and legal right to (A) execute and deliver this Agreement and the
other Transaction Documents to which it is a party in any capacity, (B) carry
out the terms of and perform its obligations under the Transaction Documents to
which it is a party, and (C) service the Pool Receivables and Related Assets in
accordance with the provisions hereof and (ii) has duly authorized by all
necessary corporate action the execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party in any
capacity and the servicing of the Pool Receivables in accordance with the
provisions hereof.
(d)    Binding Obligations. This Agreement constitutes, and each other
Transaction Document to be signed by it when duly executed and delivered by it
will constitute, a legal, valid and binding obligation of it, enforceable
against it in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, and other similar Laws affecting the
enforcement of creditors’ rights generally and by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at Law.
(e)    No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents and the fulfillment of the terms
hereof and thereof will not (i) conflict with, result in any breach or (without
notice or lapse of time or both) a default under (A) its articles or certificate
of incorporation or by-laws, or (B) any indenture, loan agreement, asset
purchase agreement, mortgage, deed of trust, or other agreement or instrument to
which it is a party or by which it or any of its properties is bound,
(ii) result in the creation or imposition of any Lien upon any of its material
properties pursuant to the terms of any such indenture, loan agreement, asset
purchase agreement, mortgage, deed of trust, or other agreement or instrument,
other than any Lien created in connection with this Agreement and the other
Transaction Documents, or (iii) violate any Law applicable to it of any
Governmental Authority having jurisdiction over it or any of its properties;
except with respect to any violation or default referred to in clauses (i)(B) or
(iii) above, to the extent that such violation or default could not reasonably,
individually or in the aggregate, be expected to have a Material Adverse Effect.
(f)    No Proceedings. Solely as of the date hereof, to the Primary Officer of
Servicer’s knowledge, no threat by any Person has been made to attempt to (A)
invalidate this Agreement or any other Transaction Document to which it is a
party, (B) prevent the servicing of the Receivables or the consummation of the
purposes of this Agreement or of any of the other Transaction Documents to which
it is a party, or (C) seek any determination or ruling that could reasonably be
expected to materially and adversely

 
45
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



affect (x) the performance by the Servicer of its obligations under the
Transaction Documents or (y) the validity or enforceability of the Transaction
Documents, a material portion of the Contracts or any material amount of the
Receivables.
(g)    Governmental Approvals. No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority is required for the
due execution, delivery and performance by it of this Agreement or any other
Transaction Document to which it is a party or the transactions contemplated
thereby, except for the filing of the UCC financing statements referred to in
Article V, all of which shall have been duly made and shall be in full force and
effect.
(h)    Financial Condition. (i) The consolidated financial statements of
Performance Guarantor (or following the consummation of the Specified
Acquisition Transaction, New Mylan) delivered in connection with the Closing
Date or, if later, most recently delivered pursuant to Section 7.5(a), are true
and correct in all material respects and present fairly in all material respects
the consolidated financial condition and operations of Servicer and Performance
Guarantor (or following the consummation of the Specified Acquisition
Transaction, New Mylan) as of such date and its results of operations as of the
dates and for the period then ended, all in accordance with generally accepted
accounting principles consistently applied; and (ii) since November 30, 2014,
there has been no change in any condition, business, or operations of Servicer,
Seller or Performance Guarantor that has had or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
(i)    Accurate Reports. No Information Package (to the extent information
therein was supplied by it or any of its Subsidiaries or Affiliates), or any
other information, exhibit, financial statement, document, book, record or
report furnished or to be furnished by or on behalf of Servicer, Seller or any
of their respective Affiliates to Agent, any Purchaser Agent, any LOC Issuer or
any Purchaser in connection with this Agreement: was or will be untrue or
inaccurate in any material respect as of the date it was or will be dated or
(except as otherwise disclosed in writing to Agent, Purchasers and other Secured
Parties at such time) as of the date so furnished.
(j)    Lock-Box Accounts. The names and addresses of the Lock-Box Banks,
together with the account numbers of the lock-box accounts of Seller at such
Lock-Box Banks, are specified in Schedule 6.1(m) (or have been notified to and
approved by Agent and each Purchaser Agent in accordance with Section 7.3(d)).
(k)    Servicing Programs. No material license or approval is required for
Agent’s use of any software or other computer program used by Servicer,
Originator or any sub-servicer in the servicing of the Receivables, other than
those which have been obtained and are in full force and effect.
(l)    [Reserved].
(m)    Credit and Collection Policies; Law. It has complied with the Credit and
Collection Policies in all material respects and such policies have not changed
in any

 
46
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



material respect since the Closing Date, except with the prior written consent
of Agent and each Purchaser Agent. It has complied with all applicable Law
except where such noncompliance, individually or in the aggregate, would not,
individually or in the aggregate, have a Material Adverse Effect.
(n)    Investment Company Act. Servicer is not (i) required to register as an
“Investment Company” or (ii) “controlled” by an “Investment Company,” under (and
as to each such term, as defined in) the Investment Company Act.
(o)    ERISA. Except as could reasonably be expected to result in a Material
Adverse Effect, MPI, Performance Guarantor and their respective ERISA Affiliates
have fulfilled their respective obligations under the minimum funding standards
of ERISA and the Code with respect to each Plan and are in compliance with the
applicable provisions of ERISA, and have not incurred any liability to the PBGC
under Title IV of ERISA other than a liability for premiums under Section 4007
of ERISA. No steps have been taken by any Person to terminate any Plan the
assets of which are not sufficient to satisfy all of its benefit liabilities
under Title IV of ERISA, except to the extent such steps or such termination
could not reasonably be expected to result in a Material Adverse Effect.
(p)    Adverse Change in Receivables. Solely on the date hereof, since November
30, 2014, there has been no material adverse change in the value, validity,
enforceability or collectability or payment history of its receivables or of the
Pool Receivables.
(q)    Tax Status. Servicer has (i) timely filed all United States Federal
income tax returns and all other material tax returns required to be filed and
(ii) paid or made adequate provision for the payment of all taxes, assessments
and other governmental charges (other than such taxes, assessments and other
governmental charges the validity of which is being contested in good faith or
to the extent that failure to do so could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect).
(r)    No Event of Default. No event has occurred and is continuing and no
condition exists, or would result from any Purchase or Reinvestment or from the
application of proceeds therefrom, that constitutes or may reasonably be
expected to constitute an Event of Default.
(s)    Sanctions Laws. Neither the Servicer nor any subsidiary thereof is (i) an
OFAC Listed Person or a Person sanctioned by the United States of America
pursuant to any of the regulations administered or enforced by OFAC (31 C.F.R.,
Subtitle B, Chapter V, as amended); or (ii) a department, agency or
instrumentality of, or is otherwise controlled by or acting on behalf of,
directly or indirectly, (x) any OFAC Listed Person, or (y) the government of any
OFAC Country.
The Servicer represents and covenants that no Purchase, nor the proceeds from
any Purchase, has been or will be used, to lend, contribute, provide or has
otherwise been made or will otherwise be made available for the purpose of
funding any activity or

 
47
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



business in any OFAC Countries or for the purpose of funding any prohibited
activity or business of any Person located, organized or residing in any OFAC
Country or who is an OFAC Listed Person, absent valid and effective license and
permits issued by the government of the United States or otherwise in accordance
with applicable Laws, or in any other manner that will result in any violation
by any Purchaser, any Purchaser Agent or the Agent of the sanctions administered
or enforced by OFAC (31 C.F.R., Subtitle B, Chapter V, as amended).
(t)    USA PATRIOT Act and Anti-Money Laundering Laws. The Servicer and its
subsidiaries are in compliance, in all material respects, with the USA PATRIOT
Act. No part of the proceeds of the Purchases will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.


ARTICLE VII

GENERAL COVENANTS OF SELLER AND SERVICER
SECTION 7.1    Affirmative Covenants of Seller. From the date hereof until the
Final Payout Date, Seller shall, unless Agent and each Purchaser Agent shall
otherwise consent in writing:
(a)    Compliance with Laws, Etc. Comply in all material respects with all
applicable Laws with respect to it, the Pool Receivables and each of the related
Contracts.
(b)    Preservation of Existence. Preserve and maintain its limited liability
company existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
limited liability company in each jurisdiction where the failure to qualify or
preserve or maintain such existence, rights, franchises or privileges would or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
(c)    Inspections. (i) From time to time, upon reasonable prior notice and
during regular business hours, permit any representatives designated by each
Purchaser, Purchaser Agent, each LOC Issuer, the Agent and any of their
respective agents or representatives including certified public accountants or
other auditors or consultants, on a coordinated basis (A) to examine and make
copies of and abstracts from all Records in the possession or under the control
of Seller or its Affiliates or agents, and (B) to visit the offices and
properties of Seller or its agents for the purpose of examining such materials
described in clause (A) above, and to discuss matters relating to the Pool
Receivables or Seller’s performance hereunder with any of the officers or
employees of Seller or its Affiliates having knowledge of such matters and (ii)
use commercially reasonable efforts to make its independent accountants
available to discuss the affairs, finances and condition of the Seller, all at
such reasonable times and as often as reasonably requested and in all cases
under clauses (i) and (ii) above subject to applicable Law and the terms of

 
48
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



applicable confidentiality agreements; provided, that solely with respect to
clauses (i)(B) and (ii) above, neither Seller nor any of its officers or agents
shall be required to discuss any matters that Seller reasonably determines that
the discussion of such matters (or the provision of written documents in respect
thereof) will violate or result in the waiver of an applicable attorney-client
privilege, but the foregoing will not limit the Seller’s obligation to provide
the Records as well as payment information with respect to each Pool Receivable
to each Purchaser, Purchaser Agent, each LOC Issuer, the Agent and their
respective agents or representatives; provided, that (x) any Purchaser, any
Purchaser Agent, each LOC Issuer, Agent and any of their respective agents or
representatives including certified public accountants or other auditors or
consultants will conduct such requests for visits and inspections through the
Agent and (y) unless an Event of Default has occurred that has not been waived
in accordance with the terms of this Agreement, such visits, inspections and
discussions shall be limited to two per calendar year and at the costs and
expense of the Purchasers; provided further that (a) one such visit, inspection
and discussion shall be coordinated with the preparation of the annual agreed
upon procedures report required pursuant to Section 7.5(f) and coordinated with
any visits, inspections and discussions with the Servicer pursuant to Section
7.4(c) and (b) after the occurrence of any Event of Default that has not been
waived in accordance with the terms of this Agreement all such activities shall
be at the sole costs and expense of the Seller and no limitation shall be
imposed on the number of visits, inspections or discussions. Each Purchaser,
each Purchaser Agent, LOC Issuer, Agent and any of their respective agents or
representatives including certified public accountants or other auditors or
consultants shall provide the Seller the opportunity to participate in any
discussions with the Seller’s independent accountants.
(d)    Keeping of Records and Books of Account; Delivery. Maintain and
implement, or cause to be maintained and implemented, administrative and
operating procedures (including an ability to recreate records evidencing the
Pool Receivables and Related Assets in the event of the destruction of the
originals thereof, backing up on at least a daily basis on a separate backup
computer from which electronic file copies can be readily produced and
distributed to third parties being agreed to suffice for this purpose), and keep
and maintain, or cause to be kept and maintained, all documents, books, records
and other information necessary or advisable for the collection of all Pool
Receivables and Related Assets (including records adequate to permit the daily
identification of each new Pool Receivable and all Collections of and
adjustments to each existing Pool Receivable received, made or otherwise
processed on that day). At any time after the occurrence of an Event of Default,
upon the request of Agent or any Purchaser Agent, deliver or cause Servicer to
deliver the originals of all Contracts to Agent, together with electronic and
other files applicable thereto, and other Records necessary to enforce the
related Receivable against the Obligor thereof.
(e)    Performance and Compliance with Pool Receivables and Contracts. At its
expense, timely and fully perform and comply with all material provisions,
covenants and other promises required to be observed by it under the Contracts
and the Pool Receivables, unless Originator or Seller makes a Deemed Collection
payment in respect of the entire Unpaid Balance thereof in accordance with
Section 3.2(a)(ii) of the Sale Agreement.

 
49
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



(f)    Location of Records. Keep the Records (and all original documents
relating thereto), at the addresses of Seller referred to in Section 6.1(l) or
at such other locations identified in the most recently delivered Information
Package.
(g)    Credit and Collection Policies. Cause Servicer to service the Pool
Receivables and Related Security in accordance with the Credit and Collection
Policies in all material respects and not agree to any material changes thereto
(including changes that would materially impair the value, validity,
collectability or enforceability of, or materially increase the days-to-pay,
Dilution or Contractual Dilution in excess of the Adjusted Contractual Dilution
Estimate at such time with respect to, any Pool Receivables) without the prior
written consent of Agent and each Purchaser Agent.
(h)    Collections. (i) Instruct or cause Servicer to instruct all Obligors to
cause all Collections of Pool Receivables to be deposited directly with a
Lock-Box Bank. In the event Seller or its Affiliates receive any Collections,
they will deposit such Collections in a lock-box account with a Lock-Box Bank
covered by a Lock-Box Agreement the earlier of (A) within four (4) Business Days
of such receipt and (B) within two (2) Business Days of identification thereof
as Collections and (ii) in the event a Lock-Box Agreement is terminated, direct
the applicable Lock-Box Bank to direct Collections received into the applicable
lock-box or amounts deposited into the applicable lock-box account, as directed
by the Agent.
(i)    Right and Title. Hold all right, title and interest in each Pool
Receivable, except to the extent that any such right, title or interest has been
granted, sold or otherwise transferred to Agent or any Purchaser hereunder.
(j)    Transaction Documents. Without limiting any of Seller’s covenants or
agreements set forth herein or in any other Transaction Document, comply with
each and every of its covenants and agreements under each Transaction Document
to which it is a party in any capacity and its certificate of formation and
limited liability company agreement, which (together with the related
definitions and ancillary provisions) is hereby incorporated herein by reference
for the benefit of Purchasers and Agent.
(k)    Enforcement of Sale Agreement and Performance Guaranty. On its own behalf
and on behalf of Purchasers and Agent, shall promptly enforce all material
covenants and obligations of Originator contained in the Sale Agreement or the
Performance Guarantor in the Performance Guaranty, as applicable, and shall
deliver consents, approvals, directions, notices, waivers and take other actions
under the Sale Agreement or the Performance Guaranty, as applicable, as may be
reasonably directed by Agent.
SECTION 7.2    Reporting Requirements of Seller. From the date hereof until the
Final Payout Date, Seller shall (or shall cause the Servicer to deliver on
behalf of the Seller), unless Agent and each Purchaser Agent shall otherwise
consent in writing, furnish or cause to be furnished to Agent and each Purchaser
Agent:

 
50
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



(a)    Financial Statements. (i) As soon as available and in any event within
forty-five (45) days after the end of each fiscal quarter of Seller, copies of
the unaudited income statement and balance sheet of Seller with respect to such
quarter, in conformity with generally accepted accounting principles, duly
certified by the chief financial officer or other executive officer of Seller
with respect to such quarter; and (ii) as soon as available and in any event
within ninety (90) days after the end of the fiscal year of Seller, copies of
the unaudited annual income statement and balance sheet of Seller, prepared in
conformity with generally accepted accounting principles, duly certified by the
chief financial officer or other executive officer of Seller with respect to
such fiscal year. Financial statements shall be deemed to have been delivered if
such statements and information shall have been posted by or on behalf of the
Seller on its website or shall have been posted on IntraLinks or similar site to
which all of the Agent and Purchaser Agents have been granted access or are
publicly available on the SEC’s website pursuant to the EDGAR system.
(b)    ERISA. Written notice of any ERISA Event that Seller becomes aware of the
occurrence of which, alone or together with any other ERISA Event that has
occurred, could reasonably be expected to result in a Material Adverse Effect.
(c)    Events of Default. Prompt notice of the occurrence of each Event of
Default, each Unmatured Event of Default, any failure by Performance Guarantor
or New Mylan (as applicable) to comply with the Financial Covenants set forth in
any Credit Agreement and each Event of Default, accompanied by a written
statement of an appropriate officer of Seller setting forth details of such
event and the action that Seller proposes to take with respect thereto, such
notice to be provided as soon as possible, and in any event within five (5)
Business Days after Seller obtains knowledge of any such event.
(d)    Litigation. As soon as possible, and in any event within five (5)
Business Days of a Primary Officer of Seller obtaining knowledge thereof, notice
of (i) any action, suit or proceeding by or before an arbiter or Governmental
Authority (including a contingency thereof) initiated against Seller and (ii)
any development in previously disclosed action, suit or proceeding which,
individually or in the aggregate, is materially adverse in the Seller’s
reasonable determination.
(e)    Pool Receivables Agreed Upon Procedures Report. Not later than forty-five
(45) days following the Agent’s or any Purchaser Agent’s delivery to the Seller
of a written request therefor (at the sole cost and expense of Seller), (i) a
copy of an agreed upon procedures report, prepared by an accounting firm or
consulting firm acceptable to Agent in Agent’s sole discretion, for the Pool
Receivables, as of the end of the preceding 12 months, stating the aggregate
Unpaid Balance of the Pool Receivables, the Net Pool Balance, the Unpaid Balance
of the Defaulted Receivables and Diluted Receivables and confirming that, based
upon its performance of the agreed upon procedures, such accountants or
consultants found nothing that would indicate that the Information Package
provided for the Settlement Period ended on or next preceding the last day of
such fiscal year of Seller is inaccurate or incomplete; and (ii) a copy of an
agreed upon procedures report prepared by the same nationally recognized
independent certified

 
51
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



public accountants or consultants, or a management report addressed to Agent
with a copy to each Purchaser Agent relating to the ability of Servicer to
perform or observe any term, covenant or condition relating to it hereunder as
Servicer. The scope of the above agreed upon procedures for clauses (i) and (ii)
above shall be as reasonably requested by the Agent after consultation with each
Purchaser Agent. Notwithstanding the foregoing, so long as no Event of Default
has occurred, the Seller shall not be required to deliver the agreed upon
procedures reports described in clauses (i) and (ii) above more than once in any
twelve (12) calendar month period.
(f)    Change in Credit and Collection Policies or Business. (i) Prior to its
effective date, notice of (a) any material change in the Credit and Collection
Policies; or (b) Seller making a change or changes in the character of its
business and (ii) within 30 days of each annual anniversary of the Closing Date,
an updated copy of the Credit and Collection Policies.
(g)    Change in Accounting Policy. Prompt notice of any material change in the
accounting policy of Seller if such change relates to the Receivables or the
origination or servicing thereof or the transactions contemplated by the
Transaction Documents.
(h)    Other Information. Promptly, from time to time, such Records or other
information, documents, records or reports respecting the condition or
operations, financial or otherwise, of Seller, any Originator, Performance
Guarantor, New Mylan or MPI as Agent or any Purchaser Agent may from time to
time reasonably request in order to protect the interests of any LOC Issuer,
Agent or any Purchaser under or as contemplated by this Agreement or any other
Transaction Document; provided, however, that Seller shall not be required to
deliver any information that Seller reasonably determines that the delivery of
such information (or the provision of written documents in respect thereof) will
violate or result in the waiver of an applicable attorney-client privilege, but
the foregoing will not limit the Seller’s obligation to provide the Records as
well as payment information with respect to each Pool Receivable to each
Purchaser, Purchaser Agent, each LOC Issuer, the Agent and their respective
agents or representatives.
(i)    Notices Under Sale Agreement. A copy of each notice received by Seller
from Originator pursuant to any provision of the Sale Agreement.
(j)    Agreed Upon Procedures. In addition, Seller shall reasonably cooperate
with Servicer and the designated accountants or consultants for each annual
agreed upon procedures report required pursuant to Section 7.5(f).
SECTION 7.3    Negative Covenants of Seller. From the date hereof until the
Final Payout Date, Seller shall not, without the prior written consent of Agent
and each Purchaser Agent, do or permit to occur any act or circumstance with
which it has covenanted not to do or permit to occur in any Transaction Document
to which it is a party in any capacity, or:
(a)    Sales, Liens, Etc. Except as otherwise explicitly provided herein or in
the Sale Agreement, sell, assign (by operation of Law or otherwise) or otherwise
dispose of,

 
52
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



or create or suffer to exist any Lien upon or with respect to, any of its assets
(including any Pool Receivable or Related Assets, or any interest therein, or
any lock-box account to which any Collections of any of the foregoing are sent,
or any right to receive income or proceeds from or in respect of any of the
foregoing).
(b)    Extension or Amendment of Receivables. Except as otherwise permitted in
Section 8.2(b), extend, amend or otherwise modify the terms of any Pool
Receivable or amend, modify or waive any term or condition of any related
Contract in any respect that would or could reasonably be expected to,
individually or in the aggregate, materially adversely affect the payment
(including the timing thereof), the value, the validity, the collectability, or
the enforceability of, or the exercise of any rights with respect to the related
Pool Receivables by it or Agent or otherwise, that would or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
in each case unless no Event of Default has occurred and a Deemed Collection
payment in respect of the related Pool Receivable is made, in full, in
connection therewith.
(c)    Change in Credit and Collection Policies, Business, Organizational
Documents or Transaction Documents. (i) Make or consent to any change in the
Credit and Collection Policies that could materially impair the value, validity,
collectability or enforceability of, or increase the days-to-pay, Dilution or
Contractual Dilution in excess of the Adjusted Contractual Dilution Estimate at
such time with respect to, any Pool Receivable or otherwise make any material
change thereto without the prior written consent of Agent and each Purchaser
Agent, (ii) make a change or changes in the character of its business or amend
or otherwise modify its limited liability company agreement or certificate of
formation without the prior written consent of Agent and each Purchaser Agent,
such consent not to be unreasonably withheld or delayed or (iii) amend any other
Transaction Document to which the Seller is a party without the prior written
consent of the Agent and each Purchaser Agent.
(d)    Change in Lock-Box Banks. Subject to Section 7.4(g), deposit or otherwise
credit, or cause or permit to be so deposited or credited, or direct any Obligor
to deposit or remit, any Collections or proceeds thereof (other than as remitted
to Seller pursuant to Section 1.3(a)(iii) hereof) in any account other than a
lock-box account (or related lock-box, if applicable) covered by a Lock-Box
Agreement at any Lock-Box Bank other than those banks listed in Schedule 6.1(m),
unless Agent shall have previously received duly executed copies of all Lock-Box
Agreements with each such new Lock-Box Bank; provided, that a Lock-Box Bank may
not be terminated unless the payments from Obligors that are being sent to such
Lock-Box Bank will, upon termination of such Lock-Box Bank and at all times
thereafter, be deposited in a lock-box account with another Lock-Box Bank
covered by a Lock-Box Agreement.
(e)    Name Change, Mergers, Acquisitions, Sales, etc. (i) Change its name
without prompt notice thereafter, and in any event within ten (10) Business
Days, to Agent and each Purchaser Agent, (ii) be a party to any merger or
consolidation, or purchase or otherwise acquire all or substantially all of the
assets or any stock of any class of, or any partnership or joint venture
interest in, any other Person, or, except in the ordinary course of its
business, sell, transfer, convey, contribute or lease all or any

 
53
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



substantial part of its assets, or sell or assign with or without recourse any
Receivables or any interest therein (other than pursuant hereto and to the Sale
Agreement) to any Person or (iii) have any Subsidiaries.
(f)    Debt and Business Activity. Except for any Permitted Debt, incur, assume,
guarantee or otherwise become directly or indirectly liable for or in respect of
any Debt or other obligation, purchase any asset (or make any investment by
share purchase loan or otherwise) or engage in any other activity (whether or
not pursued for gain or other pecuniary advantage), in any case, other than as
will occur in accordance with this Agreement or the other Transaction Documents
and as is permitted by its certificate of formation and limited liability
company agreement.
(g)    Change in Organization, Etc. Change its jurisdiction of organization or
its name, identity or corporate structure or make any other change such that any
financing statement filed or other action taken to perfect Agent’s interests
under this Agreement would become seriously misleading or would otherwise be
rendered ineffective, unless Seller shall have given Agent and each Purchaser
Agent not less than thirty (30) days’ prior written notice of such change and
shall have cured such circumstances. Seller shall not amend or otherwise modify
or waive its limited liability company agreement or any of its other
organizational documents or any provision thereof without the prior written
consent of Agent and each Purchaser Agent, such consent not to be unreasonably
withheld or delayed. Seller shall at all times maintain its jurisdiction of
organization and its chief executive office within a jurisdiction in the United
States of America in which Article Nine of the UCC (2001 or later revision) is
in effect.
(h)    Actions Impairing Quality of Title. Take any action that could cause any
Pool Receivable, together with the Related Assets, not to be owned by it free
and clear of any Lien (other than any Lien arising under any Transaction
Document or solely as the result of any action taken by any Purchaser (or any
assignee thereof) or by Agent); or take any action that could cause Agent not to
have a valid and perfected ownership or first priority perfected security
interest in the Asset Interest (including each Related Asset) and each lock-box
account of Seller at a Lock-Box Bank, all amounts on deposit therein and all
products and proceeds of the foregoing, free and clear of any Lien (other than
any Lien arising under any Transaction Document or solely as the result of any
action taken by any Purchaser (or any assignee thereof) or by Agent); or suffer
the existence of any financing statement or other instrument similar in effect
covering any Pool Receivable or any Related Asset on file in any recording
office except such as may be filed (i) in favor of Originator or Seller in
accordance with the Contracts or any Transaction Document or (ii) in favor of a
Purchaser or Agent in accordance with this Agreement or any Transaction Document
or in connection with any Lien arising solely as the result of any action taken
by any Purchaser (or any assignee thereof) or by Agent.
(i)    Net Worth. Seller will not permit its net worth (as calculated in
accordance with generally accepted accounting principles consistently applied),
at any time, to be less than an amount equal to 2.0% of the Purchasers’ Total
Commitment at such time.

 
54
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



(j)    Actions by Originator. Notwithstanding anything to the contrary set forth
in the Sale Agreement, Seller will not consent to (i) any change or removal of
any notation required to be made by Originator pursuant to Section 3.3 of the
Sale Agreement, or (ii) any waiver of or departure from any term set forth in
Section 5.4 of the Sale Agreement, in each case without the prior written
consent of Agent and each Purchaser Agent.
SECTION 7.4    Affirmative Covenants of Servicer. From the date hereof until the
Final Payout Date, Servicer shall, unless Agent and each Purchaser Agent shall
otherwise consent in writing:
(a)    Compliance with Laws, Etc. Comply with all applicable Laws with respect
to it, the Pool Receivables, the related Contracts and the servicing and
collection thereof except to the extent such non-compliance would not and could
not reasonably be expected to have a Material Adverse Effect.
(b)    Preservation of Corporate Existence. Preserve and maintain its corporate
existence, rights, franchises and privileges in the jurisdiction of its
incorporation, and qualify and remain qualified in good standing as a foreign
corporation in each jurisdiction where the failure to preserve and maintain such
existence, rights, franchises, privileges and qualification would or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
(c)    Inspections. (i) From time to time, upon reasonable prior notice and
during regular business hours, permit any representatives designated by each
Purchaser, Purchaser Agent, each LOC Issuer, the Agent and any of their
respective agents or representatives including certified public accountants or
other auditors or consultants, on a coordinated basis (A) to examine and make
copies of and abstracts from all Records in the possession or under the control
of Servicer or its Affiliates or agents, and (B) to visit the offices and
properties of Servicer or its agents for the purpose of examining such materials
described in clause (A) above, and to discuss matters relating to the Pool
Receivables or Servicer’s performance hereunder with any of the officers or
employees of Servicer or its Affiliates having knowledge of such matters and
(ii) use commercially reasonable efforts to make its independent accountants
available to discuss the affairs, finances and condition of the Servicer, all at
such reasonable times and as often as reasonably requested and in all cases
under clauses (i) and (ii) above subject to applicable Law and the terms of
applicable confidentiality agreements; provided, that solely with respect to
clauses (i)(B) and (ii) above, neither Servicer nor any of its officers or
agents shall be required to discuss any matters that Servicer reasonably
determines that the discussion of such matters (or the provision of written
documents in respect thereof) will violate or result in the waiver of an
applicable attorney-client privilege, but the foregoing will not limit the
Servicer’s obligation to provide the Records as well as payment information with
respect to each Pool Receivable to each Purchaser, Purchaser Agent, each LOC
Issuer, the Agent and their respective agents or representatives; provided, that
(x) any Purchaser, any Purchaser Agent, each LOC Issuer, Agent and any of their
respective agents or representatives including certified public accountants or
other auditors or consultants will conduct such requests for visits and
inspections through the

 
55
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



Agent and (y) unless an Event of Default has occurred that has not been waived
in accordance with the terms of this Agreement, such visits, inspections and
discussions shall be limited to two per calendar year and at the costs and
expense of the Purchasers; provided further that (a) one such visit, inspection
and discussion shall be coordinated with the preparation of the annual agreed
upon procedures report required pursuant to Section 7.5(f) and coordinated with
any visits, inspections and discussions pursuant to Section 7.1(c) and (b) after
the occurrence of any Event of Default that has not been waived in accordance
with the terms of this Agreement all such activities shall be at the sole costs
and expense of the Servicer and no limitation shall be imposed on the number of
visits, inspections or discussions. Each Purchaser, each Purchaser Agent, LOC
Issuer, Agent and any of their respective agents or representatives including
certified public accountants or other auditors or consultants shall provide the
Servicer the opportunity to participate in any discussions with the Servicer’s
independent accountants.
(d)    Keeping of Records and Books of Account; Delivery; Location of Records.
Maintain and implement, or cause to be maintained and implemented,
administrative and operating procedures (including an ability to recreate
records evidencing the Pool Receivables and Related Assets in the event of the
destruction of the originals thereof, backing up on at least a daily basis on a
separate backup computer from which electronic file copies can be readily
produced and distributed to third parties being agreed to suffice for this
purpose), and keep and maintain, or cause to be kept and maintained, all
documents, books, records and other information necessary or advisable for the
collection of all Pool Receivables and Related Assets (including records
adequate to permit the daily identification of each new Pool Receivable and all
Collections of and adjustments to each existing Pool Receivable received, made
or otherwise processed on that day). Upon the request of Agent or any Purchaser
Agent, deliver the originals of all Contracts to Agent, together with electronic
and other files applicable thereto, and other Records necessary to enforce the
related Receivable against the Obligor thereof.
In addition, Servicer shall keep its principal place of business and chief
executive office at the address(es) of Servicer referred to in Schedule 13.2 or
at such other address(es) of Servicer as set forth in the Sale Agreement or,
upon thirty (30) days’ prior written notice to Agent and each Purchaser Agent,
at such other locations in jurisdictions where all action required by Section
8.6 hereof shall have been taken and completed.
(e)    Performance and Compliance with Receivables and Contracts. At its
expense, timely and fully perform and comply with all material provisions,
covenants and other promises required to be observed by it under the Contracts
and the Pool Receivables, unless, with respect to a Pool Receivable, Originator
or Servicer makes a Deemed Collection payment in respect of the entire Unpaid
Balance thereof in accordance with Section 3.2 of the Sale Agreement.
(f)    Credit and Collection Policies. Comply in all material respects with the
applicable Credit and Collection Policy in regard to each Pool Receivable and
Related Security, the related Contract and the other Related Assets and the
servicing and collection thereof.

 
56
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



(g)    Collections. (i) Instruct all Obligors to cause all Collections of Pool
Receivables to be deposited directly with a Lock-Box Bank. In the event Servicer
or any of its Affiliates receives any Collections, such Person will deposit such
Collections with a Lock-Box Bank the earlier of (A) within four (4) Business
Days of such receipt and (B) within two (2) Business Days of identification
thereof as Collections and (ii) in the event a Lock-Box Agreement is terminated,
direct the applicable Lock-Box Bank to direct payments received into the
applicable lock-box or amounts deposited into the applicable lock-box account,
as directed by the Agent.
(h)    Transaction Documents. Without limiting any of Servicer’s covenants or
agreements set forth herein or in any other Transaction Document, so long as
Servicer is Originator, comply in all material respects with each and every of
its covenants and agreements as Originator under each Transaction Document to
which it is a party in any capacity, each of which (together with the related
definitions and ancillary provisions) is hereby incorporated herein by reference
for the benefit of Purchasers and Agent.
(i)    [Reserved].
(j)    Frequency of Billing. Prepare and deliver invoices with respect to all
Receivables in accordance with the Credit and Collection Policies, but in any
event no less frequently than monthly.
SECTION 7.5    Reporting Requirements of MPI, Individually and as Servicer. From
the date hereof until the Final Payout Date, Servicer shall furnish to Agent and
each Purchaser Agent, unless Agent and each Purchaser Agent shall otherwise
consent in writing, each of the following:
(a)    (i)     Quarterly Financial Statements. As soon as available and in any
event within forty-five (45) days after the end of each of the first three (3)
quarterly periods of each of its fiscal years, the unaudited consolidated
balance sheet of Performance Guarantor (or following the consummation of the
Specified Acquisition Transaction, New Mylan) and its consolidated Subsidiaries
(including Servicer and following the consummation of the Specified Acquisition
Transaction, Performance Guarantor) as at the close of each such period and
related statements of income and cash flows for Performance Guarantor (or
following the consummation of the Specified Acquisition Transaction, New Mylan)
and its consolidated Subsidiaries, in conformity with generally accepted
accounting principles subject to normal year-end audit adjustments and the
absence of footnotes, for the period from the beginning of such fiscal year to
the end of such quarterly period, all certified by a financial officer.
(ii)     Annual Financial Statements. As soon as available and in any event
within ninety (90) days after the end of each fiscal year of each of Performance
Guarantor (or following the consummation of the Specified Acquisition

 
57
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



Transaction, New Mylan) and its consolidated subsidiaries, copies of the
audited, consolidated financial statements (which shall include balance sheets,
statements of cash flows, operations, and stockholders equity) of Performance
Guarantor (or following the consummation of the Specified Acquisition
Transaction, New Mylan) and its consolidated Subsidiaries (including Servicer
and following the consummation of the Specified Acquisition Transaction,
Performance Guarantor) in conformity with generally accepted accounting
principles, duly certified by Deloitte LLP or another nationally recognized firm
of independent certified public accountants reasonably acceptable to Agent and
each Purchaser Agent, with respect to such fiscal year (without a
“going-concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit).
(iii)    Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit
7.5(a)(iii) signed by an authorized officer of Servicer and dated the date of
such annual financial statement or such quarterly financial statement, as the
case may be.
Financial statements shall be deemed to have been delivered if such statements
and information shall have been posted by or on behalf of the Servicer on its
website or shall have been posted on IntraLinks or similar site to which all of
the Agent and Purchaser Agents have been granted access or are publicly
available on the SEC’s website pursuant to the EDGAR system.
(b)    Financial Statements and Other Information. Servicer will furnish to
Agent and Agent shall promptly after receipt thereof furnish to each Purchaser
Agent:
(i)    promptly after the same becomes publicly available, copies of all proxy
statements, financial statements and regular or special reports which
Performance Guarantor or New Mylan sends to its stockholders;
(ii)    promptly following a request therefor, any documentation or other
information (including with respect to Originator, Seller or Performance
Guarantor) that Agent, any Purchaser Agent, any LOC Issuer or any Purchaser
reasonably requests in order to comply with its ongoing obligations under the
applicable “know your customer” and anti money laundering rules and regulations,
including the USA PATRIOT Act; and
(iii)    from time to time such further information regarding the business,
affairs and financial condition of Seller, Servicer, Performance Guarantor, New
Mylan, Originator and their respective subsidiaries as Agent or any Purchaser
Agent shall reasonably request; provided, however, that Servicer shall not be
required to deliver any information that Servicer reasonably determines that the
delivery of such information (or the provision of written documents in respect
thereof) will violate or result in the waiver of an applicable attorney-client
privilege, but the foregoing will not limit the Servicer’s obligation to provide
the Records as well as payment information with respect to each Pool Receivable
to each Purchaser, Purchaser Agent, each LOC Issuer, the Agent and their
respective agents or representatives.

 
58
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



The information set forth in sub clauses (i) of this clause (b) shall be deemed
to have been delivered if such statements and information shall have been posted
by or on behalf of the Servicer on its website or shall have been posted on
IntraLinks or similar site to which all of the Agent and Purchaser Agents have
been granted access or are publicly available on the SEC’s website pursuant to
the EDGAR system.
(c)    ERISA. Written notice of any ERISA Event that MPI becomes aware of, the
occurrence of which, alone or together with any other ERISA Event that has
occurred, could reasonably be expected to result in a Material Adverse Effect.
(d)    Events of Default. Prompt notice of its knowledge of the occurrence of
each Event of Default, each Unmatured Event of Default, any failure by
Performance Guarantor or New Mylan (as applicable) to comply with the Financial
Covenants set forth in any Credit Agreement and any draw on a Letter of Credit,
accompanied by a written statement of an appropriate officer of Servicer setting
forth details of such event and the action that it proposes to take with respect
thereto, such notice to be provided as soon as possible, and in any event within
five (5) Business Days after it obtains knowledge of any such event.
(e)    Litigation. As soon as possible, and in any event within five (5)
Business Days of a Primary Officer of Servicer obtaining knowledge thereof,
notice of (a) any action, suit or proceeding by or before any arbiter or
Governmental Authority initiated against (i) Originator, Performance Guarantor
or Servicer which may exist at any time which has had or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and would prevent it in any material respect from conducting its business
operations relating to the Receivables, its servicing of the Receivables or the
performance of its duties and obligations hereunder or under the other
Transaction Documents or (ii) Seller and (b) any development in previously
disclosed action, suit or proceeding which, individually or in the aggregate, is
materially adverse in the Servicer’s reasonable determination.
(f)    Agreed Upon Procedures Report. Not later than forty-five (45) days
following the Agent’s delivery to the Servicer of a written request therefor (at
the sole cost and expense of Servicer), a report of an accounting firm or
consulting firm reasonably acceptable to Agent, addressed to Agent with a copy
to each Purchaser Agent and setting forth the results of such firm’s performance
of agreed upon procedures with respect to the performance of Servicer for the
prior fiscal year. The scope of the above agreed upon procedures report shall be
as reasonably requested by the Agent or such Purchaser Agent. Notwithstanding
the foregoing, so long as no Event of Default has occurred, the Servicer shall
not be required to deliver the foregoing agreed upon procedures report more than
once in any twelve (12) calendar month period.
(g)    Change in Credit and Collection Policies or Business. (i) Prior to its
effective date, notice of (a) any material change in the Credit and Collection
Policies, and (b) any change in the character of Servicer’s business that has or
could reasonably be expected to, individually or the aggregate, materially and
adversely affect the ability of

 
59
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



Servicer to perform its obligations hereunder or otherwise have a Material
Adverse Effect or would prevent it from conducting its business operations
relating to the Receivables, its servicing of the Receivables or the performance
of its duties and obligations hereunder or under the other Transaction Documents
and (ii) within 30 days of each annual anniversary of the Closing Date, a
current copy of the Credit and Collection Policies.
(h)    Change in Accounting Policy. Promptly notify Agent and each Purchaser
Agent of any material change in the accounting policy of any Originator or
Performance Guarantor if such change relates to the Receivables or the
origination or servicing thereof or the transactions contemplated by the
Transaction Documents.
(i)    Other Information. From time to time, such Records or other information,
documents, records or reports respecting the condition or operations, financial
or otherwise, of Seller, any Originator, Servicer, Performance Guarantor, New
Mylan or MPI as Agent or any Purchaser Agent may from time to time request in
order to protect the interests of Agent or Purchasers under or as contemplated
by this Agreement or any other Transaction Document; provided, however, that
Servicer shall not be required to deliver any information that Servicer
reasonably determines that the delivery of such information (or the provision of
written documents in respect thereof) will violate or result in the waiver of an
applicable attorney-client privilege, but the foregoing will not limit the
Seller’s obligation to provide the Records as well as payment information with
respect to each Pool Receivable to each Purchaser, Purchaser Agent, each LOC
Issuer, the Agent and their respective agents or representatives.
(j)    Servicing Programs. If Servicer is not MPI (or an Affiliate of MPI) or if
any Event of Default has occurred and a license or approval is required for
Agent’s or such successor Servicer’s use of any software or other computer
program used by MPI in the servicing of the Receivables, then MPI shall at its
own expense arrange for Agent or such successor Servicer to receive any such
required license or approval.
(k)    Contractual Dilution Estimate. On or before each Reporting Date, the
Servicer shall include in each Information Package delivered to Agent and each
Purchaser Agent, the Contractual Dilution Estimate for the then outstanding Pool
Receivables and the actual Contractual Dilution for the Settlement Period
related to that Reporting Date. The Contractual Dilution Estimate shall be
calculated by the Servicer in the ordinary course based on Contractual Dilution
expected to occur with respect to the then outstanding Pool Receivables as
reasonably determined by the Servicer in accordance with the practices set forth
on Exhibit 7.5(k) and the definition of “Contractual Dilution Estimate” and
reflected on the books and records of the Servicer in accordance with the
customary procedures therefor established by the Servicer and its external
accountants.
(l)    Adjusted Contractual Dilution Estimate, Etc. On or before each Reporting
Date, the Servicer shall include in each Information Package delivered to Agent
and each Purchaser Agent, each of (i) the Direct Check Rebate Estimate for the
then outstanding Pool Receivables, (ii) the Failure to Supply Check Payment
Estimate for the then outstanding Pool Receivables and (iii) the Unmatched
Deductions and Unmatched

 
60
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



Deductions Unaccrued as of the Cut-Off Date for the related Settlement Period.
The Direct Check Rebate Estimate and the Failure to Supply Check Payment
Estimate shall be calculated by the Servicer in the ordinary course based on the
related amounts expected to occur with respect to the then outstanding Pool
Receivables as reasonably determined by the Servicer in accordance with the
definitions of “Direct Check Rebate Estimate” and “Failure to Supply Check
Payment Estimate” and reflected on the books and records of the Servicer in
accordance with the customary procedures therefor established by the Servicer
and its external accountants. The Unmatched Deduction shall be calculated by the
Servicer in the ordinary course as reasonably determined by the Servicer in
accordance with the definition of “Unmatched Deduction”. The Unmatched Deduction
Unaccrued shall be calculated by the Servicer in the ordinary course as
reasonably determined by the Servicer in accordance with the definition of
“Unmatched Deduction Unaccrued”.
SECTION 7.6    Negative Covenants of MPI, Individually and as Servicer. From the
date hereof until the Final Payout Date, MPI, individually and as Servicer,
shall not, without the prior written consent of Agent and each Purchaser Agent,
do or permit to occur any act or circumstance with which it has covenanted not
to do or permit to occur in any Transaction Document to which it is a party in
any capacity, or:
(a)    Interference with Seller. Take any action that would cause Seller or
Originator (if Servicer is not Originator) to breach any of its representations,
undertakings, obligations or covenants under any of the Transaction Documents.
(b)    Extension or Amendment of Receivables. Except as contemplated in Section
8.2(b), extend, amend or otherwise modify the terms of any Pool Receivable or
amend, modify or waive any term or condition of any related Contract in any
respect that would or could reasonably be expected to, individually or in the
aggregate, materially and adversely affect the payment (including the timing
thereof), the value, the validity, the collectability, or the enforceability of,
or the exercise of any rights with respect to the related Pool Receivables by
it, Agent or any Purchaser or otherwise that would or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
in each case unless a Deemed Collection payment in respect of the related Pool
Receivable is made in connection herewith.
(c)    Change in Credit and Collection Policies, Business or Transaction
Documents. (i) Make or consent to any change in the Credit and Collection
Policies that could materially impair the value, validity, collectability or
enforceability of, or increase the days-to-pay, Dilution or Contractual Dilution
in excess of the Adjusted Contractual Dilution Estimate at such time with
respect to, any Pool Receivable or otherwise make any material change thereto
without the prior written consent of Agent and each Purchaser Agent, (ii) make a
change in the character of its business that would have or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
in either case, without the prior written consent of the Agent and each
Purchaser Agent or (iii) amend any other Transaction Document to which it is a
party, in any capacity, without the prior written consent of Agent and each
Purchaser Agent.

 
61
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



(d)    Change in Lock-Box Banks. (i) Add any bank or lock-box account not listed
on Schedule 6.1(m) as a Lock-Box Bank or lock-box account unless Agent shall
have previously approved and received duly executed copies of all Lock-Box
Agreements and/or amendments thereto covering each such new bank and lock-box
account or (ii) terminate any Lock-Box Bank, Lock-Box Agreement or related
lock-box account without the prior written consent of Agent and each Purchaser
Agent and, in each case, only if all of the payments from Obligors that were
being sent to such Lock-Box Bank will, upon termination of such Lock-Box Bank
and at all times thereafter, be deposited in a lock-box account with another
Lock-Box Bank covered by a Lock-Box Agreement.
(e)    Deposits to Accounts. Deposit or otherwise credit, or cause or permit to
be so deposited or credited, or direct any Obligor to deposit or remit, any
Collection or proceeds thereof (other than as remitted to Seller pursuant to
Section 1.3(a)(iii) hereof) to any account (or related lock-box, if applicable)
not covered by a Lock-Box Agreement (other than a de minimis amount of payments
misdirected by the Obligors).
(f)    Mergers, Sales, Etc. If Servicer is MPI or an Affiliate of MPI,
consolidate or merge with or into, or sell, lease or otherwise transfer all or
substantially all of its assets to, any other Person, unless (i) such Person
assumes the obligations of Servicer under this Agreement and the other
Transaction Documents pursuant to documentation reasonably satisfactory to
Agent, (ii) Agent and each Purchaser have consented in writing thereto, which
consent shall not be unreasonably withheld, conditioned or delayed, (iii)
Performance Guarantor has delivered a reaffirmation of the Performance Guaranty
to the Agent as of the applicable effective date and (iv) Agent shall have
received executed copies of all documents, certificates and opinions as Agent
shall reasonably request; provided that notwithstanding the foregoing, any
Affiliate (other than Seller) may merge into Servicer in a transaction in which
Servicer is the surviving Person. In addition, MPI shall not permit Originator
to consolidate or merge with or into, or permit Originator to sell, lease or
otherwise transfer all or substantially all of its assets to, any other Person,
unless (i) such Person assumes the obligations of Originator under the Sale
Agreement and the other Transaction Documents pursuant to documentation
reasonably satisfactory to Agent, (ii) Agent and each Purchaser have consented
in writing thereto, which consent shall not be unreasonably withheld,
conditioned or delayed, (iii) Agent has been satisfied that all other actions to
perfect and protect the interests of Agent, for the benefit of the Secured
Parties, in and to the Collateral, as reasonably requested by Agent shall have
been taken by, and at the expense of MPI (including the filing of any UCC
financing statements or financing statement amendments), (iv) Agent shall have
received lien searches and executed copies of all documents, certificates, and
opinions as Agent shall reasonably request, (v) Performance Guarantor has
delivered a reaffirmation of the Performance Guaranty to the Agent as of the
applicable effective date and (vi) Seller, Originator and Servicer have
consented to such amendments to the Transaction Documents, solely as to such
amendments to reflect (x) the merger of such Person into Originator and (y) any
variation in the characteristics or performance of the Receivables originated by
such Person to those Receivables originated by Originator prior to giving effect
to such merger, as reasonably requested by Agent, including any amendments to
(A) the definitions of “Eligible Receivable”, “Net Pool Balance” or any of the
definitions

 
62
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



used in such definition, “Required Reserves” or any of the definitions used in
such definition, “Specified Concentration Percentage” or “Loss Reserve Floor
Percentage” or (B) Sections 10.01(f), (g) or (h); provided that notwithstanding
the foregoing, any Affiliate of Originator may merge in a transaction in which
Originator is the surviving Person.
(g)    Actions Contrary to Separateness. Take any action inconsistent with the
terms of Section 7.8.
(h)    Sales, Liens, Etc. Except as otherwise provided herein, sell, assign (by
operation of Law or otherwise) or otherwise dispose of, or create or suffer to
exist any Lien upon or with respect to, any Pool Receivable or related Contract
or other Related Security, or any interest therein, or any proceeds of any of
the foregoing, or any lock-box account to which any Collections of any Pool
Receivable are sent, or any right to receive income or proceeds from or in
respect of any of the foregoing, or purport to do any of the foregoing.
(i)    Actions Evidencing Transfers by Originator. Notwithstanding anything to
the contrary set forth in the Sale Agreement, consent to any change or removal
of any notation required to be made by Originator pursuant to Section 3.3 of the
Sale Agreement without the prior written consent of Agent and each Purchaser
Agent.
SECTION 7.7    Full Recourse. Notwithstanding any limitation on recourse
contained herein or in any other Transaction Document: (i) Seller has the
obligation to pay all Yield and other amounts due under Sections 3.1(c) and 3.4
or under Articles IV or XII (which obligation shall be full recourse general
obligations of Seller), and (ii) all obligations of Servicer so specified
hereunder shall be full recourse general obligations of Servicer.
SECTION 7.8    Corporate Separateness; Related Matters and Covenants. Each of
MPI, Servicer and Seller covenants, for the benefit of Purchasers, Agent and the
other Secured Parties, until the Final Payout Date as follows:
(a)    MPI, Seller and Servicer shall assure that Seller, Performance Guarantor,
MPI and Originator (and each of their respective Affiliates) shall observe the
applicable legal requirements for the recognition of Seller as a legal entity
separate and apart from each of Originator, MPI, Performance Guarantor and any
of their respective Affiliates, and comply with (and cause to be true and
correct) its organizational documents, each of the facts and assumptions
contained in the opinions of external counsel delivered pursuant to or in
connection with the Prior Agreement, this Agreement or any other Transaction
Document regarding “true sale” and “substantive consolidation” matters (and any
later bring-downs or replacements of such opinions) and assuring that each of
the following is complied with:
(i)    Seller shall maintain separate company records, books of account and
financial statements (each of which shall be sufficiently full and complete to
permit a determination of Seller’s assets and liabilities and to permit a
determination of the obligees thereon and the time for performance on each of

 
63
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



Seller’s obligations) from those of Originator, MPI, Performance Guarantor and
their respective Affiliates other than Seller;
(ii)    except as otherwise permitted by this Agreement, Seller shall not
commingle any of its assets or funds with those of Originator, MPI, Performance
Guarantor or any of their respective Affiliates;
(iii)    at least one member of Seller’s board of managers shall be an
Independent Manager and the limited liability company agreement of Seller shall
provide: (i) for the same definition of “Independent Manager” as used herein,
(ii) that Seller’s board of managers shall not approve, or take any other action
to cause the filing of, a voluntary bankruptcy petition with respect to Seller
unless the Independent Manager shall approve the taking of such action in
writing before the taking of such action and (iii) that the provisions required
by clauses (i) and (ii) of this sentence cannot be amended except in accordance
with this Agreement and without the prior written consent of the Independent
Manager, the Agent and each Purchaser Agent;
(iv)    the members and board of managers of Seller shall hold all regular and
special meetings appropriate to authorize Seller’s actions. The members and
managers of Seller may act from time to time by unanimous written consent or
through one or more committees in accordance with Seller’s certificate of
formation and its limited liability company agreement. Seller shall not take any
Material Actions (as defined in its limited liability company agreement) without
the consent of all its managers, including its Independent Manager. Appropriate
minutes of all meetings of Seller’s members and managers (and committees
thereof) shall be kept by Seller;
(v)    Seller shall compensate its Independent Manager in accordance with its
limited liability company agreement;
(vi)    decisions with respect to Seller’s business and daily operations shall
be independently made by Seller and shall not be dictated by Originator, MPI,
Performance Guarantor or any of their respective Affiliates, provided that
Servicer shall service the Pool Receivables as contemplated by the Transaction
Documents;
(vii)    subject to clauses (xvi) and (xix), no transactions shall be entered
between Seller, on the one hand and Originator, Servicer, Performance Guarantor
or any Affiliate of any of them, on the other hand (other than as contemplated
hereby and in the other Transaction Documents);
(viii)    Seller shall act solely in its own name and through its own authorized
managers, members, officers and agents, except that, as a general matter, the
Obligors will not be informed in the first instance that Servicer, Originator or
Performance Guarantor are acting on behalf of Seller. No Originator, Servicer,
Performance Guarantor or any Affiliates of MPI shall be

 
64
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



appointed as an agent of Seller, except in the capacity of Servicer or
subservicer hereunder;
(ix)    none of Servicer, Performance Guarantor or any of their respective
Affiliates shall advance funds or credit to Seller; and none of Servicer,
Performance Guarantor nor any Affiliate of Servicer or Performance Guarantor
will otherwise supply funds or credit to, or guarantee any obligation of, Seller
except for MPI’s contributions of capital to Seller;
(x)    Seller shall maintain a separate office which shall be physically
separate from space occupied by Originator, Performance Guarantor or any
Affiliate of Originator or Performance Guarantor (but may be in a separate space
occupied solely by Seller at the offices of Originator or any Affiliate of
Originator) and shall be clearly identified as Seller’s office so it can be
identified by outsiders;
(xi)    other than as permitted by the Transaction Documents, Seller shall not
guarantee, or otherwise become liable with respect to, any obligation of MPI,
Originator, Performance Guarantor or any Affiliate of Originator;
(xii)    Seller shall at all times hold itself out to the public under Seller’s
own name as a legal entity separate and distinct from its shareholders, members,
managers, Performance Guarantor, MPI, Originator and each of their respective
Affiliates (the foregoing to include, but not be limited to, use of separate and
distinct letterhead and telephone number(s));
(xiii)    MPI or Performance Guarantor (or following the consummation of the
Specified Acquisition Transaction, New Mylan) may issue consolidated financial
statements that will include Seller, but such financial statements will contain
a footnote to the effect that the Receivables and Related Assets of Seller are
not available to creditors of MPI or Performance Guarantor (or, if applicable,
New Mylan); in addition Seller shall prepare separate financial statements in
compliance with generally accepted accounting principles consistently applied;
(xiv)    if any of Seller, Servicer, Performance Guarantor or Originator shall
provide Records relating to Pool Receivables to any creditor of Seller or
Servicer, Seller or Servicer, as the case may be, shall also provide (or cause
Originator to provide) to such creditor a notice indicating that the Collections
relating to such Pool Receivables are held in trust pursuant to Section 3.4;
(xv)    Originator’s financial statements shall disclose the separateness of
Seller and that the Pool Receivables are owned by Seller and are not available
to creditors of Originator or of their respective Affiliates;
(xvi)    any allocations of direct, indirect or overhead expenses for items
shared between Seller and Originator, Performance Guarantor or any of their
respective Affiliates that are not included as part of the Servicing Fee shall
be made among Seller and Originator, Performance Guarantor or any of their

 
65
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



respective Affiliates to the extent practical on the basis of actual use or
value of services rendered and otherwise on a basis reasonably related to actual
use or the value of services rendered;
(xvii)    Seller shall not be named, directly or indirectly, as a contingent
beneficiary or loss payee on any insurance policy covering the property of
Servicer, Originator, Performance Guarantor or any Affiliate of any of them;
(xviii)    Seller shall maintain adequate capital in light of its contemplated
business operations;
(xix)    Seller shall generally maintain an arm’s-length relationship with
Originator, Performance Guarantor and its Affiliates; and
(xx)    the Independent Manager shall not at any time serve as a trustee in
bankruptcy for Seller, Servicer or any of their respective Affiliates.
(b)    Seller agrees that (and MPI, in its capacity as the sole member of
Seller, agrees that it will cause Seller to comply therewith), until the Final
Payout Date:
(i)    Seller shall not issue any security of any kind except certificates
evidencing membership interests issued to MPI in connection with its formation,
or incur, assume, guarantee or otherwise become directly or indirectly liable
for or in respect of any Debt or obligation other than as will occur in
accordance with the Transaction Documents;
(ii)    Seller shall not sell, pledge or dispose of any of its assets, except as
permitted by, or as provided in, the Transaction Documents;
(iii)    Seller shall not purchase any asset (or make any investment, by share
purchase, loan or otherwise) except as permitted by, or as provided in, the
Transaction Documents;
(iv)    Seller shall not engage in any activity (whether or not pursued for gain
or other pecuniary advantage) other than as permitted by the Transaction
Documents;
(v)    Seller shall not create, assume or suffer to exist any Lien on any of its
assets other than any Lien created pursuant to the Transaction Documents;
(vi)    Seller shall not make any payment, directly or indirectly, to, or for
the account or benefit of, any owner of any Voting Stock, security interest or
equity interest in Seller or any Affiliate of any such owner (except, in each
case, as expressly permitted by the Transaction Documents);
(vii)    Seller shall not make, declare or otherwise commence or become
obligated in respect of, any dividend, stock or other security redemption or
purchase, distribution or other payment to, or for the account or benefit of,
any

 
66
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



owner of any Voting Stock or other security interest or equity interest in
Seller to any such owner or any Affiliate of any such owner (except, in each
case, as otherwise provided herein or in the other Transaction Documents),
except out of funds received by it under Article III and only if (I) the result
would be to directly or indirectly cause any non-compliance with Section 7.3(i)
or (II) there exists (or would exist after giving effect thereto) (x) an Event
of Default or (y) an Unmatured Event of Default;
(viii)    Seller shall not acquiesce in, or direct Servicer or any other agent
to take, any action that is prohibited to be taken by Seller in clauses (i)
through (vii) above or in Section 7.3 hereof;
(ix)    Seller shall not have any employees; and
(x)    Seller will provide for not less than ten (10) Business Days’ prior
written notice to Agent and each Purchaser Agent of any removal, replacement or
appointment of any manager that is to serve as an Independent Manager, such
notice to include the identity of the proposed replacement Independent Manager,
together with a certification that such replacement satisfies the requirements
for an Independent Manager set forth in this Agreement and the limited liability
company agreement of Seller.
(c)    None of MPI, Seller or Servicer shall take any action or permit any of
its respective Affiliates to take any action inconsistent with this Section 7.8.
(d)    Agent and each Purchaser Agent hereby confirms that the Independent
Manager (Frank B. Bilotta) is acceptable to Agent and each Purchaser Agent as of
the Closing Date.


ARTICLE VIII

ADMINISTRATION AND COLLECTION
SECTION 8.1    Designation of Servicer.
(a)    MPI as Initial Servicer. The servicing, administering and collection of
the Pool Receivables on behalf of Agent and Purchasers shall be conducted by the
Person designated as Servicer hereunder (“Servicer”) from time to time in
accordance with this Section 8.1. Until Agent gives to MPI a Successor Notice
(as defined in Section 8.1(b)), MPI is hereby designated as, and hereby agrees
to perform the duties and obligations of, Servicer pursuant to the terms hereof.
Servicer shall receive the Servicing Fee, payable as described in Article III,
for the performance of its duties hereunder.
(b)    Successor Notice. In the event that an Event of Default that has not been
waived in accordance with the terms of this Agreement has occurred, Agent may,
or at the direction of the Required Purchaser Agents shall, upon five (5)
Business Days’ notice to MPI and Seller, to designate a new Servicer pursuant to
the terms hereof (a “Successor Notice”). Upon receipt of a Successor Notice, MPI
agrees that it shall terminate its

 
67
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



activities as Servicer hereunder in a manner that Agent reasonably believes will
facilitate the transition of the performance of such activities to the new
Servicer, and the new Servicer (which may be the Agent, any Purchaser Agent or
their designee) shall assume each and all of MPI’s obligations to service and
administer such Receivables, on the terms and subject to the conditions herein
set forth, and MPI shall use best efforts to assist the new Servicer in assuming
such obligations. Agent agrees not to give MPI a Successor Notice except after
the occurrence of an Event of Default that has not been waived in accordance
with the terms of this Agreement. The new Servicer shall sign an agreement,
acceptable to the Agent and each Purchaser Agent, agreeing to be bound by the
terms hereof as if such entity was a party hereto.
(c)    Subservicers; Subcontracts. Servicer may not subcontract with any Person
that is not an Affiliate of Servicer (excluding Seller) or otherwise delegate
any of its duties or obligations hereunder except with the prior written consent
of Agent and the Required Purchaser Agents, provided, that, notwithstanding any
such designation, delegation or subcontract in clause (a) or clause (b) above,
Servicer shall remain primarily and directly liable for the performance of all
the duties and obligations of Servicer pursuant to the terms hereof.
SECTION 8.2    Duties of Servicer. Each Purchaser, each Purchaser Agent and
Agent hereby appoints as its agent Servicer, as from time to time designated
pursuant to Section 8.1, to enforce its rights and interests in and under the
Pool Receivables, the Related Security and the related Contracts. Servicer shall
take or cause to be taken all such actions as may be necessary or advisable to
collect, administer and service each Pool Receivable from time to time with
reasonable care and diligence and, in any event, with no less care and diligence
than it uses in the collection, administration and servicing of its own assets,
and in accordance with (i) applicable Laws and (ii) with the Credit and
Collection Policies. Seller hereby acknowledges and agrees to this appointment
of Servicer.
(a)    Allocation of Collections; Segregation. Servicer shall set aside and hold
in trust Collections of Pool Receivables in accordance with Section 1.3 but
shall not be required (unless otherwise requested by Agent or any Purchaser
Agent during the Liquidation Period or after the occurrence of any Event of
Default that has not been waived in accordance with the terms of this Agreement
or while any Unmatured Event of Default is continuing) to segregate the funds
constituting such portions of such Collections prior to the remittance thereof
in accordance with said Section so long as Servicer is able, continuously and on
an equitable and consistent basis, to identify which funds are Collections on
Pool Receivables. If instructed by Agent or any Purchaser Agent in writing
during the Liquidation Period or after the occurrence of any Event of Default
that has not been waived in accordance with the terms of this Agreement or while
any Unmatured Event of Default is continuing, Servicer shall segregate and
deposit with a bank designated by Agent in an account owned by Agent for the
benefit of the Purchasers and the other Secured Parties, Purchasers’ (and the
other Secured Parties’) share of Collections of Pool Receivables, not later than
the first Business Day following receipt by Servicer of such Collections in
immediately available funds.

 
68
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



(b)    Modification of Receivables. So long as no Event of Default shall have
occurred that has not been waived in accordance with the terms of this
Agreement, MPI, while it is Servicer, may, in accordance with the Credit and
Collection Policies and the servicing standards set forth herein, (i) extend the
maturity or adjust the Unpaid Balance of any Defaulted Receivable as MPI may
reasonably determine to be appropriate to maximize Collections thereof;
provided, that, (A) after giving effect to such extension of maturity or such
adjustment, the sum of Purchasers’ Total Investment and the Required Reserves at
such time shall not exceed the Net Pool Balance at such time, and (B) no such
extension of maturity shall extend the maturity of any Receivable more than once
or extend the due date thereof to a date later than 15 days after the original
due date of such Receivable or shall otherwise make or be deemed to make any
such Receivable current or otherwise modify the aging thereof, and (ii) adjust
the Unpaid Balance of any Receivable to reflect the reductions or cancellations
described in Section 3.2(a)(i).
(c)    Documents and Records. Seller shall deliver (and cause Originator to
deliver) to Servicer, and Servicer shall hold in trust for Seller, Originator,
Agent, each Purchaser Agent, each Purchaser and each other Secured Party in
accordance with their respective interests, all Records (and after the
occurrence of any Event of Default, shall deliver the same to Agent and any
successor Servicer promptly upon Agent’s or any Purchaser Agent’s written
request), all documents, instruments and records (including, without limitation,
computer tapes or disks) that evidence or relate to Pool Receivables.
(d)    Certain Duties to Seller. Servicer shall, promptly following receipt,
turn over to Seller the collections of any Receivable that is not a Pool
Receivable, a Related Asset or any other property included in the grant set
forth in Section 9.1. Servicer, if other than MPI (or any of its Affiliates),
shall, as soon as practicable upon demand, deliver to Seller (A) all documents,
instruments, books, records, purchase orders, agreements, reports and other
information (including computer programs, tapes, disks, other information
storage media, data processing software and related property and rights) in its
possession that evidence or relate to Receivables of Seller other than Pool
Receivables and the Obligors of such Receivables, and (B) copies of all Records
in its possession.
(e)    Termination. Servicer’s authorization as such under this Agreement shall
terminate upon the Final Payout Date.
(f)    Power of Attorney. Seller hereby grants to Servicer an irrevocable power
of attorney, with full power of substitution, coupled with an interest, to take
in the name of Seller any and all steps which are necessary or advisable to
endorse, negotiate or otherwise realize on any writing or other right of any
kind held or transmitted by Seller or transmitted or received by Seller in
connection with any Pool Receivable or under the related Records.
SECTION 8.3    Resignation of MPI as Servicer. MPI shall not resign in its
capacity as Servicer hereunder without the prior written consent of the Agent
and each Purchaser Agent, which consent shall be given or withheld in the sole
and absolute discretion of the Agent and each Purchaser Agent.

 
69
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



SECTION 8.4    Rights of Agent. In addition to all of its other rights herein
including under Articles IX and X, under the other Transaction Documents or at
Law or in equity, Agent shall have the other following rights set forth in this
Section 8.4:
(a)    Notice to Obligors. At any time after the occurrence of any of the
following that has not been waived in accordance with the terms of this
Agreement (i) an Event of Default or (ii) the commencement of the Liquidation
Period (A) Agent may in its sole discretion, or shall at the direction of any
Purchaser Agent, notify the Obligors of Pool Receivables, or any of them, of the
ownership of the Asset Interest by Agent for the benefit of Purchasers, and
instruct them that payments on the Pool Receivables are to be made to, and will
only be effective if made to, or as otherwise instructed by, Agent and (B)
Seller shall, at Agent’s or any Purchaser Agent’s request and at Seller’s
expense, give notice of Agent’s ownership and security interest in the Pool
Receivables for the benefit of the Purchasers to each said Obligor and instruct
them that payments on the Pool Receivables are to be made to, and will only be
effective if made to, or as otherwise instructed in writing by, Agent.
(b)    Notice to Lock-Box Banks. At any time after the occurrence of any of the
following that has not been waived in accordance with the terms of this
Agreement (i) an Event of Default or (iii) the commencement of the Liquidation
Period, Agent may or shall at the direction of any Purchaser Agent, and is
hereby authorized to, give notice to the Lock-Box Banks, as provided in the
Lock-Box Agreements, of the assumption by Agent of exclusive dominion and
control over the lock-boxes and related accounts for the benefit of the
Purchasers, and Seller and Servicer shall take any further action that Agent may
reasonably request to effect such assumption.
(c)    Other Rights. At any time after the occurrence of any of the following
that has not been waived in accordance with the terms of this Agreement (i) an
Event of Default or (ii) the commencement of the Liquidation Period, Seller
shall, (A) at Agent’s or any Purchaser Agent’s request and at Seller’s expense,
assemble all of the Records necessary or desirable to collect or otherwise
enforce the Pool Receivables and the other Collateral and deliver such Records
to or at the direction of Agent and (B) at the request of Agent, any Purchaser
Agent or their respective designee, exercise or enforce any of their respective
rights hereunder, under any other Transaction Document, under any Pool
Receivable or under any Related Asset (to the extent permitted hereunder or
thereunder). Without limiting the generality of the foregoing, Seller shall upon
the request of Agent or its designee and at Seller’s expense when permitted to
take the actions described in the preceding sentence, mark conspicuously each
Contract evidencing each Pool Receivable with a legend, reasonably acceptable to
Agent, evidencing that the Asset Interest has been sold in accordance with this
Agreement.
(d)    Additional Financing Statements; Performance by Agent. Seller hereby
authorizes Agent or its designee to file one or more financing or continuation
statements, and amendments thereto and assignments thereof, or any similar
instruments in any relevant jurisdiction relative to all or any of the Pool
Receivables and the Related Assets now existing or hereafter arising in the name
of Seller. If Seller fails to perform any of its agreements or obligations under
this Agreement or any other Transaction Document,

 
70
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



Agent or its designee may (but shall not be required to) itself perform, or
cause performance of, such agreement or obligation, and the expenses of Agent or
its designee incurred in connection therewith shall be payable by Seller as
provided in Section 13.6.
SECTION 8.5    Responsibilities of Servicer. Anything herein to the contrary
notwithstanding:
(a)    Contracts. Servicer shall perform all of its obligations under the
Contracts, so long as it is an Affiliate of Seller, to the same extent as if the
Asset Interest had not been sold hereunder or under the Sale Agreement and the
exercise by Agent or its designee of its rights hereunder shall not relieve
Servicer from such obligations.
(b)    Limitation of Liability. None of Agent, any Purchaser Agent, any LOC
Issuer or any Purchaser shall have any obligation or liability with respect to
any Pool Receivables or Related Assets related thereto, nor shall any of them be
obligated to perform any of the obligations of Originator, Servicer or Seller
thereunder.
SECTION 8.6    Further Action Evidencing Purchases and Reinvestments. Seller
agrees that from time to time, at its expense, it shall (or cause Servicer to)
promptly execute and deliver all further instruments and documents, and take all
further actions, that Agent or its designee may reasonably request or that are
necessary in order to perfect, protect or more fully evidence the transactions
contemplated by the other Transaction Documents, the Purchases hereunder, the
resulting Asset Interest and each lock-box account of Seller at a Lock-Box Bank
and all amounts on deposit therein.
SECTION 8.7    Application of Collections. Unless Agent may, with consent of the
Required Purchaser Agents, or shall, upon the direction of the Required
Purchaser Agents, instruct otherwise, any payment by an Obligor in respect of
any indebtedness owed by it to Seller shall, except as otherwise specified in
writing or otherwise by such Obligor, required by Law or by the underlying
Contract, be applied: first, as a Collection of any Pool Receivable or
Receivables then outstanding of such Obligor, with such Pool Receivables being
paid in the order of the oldest first, and, second, to any other indebtedness of
such Obligor.


ARTICLE IX

SECURITY INTEREST
SECTION 9.1    Grant of Security Interest. To secure all obligations of Seller
arising in connection with this Agreement and each other Transaction Document,
whether now or hereafter existing, due or to become due, direct or indirect, or
absolute or contingent, including, all Indemnified Amounts, payments on account
of Collections received or deemed to be received and fees and expenses, in each
case pro rata according to the respective amounts thereof, Seller hereby assigns
and pledges to Agent, for the benefit of the Secured Parties, and hereby grants
to Agent, for the benefit of the Secured Parties, a security interest in all of
the following: all of Seller’s right, title and interest now or hereafter
existing in, to and under all of its assets, whether now owned or hereafter
acquired, and wherever located (whether or not in the possession or control of
Seller), including all of its right, title and interest in, to and under each

 
71
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



asset in the Asset Interest and each of the following, in each case, whether now
owned or existing, hereafter arising, acquired or originated, or in which the
Seller now or hereafter has any rights, and wherever so located (whether or not
in the possession or control of Seller) and all proceeds of any of the foregoing
(collectively, the “Collateral”):
(I)    all Receivables;
(II)    the Related Security;
(III)     the Related Assets;
(IV)    the Collections;
(V)    all Accounts;
(VI)    all Chattel Paper;
(VII)    all Contracts;
(VIII)    all Deposit Accounts;
(IX)    all Documents;
(X)    all Payment Intangibles;
(XI)    all General Intangibles;
(XII)    all Instruments;
(XIII)    all Inventory;
(XIV)    all Investment Property;
(XV)    all letter of credit rights and supporting obligations;
(XVI)    all other assets in the Asset Interest, all rights, interests, remedies
and privileges of the Seller relating to any of the foregoing (including the
right to sue for past, present or future infringement of any or all of the
foregoing);
(XVII)    the Sale Agreement and all rights and remedies of the Seller
thereunder;
(XVIII)    each lock-box account or other bank account of the Seller including
any related lock-box and all amounts, items, instruments or other property on
deposit therein; and
(XIX)    to the extent not otherwise included, all products and “proceeds” (as
defined in the UCC) of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of each of
the foregoing including

 
72
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



insurance proceeds), products, distributions (whether in money, securities or
other property) and collections from or with respect to any of the foregoing.
Seller hereby authorizes the filing of financing statements, including those
filed under Section 8.4(d), describing the collateral covered thereby as “all of
debtor’s personal property and assets” or words to that effect, notwithstanding
that such wording may be broader in scope than the collateral described in this
Section 9.1. This Agreement shall constitute a security agreement under
applicable Law.
SECTION 9.2    Further Assurances. The provisions of Section 8.6 shall apply to
the security interest granted, and to the assignment effected, under Section 9.1
as well as to the Purchases, Reinvestments and the Asset Interest hereunder.
ARTICLE X

EVENTS OF DEFAULT
SECTION 10.1    Events of Default. The following events shall be “Events of
Default” hereunder (unless they are waived in accordance with the terms of this
Agreement):
(a)    Any of the following events:
(i)    Seller, Servicer, Originator, any New Owner or Performance Guarantor
shall fail to perform or observe any term, covenant or agreement as and when
required hereunder or under any other Transaction Document (other than as
referred to in clauses (ii), (k) or (s) below) and such failure shall remain
unremedied for ten (10) Business Days following written notice thereof or
Seller, Servicer, Originator, any New Owner or Performance Guarantor otherwise
having knowledge thereof;
(ii)    any of the following shall occur: (A) Seller, Performance Guarantor,
Servicer or Originator shall fail to make any payment or deposit or transfer of
principal to be made by it hereunder or under any other Transaction Document as
and when due (including with respect to a repayment of any draw on a Letter of
Credit), (B) Seller, Performance Guarantor, Servicer or Originator shall fail to
make any payment or deposit or transfer other than of principal to be made by it
hereunder or under any other Transaction Document as and when due or (C) Seller
or Servicer, as applicable, shall breach Section 7.1(h), 7.1(l)(ii), 7.3(c)(ii),
7.3(d), 7.3(f), 7.4(g), 7.6(c)(ii) or 7.6(e) or fail to deliver any Information
Package when due and, in each case, such breach shall continue for two (2)
Business Days; or
(b)    any representation or warranty made or deemed to be made by Seller,
Servicer, Performance Guarantor, any New Owner or Originator under or in
connection with any Transaction Document (other than those set forth in
Section 10.1(e) below for which no grace period shall apply), any Information
Package, other information delivered pursuant to Section 3.1(a) or any other
information or report delivered by any such Person pursuant hereto or pursuant
to such other Transaction Document shall prove to

 
73
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



have been false or incorrect in any material respect when made or deemed made or
delivered, and, if capable of cure, such representation or warranty, or such
information or report, shall continue to be incorrect or untrue for five (5)
Business Days;
(c)    (i) Seller shall fail to pay any principal of or premium or interest on
any Debt, or (ii) Servicer, Originator, Performance Guarantor, MPI or any
Material Subsidiary of MPI or Performance Guarantor shall fail to pay any
principal of or premium or interest on any Debt that, in the aggregate,
constitutes Material Indebtedness (other than Swap Documents), in any such case
referred to in clause (i) or this clause (ii), when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to any such
Debt or (iii) an “early termination date” (or equivalent event) shall occur
under any Swap Agreement resulting from any event of default or “termination
event” under such Swap Agreement as to which the Servicer, Originator,
Performance Guarantor, MPI or any Material Subsidiary of MPI or Performance
Guarantor is the “defaulting party” or “affected party” (or equivalent term)
and, in either event, the termination value with respect to any such Swap
Agreement owed by the Servicer, Originator, Performance Guarantor, MPI or any
Material Subsidiary of MPI or Performance Guarantor as a result thereof is
greater than $200,000,000, and such party fails to pay such termination value
when due after applicable grace periods; or any other event shall occur or
condition shall exist under any agreement or instrument relating to any such
Debt and shall continue after the applicable grace period, if any, specified in
such agreement or instrument, if the effect of such event or condition is to
accelerate, or, with the giving of notice to permit the acceleration of, the
maturity of such Debt (or the termination of any undrawn commitment under any
contractual obligation pursuant to which any such Debt could otherwise have been
incurred); or any such Debt shall be declared to be due and payable, or required
to be prepaid or otherwise accelerated (other than by a regularly scheduled
prepayment), prior to the stated maturity thereof;
(d)    an Event of Bankruptcy shall have occurred with respect to Seller,
Originator, Servicer, Performance Guarantor, MPI or any Material Subsidiary of
MPI or Performance Guarantor;
(e)    (i) the occurrence of any litigation, or any development has occurred in
any litigation to which Seller, Servicer, Performance Guarantor, MPI or
Originator is a party (including derivative actions), arbitration proceedings or
proceedings of any other Governmental Authority which, (x) with respect to
Servicer, Performance Guarantor, MPI or Originator, in any case, individually or
in the aggregate, has a Material Adverse Effect (determined without giving
effect to clause (d) of such definition of “Material Adverse Effect”) and (y)
with respect to the Seller could, individually or in the aggregate, have a
Material Adverse Effect or result in any judgment, individually or in the
aggregate, that could reasonably be expected to exceed $10,000 or the economic
equivalent thereof, or (ii) the representations and warranties in Sections
6.1(f), 6.1(i), 6.1(j), 6.1(t), 6.2(f) or 6.2(i) shall not be true at any time;

 
74
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



(f)    the average of the Default Ratios for the three preceding Settlement
Periods shall at any time exceed 2.90% or such other percentage set forth in a
Side Letter;
(g)    the average of the Dilution Ratios for the three preceding Settlement
Periods shall at any time exceed 7.5% or such other percentage set forth in a
Side Letter;
(h)    the average of the Delinquency Ratios for the three preceding Settlement
Periods shall at any time exceed 1.00% or such other percentage set forth in a
Side Letter;
(i)    on any Reporting Date or on any date the Servicer, MPI, Seller,
Originator, Performance Guarantor or any Affiliate has actual knowledge thereof,
either (i) the sum of the aggregate Purchasers’ Total Investment and the
Required Reserves exceeds the Net Pool Balance, or (ii) Purchasers’ Total
Investment exceeds the Purchasers’ Total Commitment and, in either case, such
event has not been cured within two (2) Business Days;
(j)    (i) a Change of Control shall occur or (ii) Originator shall at any time
cease to own or control all notes or other evidences of debt of Seller to
Originator in respect of any unpaid purchase price of Receivables;
(k)    (A) Agent, for the benefit of Purchasers, fails at any time to have a
valid and perfected first priority ownership interest or first priority
perfected security interest in the Collateral (or any portion thereof) or (B)
Seller or Servicer, as applicable, shall fail to comply with the covenants
contained in Sections 7.3(a) or 7.6(a);
(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect or in the imposition of a Lien or security interest on
any assets of the Performance Guarantor, Seller, Originator, MPI or any
Subsidiary under Sections 401(a)(29) or  430(k) of the Code or under Section
4068 of ERISA;
(m)     (i) Seller or (ii) Originator, Performance Guarantor or MPI, shall be
required to register as an investment company within the meaning of the
Investment Company Act;
(n)    MPI, Originator, Servicer or Seller fails to cooperate in Agent’s
assumption of exclusive control of the lock-boxes subject to any Lock-Box
Agreement or Agent is unable to obtain exclusive control thereof in accordance
with Section 8.4(b) and such Lock-Box Agreements;
(o)    any Transaction Document shall cease to be the valid and binding
obligation enforceable against Servicer, Seller, Performance Guarantor or
Originator, as applicable;
(p)    any Credit Agreement Default has occurred and for which any applicable
grace period set forth in the applicable Credit Agreement with respect thereto
has expired, unless waived in accordance with the terms of the applicable Credit
Agreement,

 
75
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



solely as long as such waiver is granted at a time that Agent and each Purchaser
Agent are then party to such Credit Agreement;
(q)    any failure by Performance Guarantor to comply with the Financial
Covenants and for which any applicable grace period set forth in the applicable
Credit Agreement with respect thereto has expired;
(r)    Seller shall fail to comply with Sections 7.8(a)(iii) or 7.8(b)(x);
(s)    Seller shall fail to pay in full all of its obligations to Agent and the
Purchasers hereunder and under each other Transaction Documents on or prior to
the Legal Final;
(t)    any Letter of Credit is drawn upon and is not fully reimbursed in
accordance with the terms hereof and of such Letter of Credit (including, if
applicable, with the proceeds of any deemed Funded Purchase) within two (2)
Business Days from the date of such draw;
(u)    one or more final, non-appealable judgments for the payment of money, (i)
with respect to Seller, in excess of $10,000 or (ii) with respect to MPI,
Originator, the Servicer, the Performance Guarantor, any Subsidiary of MPI or
any combination thereof, in excess of $200,000,000 in the aggregate (to the
extent due and payable and not covered by indemnification by a third party or
insurance as to which the relevant insurance company has not denied coverage),
in either case, shall be rendered against any of the Seller, Originator, the
Servicer, the Performance Guarantor, any Subsidiary of MPI or Performance
Guarantor or any combination thereof and the same shall remain unpaid or
undischarged for a period of thirty (30) consecutive days during which execution
shall not be paid, bonded or effectively stayed; or
(v)    if the Performance Guaranty is canceled, rescinded, amended or modified
without the prior written consent of Agent.
SECTION 10.2    Remedies.
(a)    In General; Waiver. After the occurrence of an Event of Default that has
not been waived in accordance with the terms of this Agreement, Agent, on behalf
of the Secured Parties, shall have, with respect to the Collateral granted
pursuant to Section 9.1, and in addition to all other rights and remedies
available to any Secured Party under this Agreement and the other Transaction
Documents or other applicable Law, all the rights and remedies of a secured
party upon default under the UCC. To the fullest extent it may lawfully so
agree, Seller agrees that it will not at any time insist upon, claim, plead, or
take any benefit or advantage of any appraisal, valuation, stay, extension,
moratorium, redemption or similar Law now or hereafter in force in order to
prevent, delay, or hinder the enforcement hereof or the absolute sale of any
part of the Collateral; Seller for itself and all who claim through it, so far
as it or they now or hereafter lawfully may do so, hereby waives the benefit of
all such Laws and all right to have the Collateral marshalled upon any
foreclosure hereof, and agrees that any court having jurisdiction to foreclose
this Agreement may order the sale of the Collateral in its entirety. Without
limiting the

 
76
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



generality of the foregoing, Seller hereby (i) authorizes Agent (on behalf of
the Secured Parties) in its sole discretion and without notice to or demand upon
Seller and without otherwise affecting the rights and obligations of Seller
hereunder, from time to time to take and hold other collateral from other
Persons (in addition to the Collateral) for payment of any obligations of Seller
hereunder or under any other Transaction Document, or any part thereof, and to
exchange, enforce or release such other collateral or any thereof, and to accept
and hold any endorsement or Guaranty of payment of its obligations hereunder or
under any other Transaction Document or any part thereof, and to release or
substitute any endorser or guarantor or any other Person granting security for
or in any other way obligated upon any such obligation or any part thereof, and
(ii) waives and releases any and all right to require Agent to collect any of
such obligations from any specific item or items of the Collateral or from any
other party liable as guarantor or in any other manner in respect of any of such
obligations or from any collateral (including, without limitation, the
Collateral) for any of such obligations.
(b)    Optional Liquidation. Upon, or anytime after, the occurrence of an Event
of Default that has not been waived in accordance with the terms of this
Agreement (other than an Event of Default described in subsection (d) of Section
10.1), Agent shall, at the request, or may with the consent, of the Required
Purchaser Agents, by notice to Seller and Servicer declare the Purchase
Termination Date to have occurred and the Liquidation Period to have commenced
and shall have all of the remedies set forth in Section 10.2 or otherwise herein
or in equity or at Law.
(c)    Automatic Liquidation. Upon the occurrence of an Event of Default
described in subsection (d) of Section 10.1, the Purchase Termination Date shall
occur and the Liquidation Period shall commence automatically.
(d)    Remedies. Upon, or at any time after, the declaration or automatic
occurrence of the Purchase Termination Date pursuant to this Section 10.2, no
Purchases or Reinvestments thereafter will be made. Upon the declaration or
automatic occurrence of the Purchase Termination Date pursuant to this
Section 10.2, Agent, on behalf of the Secured Parties, each Enhancement
Provider, each Purchaser and each Liquidity Provider shall have, in addition to
all other rights and remedies under this Agreement, any other Transaction
Document or otherwise, (i) all other rights and remedies provided under the UCC
of each applicable jurisdiction and other applicable Laws (including all the
rights and remedies of a secured party upon default under the UCC (including the
right to sell any or all of the Collateral subject hereto)) and (ii) all rights
and remedies with respect to the Collateral granted pursuant to Section 9.1, all
of which rights shall be cumulative.
(e)    Specific Remedies. (i) Without limiting Section 10.2(c) or any other
provision herein or in any other Transaction Document, the parties hereto agree
that the terms of this Section 10.2(e) are agreed upon in accordance with
Section 9-603 of the New York UCC, that they do not believe the terms of this
Section 10.2(e) to be “manifestly unreasonable” for purposes of Section 9-603 of
the New York UCC, and that compliance therewith shall constitute a “commercially
reasonable” disposition under Section 9-610 of the New York UCC, and further
agree as follows:

 
77
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



(ii)    After the occurrence of the Purchase Termination Date, Agent and Secured
Parties shall have all rights, remedies and recourse granted in any Transaction
Document and any other instrument executed to provide security for or in
connection with the payment and performance of the Obligations or existing at
common Law or equity (including specifically those granted by the New York UCC
and the UCC of any other state which governs the creation or perfection (and the
effect thereof) of any security interest in the Collateral), and such rights and
remedies: (A) shall be cumulative and concurrent; (B) may be pursued separately,
successively or concurrently against Seller, Servicer, Originator and any other
party obligated under the Obligations, or any of such Collateral, or any other
security for the Obligations, or any of them, at the sole discretion of Agent,
on behalf of Secured Parties; (C) may be exercised as often as occasion therefor
shall arise, it being agreed by Seller, Servicer, Originator and any other party
obligated under the Obligations that the exercise or failure to exercise any of
same shall in no event be construed as a waiver or release thereof or of any
other right, remedy or recourse; and (D) are intended to be and shall be,
non‑exclusive. For the avoidance of doubt, with respect to any disposition of
the Collateral or any part thereof (including any purchase by Agent, any Secured
Party, or any Affiliate of any of them) in accordance with the terms of this
Section 10.2 for consideration which is insufficient, after payment of all
related costs and expenses of every kind, to satisfy the Obligations, (1) such
disposition shall not act as, and shall not be deemed to be, a waiver of any
rights by Agent or Secured Parties and Agent on behalf of the Secured Parties
shall have a claim for such deficiency and (2) Agent shall not be liable or
responsible for any such deficiency.
Upon the declaration or automatic occurrence of the Purchase Termination Date
pursuant to Section 10.2(b) or Section 10.2(c), Agent, on behalf of the Secured
Parties, shall have the right, in accordance with this Section 10.2(e), to
dispose of the Collateral or any part thereof upon giving at least ten (10)
days’ prior notice to Seller and Servicer of the time and place of disposition,
for cash or upon credit or for future delivery, with Seller, Servicer,
Originator and each party obligated under the Obligations hereby waiving all
rights, if any, to require Agent or any other Person to marshal the Collateral
and any other security for the Obligations, and Agent, acting with the consent
of the Required Purchaser Agents may or, at their direction, shall for the
benefit of the Secured Parties:
(I)    dispose of the Collateral or any part thereof at a public disposition;
(II)    dispose of the Collateral or any part thereof at a private disposition,
in which event such notice shall also contain a summary of the material terms of
the proposed disposition, and Seller shall have until the time of such proposed
disposition during which to redeem the Collateral or to procure a Person
willing, ready and able to acquire the Collateral on terms at least as favorable
to Seller and the Secured Parties, and if such an acquirer is so procured, then
Agent shall dispose of the Collateral to the acquirer so procured;

 
78
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



(III)    dispose of the Collateral or any part thereof in bulk or parcels;
(IV)    dispose of the Collateral or any part thereof to any Secured Party or
any Affiliate thereof at a public disposition;
(V)    at a public disposition, bid for and acquire, unless prohibited by
applicable Law, free from any redemption right, the Collateral or any part
thereof, and, if Secured Parties are then the holders of any Obligations or any
participation or other interest therein, in lieu of paying cash therefor, Agent
on behalf of Secured Parties may make settlement for the selling price by
crediting the net selling price, if any, after deducting all costs and expenses
of every kind, upon the outstanding principal amount of the Obligations, in such
order and manner as Agent on behalf of Secured Parties, in its discretion, may
deem advisable and as permissible and required under the Transaction Documents.
Agent for the benefit of Secured Parties, upon so acquiring the Collateral or
any part thereof shall be entitled to hold or otherwise deal with or dispose of
the same in any manner not prohibited by applicable Law; or
(VI)    enforce any other remedy available to Agent on behalf of Secured Parties
at Law or in equity.
From time to time Agent may, but shall not be obligated to, postpone the time
and change the place of any proposed disposition of any of the Collateral for
which notice has been given as provided above and may retain the Collateral
until such time as the proposed disposition occurs if, in the sole discretion of
Agent, such postponement or change is necessary or appropriate in order that the
provisions of this Agreement applicable to such disposition may be fulfilled or
in order to obtain more favorable conditions under which such disposition may
take place. For the avoidance of doubt, to the extent permitted by Law, Agent
shall not be obligated to make any disposition of the Collateral or any part
thereof notwithstanding any prior notice of a proposed disposition. No demand,
advertisement or notice, all of which are hereby expressly waived by the Seller,
Servicer, Originator and each party obligated under the Obligations to the
extent permitted by Law, shall be required in connection with any disposition of
the Collateral or any part thereof, except for the notice described in this
clause (ii).
In case of any disposition by Agent of any of the Collateral on credit, which
may be elected at the option and in the complete discretion of Agent, on behalf
of Secured Parties, the Collateral so disposed may be retained by Agent for the
benefit of Secured Parties until the disposition price is paid by the purchaser,
but neither Agent nor Secured Parties shall incur any liability in case of
failure of the purchaser to take up and pay for the Collateral so disposed. In
case of any such failure, such Collateral so disposed may be again disposed.
After deducting all reasonable out-of-pocket and documented costs or expenses of
every kind (including the reasonable attorneys’ fees and legal expenses incurred
by Agent

 
79
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



or Secured Parties, or both), Agent shall apply the net proceeds of any
disposition or dispositions, if any, to pay the principal of and interest upon
the Obligations in such order and manner as Agent in its discretion may deem
advisable and as permissible and required under the Transaction Documents. The
excess, if any, shall be paid to Seller in accordance with the Transaction
Documents. Neither Agent nor Secured Parties shall incur any liability as a
result of the dispositions of the Collateral at any private or public
disposition that complies with the provisions of this Section 10.2(e).
Notwithstanding a foreclosure upon any of the Collateral or exercise of any
other remedy by Agent on behalf of Secured Parties in connection with any
Purchase Termination Date, none of Seller, Servicer, Originator or Performance
Guarantor shall be subrogated thereby to any rights of Agent for the benefit of
Secured Parties against the Collateral or any other security for the
Obligations, nor shall Seller, Servicer, Originator or Performance Guarantor be
deemed to be the owner of any interest in any Obligations, or exercise any
rights or remedies with respect to itself or any other party until the
Obligations have been paid to Agent for the benefit of the Secured Parties and
are fully and indefeasibly performed and discharged.
Agent shall have no duty to prepare or process the Collateral for disposition.


ARTICLE XI

AGENT; CERTAIN RELATED MATTERS
SECTION 11.1    Authorization and Action of each Purchaser Agent. By its
execution hereof, in the case of each LOC Issuer, each Conduit Purchaser and
Committed Purchaser, and by accepting the benefits hereof, in the case of each
Enhancement Provider or Liquidity Provider, each such party hereby designates
and appoints its related Purchaser Agent to take such action as agent on its
behalf and to exercise such powers as are delegated to such Purchaser Agent by
the terms hereof, together with such powers as are reasonably incidental
thereto. Each Purchaser Agent reserves the right, in its sole discretion, to
take any actions and exercise any rights or remedies under this Agreement or any
other Transaction Document and any related agreements and documents.
SECTION 11.2    Authorization and Action of Agent. By its execution hereof, in
the case of each Conduit Purchaser, Committed Purchaser and Purchaser Agent, and
by accepting the benefits hereof, in the case of each Enhancement Provider or
Liquidity Provider, each such party hereby designates and appoints BTMUNY as the
Agent to take such action as agent on its behalf and to exercise such powers as
are delegated to the Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. The Agent reserves the right, in its sole
discretion, to take any actions and exercise any rights or remedies under this
Agreement or any other Transaction Document and any related agreements and
documents.
SECTION 11.3    Delegation of Duties. Agent may execute any of its duties
through agents or attorneys in fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. Agent shall not be responsible
to any Purchaser or any other Person

 
80
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



for the negligence or misconduct of any agents or attorneys in fact selected by
it with reasonable care.
SECTION 11.4    Agency Termination. The appointment and authority of the Agent
hereunder shall terminate upon the later of (a) the payment to (i) each
Purchaser, each LOC Issuer and Purchaser Agent of all amounts owing to such
parties under the Transaction Documents and (ii) the Agent of all amounts due
under the Transaction Documents and (b) the occurrence of the Commitment
Termination Date for all Purchasers.
SECTION 11.5    Successor Agent. The Agent may, upon at least five (5) Business
Days notice to the Seller, each LOC Issuer and each Purchaser and Purchaser
Agent, resign as Agent. Such resignation shall not become effective until a
successor agent is appointed by the Required Purchaser Agents and has accepted
such appointment. Upon such acceptance of its appointment as Agent hereunder by
a successor Agent, such successor Agent shall succeed to and become vested with
all the rights and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations under the Transaction Documents.
SECTION 11.6    Indemnification. Each Purchaser and each LOC Issuer shall
indemnify and hold harmless the Agent and its officers, directors, employees,
representatives and agents (to the extent not reimbursed by the Seller, the
Servicer or the Originator and without limiting the obligation of the Seller,
the Servicer or the Originator to do so), ratably in accordance with the
Commitment of its related Committed Purchaser or if such Commitment has expired
or been terminated, the then current Investment of such Group from and against
any and all damages, losses, claims, liabilities and related costs and expenses
(including all filing fees), including attorneys’, consultants’ and accountants’
fees and disbursements but excluding all Excluded Taxes that may at any time be
imposed on, incurred by or asserted against the Agent for such Person as a
result of, or related to, any of the transactions contemplated by the
Transaction Documents or the execution, delivery or performance of the
Transaction Documents or any other document furnished in connection therewith
(but excluding any such liabilities, obligations, losses, damages, penalties,
judgments, settlements, costs, expenses or disbursements to the extent resulting
solely from the gross negligence or willful misconduct of the Agent or such
Person as finally determined by a court of competent jurisdiction).
SECTION 11.7    Limited Liability of Purchasers, Purchaser Agents and Agent. The
obligations of Agent, each Purchaser, each Purchaser Agent, each Enhancement
Provider, each Liquidity Provider, each LOC Issuer and each agent for any
Purchaser under the Transaction Documents are solely the corporate obligations
of such Person. Except with respect to any claim to the extent arising out of
the willful misconduct or gross negligence of Agent, any Purchaser, any
Purchaser Agent, any Enhancement Provider, any Liquidity Provider, any LOC
Issuer or any agent for any Purchaser or Global Securitization Services LLC
(including with respect to the servicing, administering or collecting Pool
Receivables as Servicer pursuant to Section 8.1), no claim may be made by MPI,
Seller, Servicer, Performance Guarantor, Originator or any other Person against
Agent, any Purchaser, any Purchaser Agent, any Enhancement Provider, any
Liquidity Provider, any LOC Issuer or any agent for any Purchaser or their
respective Affiliates, directors, members, managers, officers, employees,
attorneys or agents, including Global Securitization Services LLC and BTMUNY,
for any special, indirect, consequential or punitive damages in respect of any
claim for breach of contract or any other theory of liability arising out

 
81
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



of or related to the transactions contemplated by this Agreement or any other
Transaction Document, or any act, omission or event occurring in connection
therewith; and each of Seller, Servicer, and Originator hereby waives, releases,
and agrees not to sue upon any claim for any such damages not expressly
permitted by this Section 11.7, whether or not accrued and whether or not known
or suspected to exist in its favor. Notwithstanding any provision of this
Agreement or any other Transaction Document to the contrary: (i) in no event
shall Agent ever be required to take any action which exposes it to personal
liability or which is contrary to the provision of any Transaction Document or
applicable Law and (ii) Agent shall not have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
party hereto or any other Person, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of Agent shall
be read into this Agreement or the other Transaction Documents or otherwise
exist against Agent. In performing its functions and duties hereunder, Agent
shall act solely as the agent of the Purchasers and the other Secured Parties,
as applicable, and does not assume nor shall be deemed to have assumed any
obligation or relationship of trust or agency with or for Seller, Originator,
Performance Guarantor or Servicer or any other Person.
SECTION 11.8    Reliance, Etc. Without limiting the generality of Section 11.2,
each of Agent, any Enhancement Provider and any Liquidity Provider: (a) may
consult with legal counsel (including counsel for Seller), independent certified
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts; (b) makes no warranty or
representation to any Purchaser or any other holder of any interest in Pool
Receivables and shall not be responsible to any Purchaser or any such other
holder for any statements, warranties or representations made by other Persons
in or in connection with any Transaction Document; (c) shall not have any duty
to ascertain or to inquire as to the performance or observance of any of the
terms, covenants or conditions of any Transaction Document on the part of Seller
or to inspect the property (including the books and records) of Seller; (d)
shall not be responsible to any Purchaser or any other holder of any interest in
Pool Receivables for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of any Transaction Document; and (e) shall
incur no liability under or in respect of this Agreement or any other
Transaction Document by acting upon any notice (including notice by telephone),
consent, certificate or other instrument or writing (which may be by facsimile
or telex) believed by it to be genuine and signed or sent by the proper party or
parties.
SECTION 11.9    Purchasers and Affiliates. Any Purchaser, any Purchaser Agent,
Agent and any of their respective Affiliates may generally engage in any kind of
business with Seller, Originator, Servicer, Performance Guarantor, MPI or any
Obligor, any of their respective Affiliates and any Person who may do business
with or own securities of Seller, Originator, Servicer, Performance Guarantor,
MPI or any Obligor or any of their respective Affiliates, all as if such
Purchaser was not a Purchaser, such Purchaser Agent was not a Purchaser Agent
and BTMUNY were not Agent, respectively, and without any duty to account
therefor to any Purchaser or any other holder of an interest in Pool
Receivables.
ARTICLE XII

INDEMNIFICATION

 
82
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



SECTION 12.1    Indemnities by Seller.
(a)    General Indemnity. Without limiting any other rights which any such
Person may have hereunder or under applicable Law, but subject to Sections
12.1(b) and 13.5, Seller hereby agrees to indemnify and hold harmless each of
Agent, each Purchaser, each Purchaser Agent, each Enhancement Provider, each
Liquidity Provider, each LOC Issuer, each other Affected Party, each of their
respective Affiliates, and all successors, transferees, participants and assigns
and all officers, members, managers, directors, shareholders, controlling
persons, employees and agents of any of the foregoing (each an “Indemnified
Party”), forthwith on demand, from and against any and all damages, losses,
claims, liabilities and related reasonable and documented out-of-pocket costs
and expenses (including all filing fees), including attorneys’, consultants’ and
accountants’ fees and disbursements but excluding all Excluded Taxes (all of the
foregoing being collectively referred to as “Indemnified Amounts”) awarded
against or incurred by any of them arising out of, relating to or in connection
with the Transaction Documents, any Cash Collateral Account, the transactions
contemplated thereby (including the issuance of, or the fronting for, any Letter
of Credit), or the ownership, maintenance or funding, directly or indirectly, of
the Asset Interest (or any part thereof), the issuance of or drawing on any
Letter of Credit, or in respect of or related to any Collateral including any
Receivable or any Related Assets or otherwise arising out of or relating to or
in connection with the actions of Seller, Originator, Performance Guarantor,
MPI, Servicer or any Affiliate of any of them, provided, however,
notwithstanding anything to the contrary in this Article XII, Indemnified
Amounts shall be excluded solely to the extent (x) as a result of the gross
negligence or willful misconduct on the part of such Indemnified Party as
determined by a final non-appealable judgment by a court of competent
jurisdiction and (y) they constitute recourse with respect to a Pool Receivable
by reason of the bankruptcy or insolvency, or the financial or credit condition
or financial default, of the related Obligor. Without limiting the foregoing,
Seller shall indemnify, subject to the express limitations set forth in this
Section 12.1, and hold harmless each Indemnified Party for any and all
Indemnified Amounts arising out of, relating to or in connection with:
(i)    the transfer by Seller or Originator of any interest in any Pool
Receivable other than the transfer of any Pool Receivable and Related Assets to
Agent and any Purchaser pursuant to this Agreement, to Agent and to Seller
pursuant to the Sale Agreement and the grant of a security interest to Agent
pursuant to this Agreement and to Seller pursuant to the Sale Agreement;
(ii)    any representation or warranty made by Seller, Performance Guarantor,
any New Owner, Originator or Servicer (or any of their respective officers or
Affiliates) under or in connection with any Transaction Document, any
Information Package or any other information or report delivered by or on behalf
of Seller pursuant hereto, which shall have been untrue, false or incorrect when
made or deemed made;
(iii)    the failure of Seller, Originator, any New Owner, MPI, Performance
Guarantor or Servicer to comply with the terms of any Transaction

 
83
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



Document or any applicable Law (including with respect to any Pool Receivable or
Related Assets), or the nonconformity of any Pool Receivable or Related Assets
with any such Law;
(iv)    the lack of an enforceable ownership interest, or a first priority
perfected Lien, in the Pool Receivables (and all Related Security) against all
Persons (including any bankruptcy trustee or similar Person);
(v)    any Dilution or Contractual Dilution;
(vi)    the failure to file, or any delay in filing of, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or under any other applicable Laws with respect to any Pool
Receivable as may be necessary from time to time to perfect the Seller’s or the
Agent’s interest therein;
(vii)    any dispute, claim, offset or defense (other than discharge in
bankruptcy) of the Obligor to the payment of any Receivable in the Receivables
Pool (including a defense based on such Receivable’s or the related Contract’s
not being a legal, valid and binding obligation of such Obligor enforceable
against it in accordance with its terms) or any other claim resulting from the
sale of the merchandise or services related to such Receivable or the furnishing
or failure to furnish such merchandise or services;
(viii)    any suit or claim related to the Pool Receivables or any Transaction
Document (including any products liability or environmental liability claim
arising out of or in connection with merchandise or services that are the
subject of any Pool Receivable to the extent not covered pursuant to Section
13.5);
(ix)    the ownership, delivery, non-delivery, possession, design, construction,
use, maintenance, transportation, performance (whether or not according to
specifications), operation (including the failure to operate or faulty
operation), condition, return, sale, repossession or other disposition or safety
of any Related Security (including claims for patent, trademark, or copyright
infringement and claims for injury to persons or property, liability principles,
or otherwise, and claims of breach of warranty, whether express or implied);
(x)    the failure by Seller, Servicer, Performance Guarantor or Originator or
any Affiliate thereof to notify any Obligor of the assignment pursuant to the
terms hereof of any Pool Receivable to Agent for the benefit of Purchasers or
the failure to require that payments (including any under the related insurance
policies) be made directly to Agent for the benefit of Purchasers;
(xi)    failure by Seller, Originator, Performance Guarantor or Servicer to
comply with the “bulk sales” or analogous Laws of any jurisdiction;

 
84
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



(xii)    any Taxes (other than Excluded Taxes) imposed upon any Indemnified
Party or upon or with respect to the Pool Receivables, all interest and
penalties thereon or with respect thereto, and all costs and expenses related
thereto or arising therefrom, including the fees and expenses of counsel in
defending against the same, which Taxes or such amounts relating thereto arise
by reason of the purchase or ownership, contribution or sale of any Pool
Receivables (or of any interest therein) or Related Assets or any goods which
secure any such Pool Receivables or Related Asset;
(xiii)    any loss arising, directly or indirectly, as a result of the
imposition of sales or analogous taxes or the failure by Seller, Originator,
Performance Guarantor or Servicer to timely collect and remit to the appropriate
authority any such taxes;
(xiv)    any commingling of any Collections by Seller, Originator, Performance
Guarantor or Servicer relating to the Pool Receivables with any of their funds
or the funds of any other Person;
(xv)    any failure by Seller, Originator, any New Owner, Performance Guarantor
or Servicer to perform its duties or obligations in accordance with the
provisions of the Transaction Documents;
(xvi)    the failure or delay to provide any Obligor with an invoice or other
evidence of indebtedness; or
(xvii)    any inability of Originator or Seller to assign any Receivable or
other Related Asset as contemplated under the Transaction Documents; or the
violation or breach by Originator, Seller, Servicer, Performance Guarantor or
any of their respective Affiliates of any confidentiality provision, or of any
similar covenant of non-disclosure, with respect to any Contract, or any other
Indemnified Amount with respect to or resulting from any such violation or
breach.
(b)    Seller shall indemnify and hold harmless each LOC Issuer (including any
related confirming bank), each Purchaser, Agent and each Purchaser Agent and
their respective Affiliates that have issued or participated in a Letter of
Credit, upon demand, from and against any and all liabilities, obligations,
claims, damages, taxes, penalties, actions, judgments, suits, losses, costs,
charges, expenses (including reasonable attorneys fees) or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against such Person, directly or indirectly, or otherwise arising out of or
relating to or in connection with this Agreement, any other Transaction
Document, any Cash Collateral Account or any Letter of Credit issued in
connection therewith, provided only that any such Person shall not be entitled
under this paragraph to receive indemnification for that portion if any, of any
liabilities and costs to the extent such liabilities and costs are caused by its
own individual gross negligence or wilful misconduct, as determined in a final
non-appealable judgment by a court of competent jurisdiction.

 
85
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



(c)    Contest of Tax Claim; After-Tax Basis. If any Indemnified Party shall
have notice of any attempt to impose or collect any Tax or governmental fee or
charge for which indemnification will be sought from Seller under Sections
12.1(a)(xi) or (xii), such Indemnified Party shall give prompt and timely notice
of such attempt to Seller and Seller shall, provided that Seller shall first
deposit with Agent amounts which are sufficient to pay both the aforesaid tax,
fee or charge and the costs and expenses of the Indemnified Parties, have the
right, at its sole expense, to participate in any proceedings resisting or
objecting to the imposition or collection of any such Tax, governmental fee or
charge. Indemnification in respect of such tax, governmental fee or charge shall
be in an amount necessary to make the Indemnified Party whole after taking into
account any tax consequences to the Indemnified Party of the payment of any of
the aforesaid Taxes and the receipt of the indemnity provided hereunder or of
any refund of any such Tax previously indemnified hereunder, including the
effect of such Tax or refund on the amount of Tax measured by net income or
profits which is or was payable by the Indemnified Party.
(d)    Contribution. If for any reason the indemnification provided above in
this Section 12.1 is unavailable to an Indemnified Party or is insufficient to
hold an Indemnified Party harmless, then Seller shall contribute to the amount
paid or payable by such Indemnified Party as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect not only the
relative benefits received by such Indemnified Party on the one hand and Seller
on the other hand but also the relative fault of such Indemnified Party as well
as any other relevant equitable considerations.
(e)    Settlements. Notwithstanding the foregoing, the indemnities provided for
in this Section 12.1 shall not be payable by Seller solely with respect to any
settlements entered into by any Indemnified Party with any third-party that is
not an Affiliate of Seller, Servicer, Originator or Performance Guarantor that
was effected without the Seller’s written consent, such consent not to be
unreasonably withheld, conditioned or delayed.
SECTION 12.2    Indemnity by Servicer. Without limiting any other rights which
any such Person may have hereunder or under applicable Law, Servicer agrees to
indemnify and hold harmless each Indemnified Party from any and all Indemnified
Amounts incurred by any of them and arising out of, relating to or in connection
with: (i) any breach by it (in any capacity) of any of its obligations or duties
under this Agreement or any other Transaction Document; (ii) the untruth or
inaccuracy of any representation or warranty made by it (in any capacity)
hereunder, under any other Transaction Document or in any certificate or
statement delivered pursuant hereto or to any other Transaction Document,
including any Information Package, when such representation or warranty was made
or deemed made; (iii) the failure of any information contained in an Information
Package to be true and correct, or the failure of any other written information
provided to any such Indemnified Party by, or on behalf of, Servicer (in any
capacity) to be true and correct when such information was provided; (iv) any
negligence or willful misconduct on its (in any capacity) part arising out of,
relating to, in connection with, or affecting any transaction contemplated by
the Transaction Documents, any Receivable or any Related Asset; (v) the failure
by Servicer (in any capacity) to comply with any applicable Law, rule or
regulation with respect to any Receivable or the related Contract or its
servicing thereof;

 
86
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



(vi) any commingling of any funds by it (in any capacity) relating to the
Collateral with any of its funds or the funds of any other Person.


ARTICLE XIII

MISCELLANEOUS
SECTION 13.1    Amendments, Etc. No amendment, modification or waiver of any
provision of this Agreement nor consent to any departure by Seller or Servicer
therefrom shall in any event be effective unless the same shall be in writing
and signed by Seller, Agent, Servicer, and the Required Purchaser Agents, each
LOC Issuer and, if such amendment, modification or waiver affects the
obligations of the Performance Guarantor, the Performance Guarantor consents in
writing, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such amendment, waiver or modification shall (i) decrease the outstanding
amount of, or extend the repayment of or any scheduled payment date for the
payment of, any Yield in respect of Purchasers’ Total Investment or any fees
owed to any Purchaser or Agent without the prior written consent of such
Purchaser or Agent; (ii) forgive or waive or otherwise excuse any repayment of
Purchasers’ Total Investment without the prior written consent of each Purchaser
and the related Purchaser Agent affected thereby; (iii) increase the Commitment
of any Purchaser without its prior written consent; (iv) amend or modify the
ratable share of any Committed Purchaser’s Commitment or its percentage of the
Purchasers’ Total Commitment without such Committed Purchaser’s prior written
consent; (v) amend or modify the provisions of this Section 13.1, Section 10.1
or the definition of “Defaulted Receivable”, “Eligible Receivable”, “Required
Purchasers”, “Required Purchaser Agents”, “Net Pool Balance”, “Receivable”
“Related Asset”, “Required Reserve” or any of the definitions used in such
definition, “Specified Concentration Percentage” (other than any permitted
changes contemplated by the definition thereof), “Termination Event” or “Yield
Period” or any of the definitions used in any such definition, in each case
without the prior written consent of all Purchasers adversely affected or
potentially adversely affected that have a Commitment and their related
Purchaser Agent; (vi) waive any Termination Event without the prior written
consent of each Purchaser and the related Purchaser Agent; (vii) release all or
substantially all of the Collateral or release or waive any obligation of the
Performance Guarantor without the prior written consent of each Purchaser and
the related Purchaser Agent; or (viii) amend, waive or modify any definition or
provision expressly requiring the consent of the Required Purchasers without the
prior written consent of each Purchaser and the related Purchaser Agent, and, in
the case of any amendment, by the other parties thereto; and then such
amendment, modification, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
further, that the consent of Seller and Servicer shall not be required for the
effectiveness of any amendment which modifies on a prospective basis, the
representations, warranties, covenants or responsibilities of Servicer at any
time when Servicer is not MPI or an Affiliate of MPI or a successor Servicer is
designated by Agent through a Successor Notice. Notwithstanding anything in any
Transaction Document to the contrary, until the Final Payout Date none of Seller
or Servicer shall (and shall not permit the Performance Guarantor to) amend,
waive or otherwise modify any other Transaction Document, or consent to any such
amendment or modification, without the prior written consent of Agent, the
Required Purchaser Agents.

 
87
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



SECTION 13.2    Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile and email communication) and shall be personally delivered or sent by
express mail or nationally recognized overnight courier or by certified mail,
first class postage prepaid, or by facsimile or email, to the intended party at
the address, facsimile number or email address of such party set forth in
Schedule 13.2 or at such other address, facsimile number or email address as
shall be designated by such party in a written notice to the other parties
hereto. All such notices and communications shall be effective, (a) if
personally delivered or sent by express mail or courier or if sent by certified
mail, when received, and (b) if transmitted by facsimile or email, when receipt
is confirmed by telephonic or electronic means. The Agent hereby acknowledges
and agrees to deliver any material written notice it receives from the Seller,
Servicer, MPI or Performance Guarantor required to be delivered to Agent
hereunder or under any other Transaction Document to each Purchaser Agent
promptly upon its receipt thereof.
SECTION 13.3    Successors and Assigns; Participations; Assignments.
(a)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
Except as otherwise provided herein, neither Seller nor MPI, individually or as
Servicer, may assign or transfer any of its rights or delegate any of its duties
hereunder or under any Transaction Document without the prior consent of Agent,
LOC Issuer and the Purchaser Agents.
(b)    Participations. Any Purchaser may sell to one or more Persons (each a
“Participant”) a participating interest in the interests of such Purchaser
hereunder; provided, however, that no Purchaser shall grant any participation
under which the Participant shall have rights to approve any amendment to or
waiver of this Agreement or any other Transaction Document. Such Purchaser shall
remain solely responsible for performing its obligations hereunder, and Seller,
Servicer, LOC Issuer and Agent shall continue to deal solely and directly with
such Purchaser in connection with such Purchaser’s rights and obligations
hereunder. A Purchaser shall not agree with a Participant to restrict such
Purchaser’s right to agree to any amendment hereto, except amendments that
require the consent of all Purchasers.
(c)    Assignments. All or any portion of each Purchaser’s rights or obligations
hereunder (including each Purchase made by it hereunder) or in any other
Transaction Document and all or any portion of each such Purchaser’s interest in
the Asset Interest shall be freely assignable by such Purchaser and its
successors and assigns to (i) (A) any Liquidity Provider or any Enhancement
Provider, (B) any other LOC Issuer, Purchaser or any of their Affiliates or (C)
any Person managed by any other Purchaser or any of its Affiliates, in each case
with (x) the prior written consent of Agent unless to a Purchaser or other
related party and (y) prior written notice to Seller or (ii) any other Person
with the prior written consent of Seller (such consent not to be unreasonably
withheld, conditioned or delayed); it being understood that such consent of
Seller shall not be required following the occurrence of any Event of Default.

 
88
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



(d)    For the avoidance of doubt, each LOC Issuer may assign its interest
hereunder with the consent of the Seller (such consent not to be unreasonably
withheld, conditional or delayed, provided, such consent shall not be required
for any assignment to any Committed Purchaser, any other LOC Issuer, or any of
their respective Affiliates or at any time during the existence of any Event of
Default).
(e)    Opinions of Counsel. If requested by Agent or an assigning Purchaser or
related Purchaser Agent or necessary to maintain the ratings of any Conduit
Purchaser’s Commercial Paper Notes, each assignment agreement or transfer
supplement, as the case may be, must be accompanied by an opinion of counsel of
the assignee as to such matters as Agent or such Purchaser or the related
Purchaser Agent may reasonably request.
(f)    Register.
(i)    Seller or the Agent, acting solely for this purpose on Seller’s behalf,
shall maintain a register for the recordation of the names and addresses of the
Purchasers, and the Funded Purchases (and Yield, fees and other similar amounts
under this Agreement) pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and each of the parties hereto shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a lender solely for
U.S. federal income tax purposes. The Register shall be available for inspection
by the Purchasers, at any reasonable time and from time to time upon reasonable
prior notice.
(ii)    Each Purchaser that makes an assignment or sells a participating
interest under this Section 13.3, acting solely for this purpose on Seller’s
behalf, shall maintain a Register of each assignee and/or Participant and its
interest or obligations under the Transaction Documents; provided that no
Purchaser shall have any obligation to disclose all or any portion of this
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Funded Purchases or Asset Interests) to any
Person except to the extent that such disclosure is necessary to establish that
such interest or obligation that is treated as indebtedness for U.S. federal
income tax purposes is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Register shall be
conclusive absent manifest error.
SECTION 13.4    No Waiver; Remedies. No failure on the part of Agent, any
Liquidity Provider, any Enhancement Provider, any LOC Issuer, any Affected
Party, any Purchaser, any Purchaser Agent, any other Indemnified Party, any
other Secured Party or any other holder of the Asset Interest (or any portion
thereof) to exercise, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. The rights
and remedies herein provided are cumulative and not exclusive of any rights or
remedies provided by Law. Any waiver of this Agreement shall be effective only
in the specific instance and for the specific purpose for which given. Without
limiting the foregoing, each Purchaser, each Purchaser Agent,

 
89
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



BTMUNY, individually and as Agent, each Enhancement Provider, each Liquidity
Provider, each LOC Issuer and any of their Affiliates (the “Set-off Parties”)
are each hereby authorized by Servicer and Seller at any time and from time to
time, to the fullest extent permitted by Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other indebtedness at any time owing to, any such Set-off Party to
or for the credit to the account of Servicer or Seller, as applicable, against
any and all obligations of Servicer or Seller, as applicable, now or hereafter
existing under this Agreement or any other Transaction Document, to any Affected
Party, any Indemnified Party or any other Secured Party; provided, that Servicer
or Seller, as applicable, shall be notified by the applicable set-off party
concurrently with or prior to any such setoff.
SECTION 13.5    Binding Effect; Survival.
(a)    This Agreement shall be binding upon and inure to the benefit of Seller,
Servicer, Agent, each Purchaser, each LOC Issuer and their respective successors
and permitted assigns, and the provisions of Section 4.2 and Article XII shall
inure to the benefit of the Affected Parties, the Secured Parties and the
Indemnified Parties, respectively, and in each case, their respective successors
and permitted assigns.
(b)    Each Liquidity Provider, each Enhancement Provider and each other Secured
Party are express third party beneficiaries hereof. This Agreement shall not
confer any rights or remedies upon any other Person, other than the third party
beneficiaries specified in this Section 13.5(b).
(c)    This Agreement shall create and constitute the continuing obligations of
the parties hereto in accordance with its terms, and shall remain in full force
and effect until the Final Payout Date. The rights and remedies with respect to
any breach of any representation and warranty made by Seller pursuant to Article
VI and the indemnification and payment provisions of Article XII and Sections
1.2(e), 3.2, 3.3, 4.1, 4.2, 4.3, 11.6, 13.4, 13.5, 13.6, 13.7, 13.12 and 13.14
shall be continuing and shall survive any termination of this Agreement.
SECTION 13.6    Costs, Expenses and Taxes. In addition to its obligations under
Article XII, Seller agrees to pay on demand:
(a)    all reasonable and documented out-of-pocket costs and expenses incurred
by or on behalf of Agent, each Liquidity Provider, each Enhancement Provider,
each LOC Issuer, each Purchaser, each Purchaser Agent each other Secured Party
and their respective Affiliates in connection with:
(i)    the negotiation, preparation, execution and delivery of this Agreement
and the other Transaction Documents and any amendment of or consent or waiver
under any of the Transaction Documents (whether or not consummated) including
accountants’, auditors’, consultants’ and attorneys’ fees of a single counsel
(and, if necessary, one local counsel in each applicable jurisdiction and
regulatory counsel) and expenses to any of such Persons and the fees and charges
of any nationally recognized statistical rating agency or any

 
90
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



independent accountants, auditors, consultants or other agents incurred in
connection with any of the foregoing; and
(ii)    subject to the limitations set forth in Sections 7.1(c) and 7.4(c), the
administration of this Agreement and the other Transaction Documents and the
transactions contemplated thereby, including all expenses and accountants,
consultants, and attorneys’ fees incurred in connection with the administration
and maintenance of this Agreement and the other Transaction Documents and the
transactions contemplated thereby; and
(b)    all reasonable and documented out-of-pocket costs and expenses incurred
by or on behalf of Agent, each Liquidity Provider, each Enhancement Provider,
each LOC Issuer, each Purchaser, each Purchaser Agent each other Secured Party
and their respective Affiliates in connection with the enforcement of, or any
actual or claimed breach of, this Agreement or any of the other Transaction
Documents, including accountants’, auditors’, consultants’ and attorneys’ fees
and expenses (which for the avoidance of doubt shall not be limited to a single
counsel but shall be limited to a single counsel for each Purchaser Group (and
if necessary, one local counsel in each applicable jurisdiction and regulatory
counsel)) to any of such Persons and the fees and charges of any nationally
recognized statistical rating agency or any independent accountants, auditors,
consultants or other agents incurred in connection with any of the foregoing or
in advising such Persons as to their respective rights and remedies under any of
the Transaction Documents in connection with any of the foregoing;
(c)    all stamp and other similar taxes and fees payable or determined to be
payable in connection with the execution, delivery, filing and recording of this
Agreement or the other Transaction Documents; and
(d)    all reasonable and documented out-of-pocket expenses incurred by each LOC
Issuer (including any related confirming bank) and its Purchaser Agent in
connection with each Letter of Credit issued by it or the maintenance thereof,
including but not limited to its customary drawing, amendment, transfer and
other applicable fees and its reasonable attorneys’ fees and court costs and any
costs associated with any Cash Collateral Account. If an LOC Issuer or its
Purchaser Agent is enjoined or restrained from payment of any Letter of Credit
or from other action related to such Letter of Credit, Seller also promises to
pay reasonable attorney’s fees and court costs related to such injunction or
restraint.
SECTION 13.7    No Proceedings. Seller, MPI, Servicer, each Committed Purchaser,
each Purchaser Agent, each LOC Issuer and BTMUNY (individually and as Agent)
(and Conduit Purchaser, with respect to proceedings against Seller), each hereby
agrees that it will not institute against any Conduit Purchaser or Seller, or
join any other Person in instituting against any Conduit Purchaser or Seller,
any proceeding of the type referred to in the definition of Event of Bankruptcy
from the Closing Date until one year plus one day following the last day on
which all Commercial Paper Notes and other publicly or privately placed
indebtedness for borrowed money (including with respect to the Seller, all
obligations hereunder and under the other Transaction Documents) of such Conduit
Purchaser or Seller shall have been indefeasibly

 
91
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



paid in full; provided, however, that Agent, with the prior consent of each
Purchaser Agent, may institute or join any other Person in instituting any such
proceeding against Seller. The foregoing shall not limit any such Person’s right
to file any claim in or otherwise take any action with respect to any insolvency
proceeding that was instituted by any Person other than such parties.
SECTION 13.8    Confidentiality.
(a)    Each party hereto acknowledges that BTMUNY, each LOC Issuer and each
Purchaser regards the structure of the transactions contemplated by this
Agreement to be proprietary and confidential, and each such party severally
agrees that:
(i)    it will not disclose without the prior consent of Agent (other than to
the directors, officers, employees, auditors, counsel or affiliates
(collectively, “representatives”) of such party, each of whom shall be informed
by such party of the confidential nature of the Program Information (as defined
below) and of the terms of this Section 13.8), (1) any information regarding the
pricing in, or copies of, this Agreement, any other Transaction Document or any
transaction contemplated hereby or thereby, (2) any information regarding the
organization, business or operations of any Purchaser (including LOC Issuer)
generally or the services performed by Agent for any Purchaser, or (3) any
information which is furnished by Agent to such party and which is designated by
Agent to such party in writing or otherwise as confidential or not otherwise
available to the general public (the information referred to in clauses (1), (2)
and (3) is collectively referred to as the “Program Information”), provided that
such party may disclose any such Program Information: (A) to any other party to
this Agreement (and any independent attorneys, consultants and auditors of any
such party so long as they are informed that such information is confidential
and are under an obligation or duty to keep such information confidential) for
the purposes contemplated hereby, (B) as may be requested or required by any
Governmental Authority having or claiming to have jurisdiction over such party,
(x) in order to comply with any Law applicable to such party or (y) subject to
subsection (c), in the event such party is legally compelled (by
interrogatories, requests for information or copies, subpoena, civil
investigative demand or similar process) to disclose any such Program
Information or (C) to any permitted assignee of such party’s rights and
obligations hereunder to the extent they agree to be bound by this Section 13.8;
(ii)    it, and any Person to which it discloses such information, will use the
Program Information solely for the purposes of evaluating, administering,
performing and enforcing the transactions contemplated by this Agreement and
making any necessary business judgments with respect thereto; and
(iii)    it, and any Person to which it discloses such information, will, upon
demand, return (and cause each of its representatives to return) to Agent or
destroy, all documents or other written material received from Agent, as the
case may be, pursuant to clauses (2) or (3) of subsection (i) above and all
copies thereof made by such party which contain all Program Information.

 
92
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



(b)    Availability of Confidential Information. This Section 13.8 shall be
inoperative as to such portions of the Program Information which are or become
generally available to the public or such party on a nonconfidential basis from
a source other than Agent or were known to such party on a nonconfidential basis
prior to its disclosure by Agent.
(c)    Legal Compulsion to Disclose. In the event that any party or anyone to
whom such party or its representatives transmits the Program Information is
requested or becomes legally compelled (by interrogatories, requests for
information or documents, subpoena, civil investigative demand or similar
process) to disclose any of the Program Information, such party shall, to the
extent legally permissible, provide Agent with prompt written notice so that
Agent may (for itself and on behalf of the Purchasers), so long as no Event of
Default has occurred, seek a protective order or other appropriate remedy and/or
if it so chooses, agree that such party may disclose such Program Information
pursuant to such request or legal compulsion. In the event that such protective
order or other remedy is not obtained, or Agent (for itself and on behalf of the
Purchasers) waives compliance with the provisions of this Section 13.8(c), such
party will furnish only that portion of the Program Information which (in such
party’s good faith judgment) is legally required to be furnished and will
exercise commercially reasonable efforts to obtain reliable assurance that
confidential treatment will be accorded the Program Information.
(d)    Tax Treatment. It is the intention of the parties hereto that solely for
U.S. federal, state and local income and franchise tax purposes, each Funded
Purchase will be treated as a loan from the Purchasers to Seller secured by the
Collateral (it being understood that all payments representing Yield, fees and
other amounts accrued under this Agreement or the other Transaction Documents
shall be deemed to constitute interest payments), and that the purchase of the
Asset Interest will be treated as creating indebtedness for U.S. federal, state
and local income and franchise tax purposes.
(e)    Confidentiality of Agent and Purchasers. Each of Agent, each LOC Issuer,
each Purchaser, each Purchaser Agent and each other Secured Party hereby agrees
that it will not disclose the contents of this Agreement or any other
Transaction Document or any other proprietary or confidential information of or
with respect to MPI, Seller, Servicer, Performance Guarantor, Originator or any
Obligor received by it in connection with the transactions contemplated hereby
to any other Person except (a) its directors, employees, Affiliates, auditors,
consultants or counsel and any nationally recognized statistical rating
organization, (b) in the case of a Conduit Purchaser, (i) its Liquidity
Providers and its Enhancement Providers, (ii) any nationally recognized
statistical rating organization rating the Commercial Paper Notes and (iii) any
nationally recognized statistical rating organization as contemplated in Section
17g-5 of the 1934 Act, (c) any permitted participant or assignee of Agent or any
Purchaser or (d) as otherwise requested or required by applicable Law or order
issued by any administrative, governmental, regulatory, judicial or stock
exchange authority; provided that Agent, any LOC Issuer, any Purchaser, any
Purchaser Agent and any other Secured Party shall not disclose any such
proprietary or confidential information to any Liquidity Provider or any
Enhancement Provider unless each such Person is informed of the confidential
nature of

 
93
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



such information and agrees for the benefit of the parties hereto that such
information shall be held confidential; provided, further, that Agent, any LOC
Issuer, any Purchaser, any Purchaser Agent and any other Secured Party may
disclose this Agreement, any other Transaction Document and the performance of
the Receivables to any nationally recognized statistical rating organization but
shall not disclose any such other proprietary or confidential information (any
such information, “Other Proprietary Information”) to any such Person unless
such Person has agreed to hold such information confidential or such Person is
otherwise required by Law to hold such information confidential; provided,
further, however, that if at any time after the Closing Date there is a change
in Law, the effect of which is that nationally recognized statistical rating
organizations are not required by Law to establish, maintain and enforce written
policies and procedures designed to prevent the inappropriate dissemination
within and outside such Person of material nonpublic information obtained in
connection with the performance of credit rating services and are not otherwise
required by Law or otherwise to maintain the confidentiality of any proprietary
or confidential information of or with respect to MPI, Seller, Servicer,
Performance Guarantor, Originator or any Obligor received by such Person in
connection with the transactions contemplated hereby (any such change in Law, a
“Confidential Change in Law”), then upon actual knowledge of the officer of
Agent that is primarily responsible for administering Agent’s responsibilities
under the Transaction Documents of such Confidential Change in Law, Agent shall
take commercially reasonable efforts to notify Seller of such Confidential
Change in Law prior to disclosing any Other Proprietary Information to any
nationally recognized statistical rating organizations.
SECTION 13.9    Captions and Cross References. The various captions (including
the table of contents) in this Agreement are provided solely for convenience of
reference and shall not affect the meaning or interpretation of any provision of
this Agreement. Unless otherwise indicated, references in this Agreement to any
Section, Appendix, Schedule or Exhibit are to such Section of or Appendix,
Schedule or Exhibit to this Agreement, as the case may be, and references in any
Section, subsection, or clause to any subsection, clause or subclause are to
such subsection, clause or subclause of such Section, subsection or clause.
SECTION 13.10    Integration. This Agreement, together with the other
Transaction Documents, contains a final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire understanding among the parties hereto with respect
to the subject matter hereof, superseding all prior oral or written
understandings.
SECTION 13.11    Governing Law. THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES
OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF), EXCEPT TO THE EXTENT THAT THE
PERFECTION, THE EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF AGENT OR
ANY PURCHASER IN THE POOL

 
94
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



RECEIVABLES OR RELATED ASSETS IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER
THAN THE STATE OF NEW YORK.
SECTION 13.12    Waiver of Jury Trial. EACH PARTY HERETO HEREBY EXPRESSLY WAIVES
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHTS UNDER THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR UNDER ANY
AMENDMENT, INSTRUMENT OR DOCUMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY BANKING OR OTHER
RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT A JURY.
SECTION 13.13    Consent to Jurisdiction; Waiver of Immunities. EACH PARTY
HERETO HEREBY ACKNOWLEDGES AND AGREES THAT:
(a)    IT IRREVOCABLY (i) SUBMITS TO THE JURISDICTION, FIRST, OF ANY UNITED
STATES FEDERAL COURT, AND SECOND, IF FEDERAL JURISDICTION IS NOT AVAILABLE, OF
ANY NEW YORK STATE COURT, IN EITHER CASE SITTING IN NEW YORK CITY, NEW YORK IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY
OTHER TRANSACTION DOCUMENT, (ii) AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED ONLY IN SUCH NEW YORK STATE OR
FEDERAL COURT AND NOT IN ANY OTHER COURT, AND (iii) WAIVES, TO THE FULLEST
EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING.
(b)    TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM THE
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID TO EXECUTION, EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, IT HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER OR IN CONNECTION WITH
THIS AGREEMENT.
SECTION 13.14    Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by the different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement. Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.

 
95
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



SECTION 13.15    No Recourse Against Other Parties. Other than as provided for
in the Transaction Documents with respect to Performance Guarantor, Seller,
Servicer, MPI and Originator, no recourse under any obligation, covenant or
agreement of any party contained in this Agreement shall be had against any
stockholder, employee, officer, director, member, manager, incorporator or
organizer of such party.
SECTION 13.16    Pledge to a Federal Reserve Bank. Notwithstanding anything to
the contrary set forth herein (including in Section 13.3), (i) each Committed
Purchaser or any assignee or participant thereof or (ii) in the event that a
Conduit Purchaser assigns any interest in, to and under the Asset Interest to a
related Liquidity Provider or Enhancement Provider, any such Person, may at any
time pledge, grant a security interest in or otherwise transfer all or any
portion of its interest in the Asset Interest or under this Agreement to secure
the obligations of such Person to a Federal Reserve Bank or otherwise to any
other federal Governmental Authority or special purpose entity formed or
sponsored by any such federal Governmental Authority, in each case without
notice to or the consent of Seller or Servicer, but such pledge, grant or
transfer shall not relieve any Purchaser from its obligations hereunder.
SECTION 13.17    Severability. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
SECTION 13.18    [Reserved].
SECTION 13.19    Amendment and Restatement. This Agreement amends and restates
the Prior Agreement effective when described in Section 5.1. This Agreement
shall not effect a novation of any of the obligations of the parties to the
Prior Agreement, but instead shall be merely a restatement and, when applicable,
an amendment of the terms governing such obligations. The parties hereto
acknowledge and consent to the amendment or amendment and restatement of any of
the other Transaction Documents, as applicable, on the date hereof.


[SIGNATURE PAGES FOLLOW]



 
96
Mylan
 
 
A&R Receivables Purchase Agreement

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
MYLAN PHARMACEUTICALS INC.,
individually and as initial Servicer

By: /s/ Colleen Ostrowski
Name: Colleen Ostrowski
Title: Treasurer

MYLAN SECURITIZATION LLC,
as Seller



By:  /s/ John Miraglia
Name: John Miraglia
Title: President


 
S-1
Mylan
 
 
A&R Receivables Purchase Agreement

        



--------------------------------------------------------------------------------



VICTORY RECEIVABLES CORPORATION,
as a Conduit Purchaser





By: /s/ David V. DeAngelis
Name: David V. DeAngelis
Title: Vice President

THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., NEW YORK BRANCH,
as a Committed Purchaser







By: /s/ Jaime Sussman
Name: Jaime Sussman
Title: Vice President

THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., NEW YORK BRANCH,
as Purchaser Agent for the BTMU Group



By: /s/ Luna Mills
Name: Luna Mills
Title: Director

THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., NEW YORK BRANCH,
as Agent



By:  /s/ Luna Mills
Name: Luna Mills
Title: Director



Commitment of Committed Purchaser: $275,000,000






 
S-2
Mylan
 
 
A&R Receivables Purchase Agreement

        



--------------------------------------------------------------------------------



PNC BANK, NATIONAL ASSOCIATION,
as Purchaser Agent for the PNC Group



By: /s/ Mark Falcione
Name: Mark Falcione
Title: Executive Vice President

PNC BANK, NATIONAL ASSOCIATION,
as a Committed Purchaser and as an LOC Issuer



By: /s/ Mark Falcione
Name: Mark Falcione
Title: Executive Vice President



Commitment of Committed Purchaser: $125,000,000

LOC Issuance Limit: $80,000,000
 
 
 
 
 
 
 




 
S-3
Mylan
 
 
A&R Receivables Purchase Agreement

        



--------------------------------------------------------------------------------



ACKNOWLEDGED AND AGREED TO:


MYLAN INC.,
as Performance Guarantor




By: /s/ Colleen Ostrowski
Name: Colleen Ostrowski
Title: Senior Vice President

 
S-4
Mylan
 
 
A&R Receivables Purchase Agreement

        



--------------------------------------------------------------------------------



APPENDIX A

DEFINITIONS
Defined Terms. As used in this Agreement, unless the context requires a
different meaning, the following terms have the meanings indicated herein below:
“1934 Act” means the Securities Exchange Act of 1934.
“Adjusted Contractual Dilution Estimate” means, for any Settlement Period, (i)
if a Ratings Event has occurred and is continuing, the Contractual Dilution
Estimate for such Settlement Period and (ii) otherwise, an amount equal to the
Contractual Dilution Estimate for such Settlement Period, minus the sum of (A)
the Direct Check Rebate Estimate, plus (B) the Failure to Supply Check Payment
Estimate, in each case, for such Settlement Period.
“Adverse Claim” means any claim of ownership or any Lien, other than any
ownership interest or Lien created under the Sale Agreement, this Agreement, any
other Transaction Document, any Enhancement Agreement or any Liquidity
Agreement.
“Affected Party” means each Purchaser, each Purchaser Agent, each Liquidity
Provider, each Enhancement Provider, any administrative agent or program agent
for any Conduit Purchaser or participant of any Purchaser, any Purchaser Agent,
Agent, any Enhancement Provider, any Liquidity Provider, any sub-agent of Agent
and any Affiliate of any of the foregoing.
“Affiliate” when used with respect to a Person means any other Person
controlling, controlled by, or under common control with, such Person. For the
purposes of this definition, “control” of a Person means the possession,
directly or indirectly, of the power to direct or cause the direction of its
management and policies, whether through the ownership of voting securities, by
contract or otherwise.
“Affiliate Receivable” means any Pool Receivable the Obligor of which (a) is an
Affiliate of Seller, Performance Guarantor, MPI or Originator; (b) Originator or
any Affiliate of Originator, controls, directly or indirectly, 10% or more of
the Voting Stock of such Person; or (c) is a Person which, together with any
Affiliates of such Person, controls, directly or indirectly, 10% of the Voting
Stock of Originator or MPI.
“Agent” is defined in the preamble.
“Agent’s Office” means the office of Agent at 1251 Avenue of the Americas, New
York, New York 10020, Attention: Securitization Group, or such other address as
shall be designated by Agent in writing to Seller, Servicer and Purchasers.
“Agreement” is defined in the preamble.

1    



--------------------------------------------------------------------------------



“Amortizing Purchaser” means any Exiting Purchaser or any Defaulting Purchaser
for which Section 2.6(b)(ii)(A) is in effect, as applicable and as the context
requires.
“Applicable Margin” has the meaning set forth in the Fee Letter.
“Asset Interest” is defined in Section 1.2(c).
“Bank Rate” for any day falling in a particular Yield Period with respect to any
Rate Tranche means an interest rate per annum equal to LIBO Rate for such Yield
Period.
“Bankruptcy Code” means Title 11 of the United States Code.
“Bankruptcy Laws” bankruptcy, insolvency, reorganization, or other similar Laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at Law, including the Bankruptcy Code.
“Base Rate” means, on any date, a fluctuating rate of interest per annum equal
to the highest of:
(a)    the rate of interest most recently announced by the applicable Purchaser
Agent as its Prime Rate;
(b)    the Federal Funds Rate for such date, plus 0.50%; and
(c)    the LIBO Rate, plus 0.50%.
The Base Rate is not necessarily intended to be the lowest rate of interest
determined by each Purchaser Agent in connection with extensions of credit.
“BASEL Accord” means, the second accord adopted by the BASEL Committee on
Banking Supervision (as defined below), to the extent and in the manner
implemented as an applicable law, guideline or request (or any combination
thereof) from any Governmental Authority (whether or not having the force of
law), as such accord and any related law, guideline or request may be amended,
supplemented, restated or otherwise modified, including, but not limited to,
each similar and subsequent accord that may be adopted by the BASEL Committee on
Banking Supervision (including, but not limited to, the proposed accord known as
BASEL III) and all related laws, guidelines or requests implementing each such
accord as may be adopted and amended or supplemented from time to time. As used
herein, “BASEL Committee on Banking Supervision” means, the committee created in
1974 by the central bank governors of the Group of Ten nations. For purposes
hereof “Group of Ten” shall mean the eleven countries of Belgium, Canada,
France, Germany, Switzerland, the United States, Italy, Japan, the Netherlands,
Sweden and the United Kingdom, which are commonly referred to as the “Group of
Ten” or “G-10”, and any successor thereto.
“BTMUNY” is defined in the preamble.

2    



--------------------------------------------------------------------------------



“Business Day” means a day on which commercial banks in New York City are not
authorized or required to be closed for business; provided, that, when used with
respect to a Yield Rate or associated Rate Tranche based on LIBO Rate, “Business
Day” also means any day on which banks are open for domestic and international
business (including dealings in Dollar deposits) in London, England.
“Cash Collateral Account” means any account established and maintained in the
United States by each applicable Purchaser Agent for the benefit of the related
LOC Issuer and, if applicable, the Committed Purchasers in the related LOC Group
into which deposits from Collections are made in accordance with the terms of
this Agreement to cash collateralize outstanding Letters of Credit issued by
such LOC Issuer in accordance with the terms of this Agreement.
“Change of Control” means the occurrence of any of the following:
(a)    a Mylan Inc. Change of Control shall have occurred;
(b)    (i) until such time as the Ownership Change Conditions have been
satisfied, Originator shall at any time cease to directly own or control 100% of
the Voting Stock of Seller, (ii) Mylan Inc. (or following the consummation of
the Specified Acquisition Transaction, New Mylan) shall at any time cease to
directly or indirectly own or control 100% of the Voting Stock of Seller or any
New Owner or (iii) any New Owner has failed to satisfy any of the Ownership
Change Conditions as of the applicable Effective Date;
(c)    Mylan Inc. (or following the consummation of the Specified Acquisition
Transaction, New Mylan) shall at any time cease to directly or indirectly own or
control 100% of the Voting Stock of the Originator or the Servicer; or
(d)    following the consummation of the Specified Acquisition Transaction, New
Mylan shall at any time cease to directly or indirectly own or control 100% of
the Voting Stock of the Performance Guarantor.
“Closing Date” is defined in Section 5.1.
“Code” means the Internal Revenue Code of 1986.
“Collateral” is defined in Section 9.1.
“Collections” means, with respect to any Pool Receivable, all funds which either
(a) are received by Seller, Originator, MPI or Performance Guarantor, Servicer
or any Affiliate or agent of any of the foregoing from or on behalf of the
related Obligors in payment of any amounts owed (including purchase prices,
finance charges, interest and all other charges) in respect of such Pool
Receivable, or applied to such other charges in respect of such Pool Receivable,
or applied to such amounts owed by such Obligors (including insurance payments
that Seller or Servicer applies in the ordinary course of its business to
amounts owed in respect of such Pool Receivable and net proceeds of sale or
other disposition of repossessed goods or other collateral or property of the
Obligor or any other party directly or indirectly liable for payment of such

3    



--------------------------------------------------------------------------------



Pool Receivable and available to be applied thereon), or (b) are deemed to have
been received by Seller or any other Person as a Collection pursuant to Section
3.2 (it being understood that Collections shall not refer to any Funded Purchase
Price paid by any Purchaser or the amount of any Letters of Credit issued to
Seller for such Purchaser’s Purchases of the Pool Receivables and Related Assets
pursuant to Section 1.1).
“Commercial Paper Notes” means short-term promissory notes issued or to be
issued by a Conduit Purchaser to fund its investments in accounts receivable or
other financial assets.
“Commitment” means, with respect to a Committed Purchaser, the amount set forth
below its signature to this Agreement, which amount may be increased from time
to time upon prior written request of the Seller and with the written consent of
the applicable Committed Purchaser and its related Purchaser Agent in their sole
and absolute discretion, and which amount shall automatically be reduced to zero
for any Committed Purchaser if such Committed Purchaser becomes an Exiting
Purchaser on the then-current Commitment Termination Date.
“Commitment Fee” is defined in the Fee Letter.
“Commitment Termination Date” means, for any Committed Purchaser, January 26,
2018.
“Committed Purchaser” has the meaning set forth in the preamble.
“Committed Purchaser’s Group” means the related Group for each Committed
Purchaser.
“Committed Purchaser’s Total Investment” means at any time with respect to the
Asset Interest and a Committed Purchaser, an amount equal to the sum of (a) the
aggregate of the amounts theretofore paid to Seller by all Purchasers in such
Committed Purchaser’s Group for Funded Purchases (or deemed Funded Purchases)
(in cash or as a participation in a LOC Purchase) pursuant to Section 1.1 less
the aggregate amount of Collections theretofore received and actually
distributed to any Purchasers in such Group, and not reinvested as a
Reinvestment, on account of the Investments pursuant to Section 1.3 (and not
rescinded or otherwise returned or reinvested pursuant to Section 1.3) and (b)
the LOC Exposure of such Committed Purchaser less the amounts on deposit in the
Cash Collateral Account, if any, and allocated to the Committed Purchaser’s LOC
Exposure; provided that the Investment of such Committed Purchaser’s Total
Investment, and any fees or Yield payable with respect thereto, will be
increased or decreased, as applicable, to give effect to any reallocations of
participations in Letters of Credit in accordance with Section 1.6(a)(ii).
“Concentration Limit” means at any time for any Obligor, the product of (i) such
Obligor’s Specified Concentration Percentage and (ii) the aggregate Unpaid
Balance of the Eligible Receivables at the time of determination.
“Conduit Purchaser” has the meaning set forth in the preamble.
“Conduit Purchaser’s Group” means the related Group for each Conduit Purchaser.

4    



--------------------------------------------------------------------------------



“Conduit Purchaser’s Purchase Limit” means the Commitment of the related
Committed Purchaser in such Conduit Purchaser’s Group.
“Conduit Purchaser’s Total Investment” means at any time with respect to the
Asset Interest, an amount equal to the aggregate of the amounts theretofore paid
to Seller by a Conduit Purchaser for Funded Purchases (or deemed Funded
Purchase) less the aggregate amount of Collections theretofore received and
actually distributed to such Conduit Purchaser, and not reinvested as a
Reinvestment, on account of such Purchaser’s Investment pursuant to Section 1.3
(and not rescinded or otherwise returned or reinvested pursuant to Section 1.3).
“Consent Extension Period” is defined in the definition of “Default Ratio”.
“Consenting Parties” is defined in the definition of “Default Ratio”.
“Contract” means a contract (including any purchase order or invoice) originally
between Originator and any Obligor pursuant to or under which such Obligor
becomes or is obligated to make payments to Originator with respect to the sale
of goods or the furnishing of related services from time to time and, for
purposes of this Agreement only, which has been sold or contributed to Seller
pursuant to the Sale Agreement. A “related” Contract with respect to a Pool
Receivable means a Contract under which such Pool Receivable arises or which is
relevant to the collection or enforcement of such Receivable.
“Contractual Dilution” means, with respect to any Settlement Period, the
aggregate dilution or similar adjustments which were actually made or otherwise
incurred by the Servicer or Originator with respect to the Pool Receivables
during such Settlement Period arising out of chargebacks, terms discounts,
indirect rebates, direct rebates (net of any direct rebate recovery), penalty
payments or other amounts owing as a result of any failure to deliver any goods
or furnish any services and key promotional programs under the related Contract,
marketing program related to the applicable Receivable or Obligor thereof or
otherwise, as determined by the Servicer in accordance with its customary
practices.
“Contractual Dilution Estimate” means, for any Settlement Period, the aggregate
amount of dilution or similar adjustments arising out of chargebacks, terms
discounts, indirect rebates, direct rebates (net of any direct rebate recovery),
penalty payments or other amounts owing as a result of any failure to deliver
any goods or furnish any services and key promotional programs which are
customary for Originator and specified in the related Contract or applicable
marketing program related to the applicable Receivable and Obligor thereof that
are expected by the Servicer to be made or otherwise incurred with respect to
the then outstanding Pool Receivables as such expected dilution and similar
adjustments are reflected on the books and records of the Servicer and reserved
for by the Servicer, as determined in consultation with the external accountants
of the Servicer and in accordance with the customary procedures established by
the Servicer and such accountants; provided, however, that any such estimate
with respect to penalty payments for any Settlement Period that does not end on
a fiscal quarter end of the Servicer shall equal an amount equal to the sum of
(i) the aggregate amount reserved for by the Servicer for such penalty payments
as of its prior fiscal quarter end, plus (ii) an amount equal to the average
amount of penalty payments included in the “Contractual Dilution Estimate” for
the twelve Settlement Periods preceding such prior fiscal quarter end, minus
(iii) the aggregate amount of

5    



--------------------------------------------------------------------------------



such penalty payments actually made by or on behalf of the Servicer since its
prior fiscal quarter end.
“Controlled Group” means a controlled group of corporations or a group of trades
or businesses (whether or not incorporated) under common control that is treated
as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001(a)(14) of ERISA.
“CP Rate” means, for any period and with respect to any Rate Tranche funded by
Commercial Paper Notes, the per annum rate equivalent to the weighted average
cost (as determined by the applicable Purchaser Agent and which shall include
commissions and fees of placement agents and dealers, incremental carrying costs
incurred with respect to Commercial Paper Notes maturing on dates other than
those on which corresponding funds are received by a Conduit Purchaser, other
borrowings by such Conduit Purchaser (other than under any Liquidity Agreement)
and any other costs and expenses associated with the issuance of Commercial
Paper Notes) of or related to the issuance of Commercial Paper Notes that are
allocated, in whole or in part, by such Conduit Purchaser or Agent to fund or
maintain such Rate Tranche (and which may be also allocated in part to the
funding of other assets of such Conduit Purchaser (determined in the case of
Commercial Paper Notes issued on a discount by converting the discount to an
interest equivalent rate per annum)); provided, that notwithstanding anything in
this Agreement or the other Transaction Documents to the contrary, Seller agrees
that any amounts payable to such Conduit Purchaser in respect of Yield for any
Yield Period with respect to any Rate Tranche funded by such Conduit Purchaser
at the CP Rate shall include an amount equal to the portion of the face amount
of the outstanding Commercial Paper Notes issued to fund or maintain such Rate
Tranche that corresponds to the portion of the proceeds of such Commercial Paper
Notes that was used to pay the interest component of maturing Commercial Paper
Notes issued to fund or maintain such Rate Tranche, to the extent that such
Conduit Purchaser had not received payments of interest in respect of such
interest component prior to the maturity date of such maturing Commercial Paper
Notes (for purposes of the foregoing, the “interest component” of Commercial
Paper Notes equals the excess of the face amount thereof over the net proceeds
received by such Conduit Purchaser from the issuance of Commercial Paper Notes,
except that if such Commercial Paper Notes are issued on an interest-bearing
basis its “interest component” will equal the amount of interest accruing on
such Notes through maturity).
“Credit Agreement” means, each of, (i) that certain Revolving Credit Agreement,
dated as of December 19, 2014, among Mylan Inc., as the borrower, Bank of
America, N.A., as administrative agent and the other parties from time to time
party thereto, and (ii) that certain Term Credit Agreement, dated as of December
19, 2014, among Mylan Inc., as the borrower, Bank of America, N.A., as
administrative agent and the other parties from time to time party thereto, in
each case, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
“Credit Agreement Default” means, at any time, a “Default” (or any replacement
term) as such term is defined in any Credit Agreement at such time.
“Credit and Collection Policy” or “Credit and Collection Policies” means with
respect to any Pool Receivable, Servicer’s credit and collection policies and
practices, as applicable, relating to Contracts and Receivables, each as
described in Schedule 6.2(m), as such may be

6    



--------------------------------------------------------------------------------



amended, restated, supplemented or otherwise modified in accordance with the
terms of this Agreement.
“Cut-Off Date” means the last day of each Settlement Period.
“Debt” of any Person means at any date (without duplication) all of the
following: (a) all obligations and Securities of, or issued by, such Person for
borrowed money; (b) all obligations and Securities of, or issued by, such Person
evidenced by bonds, debentures, notes or other similar instruments; (c) all
obligations and Securities of, or issued by, such Person to pay the deferred
purchase price of property or services, except trade accounts payable under
normal, commercially reasonable trade terms and which arise in the ordinary
course of business; (d) all obligations and Securities of, or issued by, such
Person as lessee under capitalized leases; (e) all Derivatives Obligations of
such Person; (f) all Off-Balance Sheet Debt of such Person and (g) all Debt as
defined in the preceding clauses of this definition of, or issued by, other
Persons Guarantied by, or secured by any of the revenues or assets of, such
Person.
“Deemed Collections” is defined in Section 3.2(a).
“Default Ratio” means, for any Settlement Period, a fraction (expressed as a
percentage), (a) the numerator of which is the aggregate Unpaid Balance of all
Defaulted Receivables that first became Defaulted Receivables in such Settlement
Period, plus (without duplication) any Losses (net of recoveries) incurred in
such Settlement Period, and (b) the denominator of which is the aggregate
initial Unpaid Balance of all Receivables originated during the Settlement
Period six months prior to such Settlement Period; provided that the computation
of one-month Default Ratio for each Settlement Period, beginning with the
December 2014 Settlement Period through the February 2015 Settlement Period (or
such later Settlement Period as consented to in writing by each of the
Purchasers, the Purchaser Agents, the Agent and the LOC Issuer (collectively,
the “Consenting Parties”) in substantially the form of Exhibit 10.1-A hereto,
such consent to be granted or withheld in their sole and absolute discretion)
(such period, the “Consent Extension Period”), as reported in each of the
Information Packages delivered on or after the date hereof, shall exclude from
such computation any Subject Receivables that are Defaulted Receivables solely
with respect to determining compliance with Section 10.1(f) of this Agreement.
“Defaulted Amount” means, with respect to any Committed Purchaser at any time,
any amount required to be paid by such Committed Purchaser to Agent, any
Purchaser Agent any LOC Issuer or any other Committed Purchaser hereunder or
under any other Transaction Document at or prior to such time that has not been
so paid as of such time, including any amount required to be paid by such
Committed Purchaser to an LOC Issuer to fund such Committed Purchaser’s LOC
Participation Obligations to such LOC Issuer or to any Agent or any LOC Issuer
pursuant to Section 11.6 to reimburse Agent, any Purchaser Agent or such LOC
Issuer for such Committed Purchaser’s ratable share of any amount required to be
paid by such Committed Purchaser to Agent, any Purchaser Agent or such LOC
Issuer as provided therein.
“Defaulted Receivable” means a Pool Receivable: (a) as to which any payment, or
part thereof, remains unpaid for 91 or more days from the original due date for
such payment with respect to such Pool Receivable, (b) as to which the Obligor
thereof is subject to an Event of Bankruptcy that has occurred and is continuing
or (c) which, consistent with the Credit and

7    



--------------------------------------------------------------------------------



Collection Policy, has been, or should have been, written-off as uncollectible;
provided, that once a Pool Receivable has been written-off as uncollectible it
shall no longer be a Defaulted Receivable.
“Defaulting Purchaser” means any Committed Purchaser that has (a) failed to fund
any portion of its Purchases or LOC Participation Obligations within two
Business Days of the date required to be funded by it hereunder, (b) otherwise
failed to pay over to the Agent, any Purchaser Agent or any other Purchaser any
other amount required to be paid by it hereunder within two Business Days of the
date when due, or (c) it or its parent company shall be deemed insolvent or take
any action or be the subject of any Event of Bankruptcy or similar proceeding.
“Delinquency Extension Period” is defined in the definition of “Delinquency
Ratio”.
“Delinquency Ratio” means, for any Settlement Period, a fraction (expressed as a
percentage), (a) the numerator of which is the aggregate Unpaid Balance of all
Delinquent Receivables that first became Delinquent Receivables in such
Settlement Period, and (b) the denominator of which is the aggregate Unpaid
Balance of all Receivables as of the end of the most recent Settlement Period;
provided that the computation of one-month Delinquency Ratio for each Settlement
Period, beginning with the December 2014 Settlement Period through the February
2015 Settlement Period (or such later Settlement Period as consented to in
writing by each of the Consenting Parties in substantially the form of Exhibit
10.1-A hereto, such consent to be granted or withheld in their sole and absolute
discretion) (such period, the “Delinquency Extension Period”; together with the
Consent Extension Period, each, an “Extension Period”), as reported in each of
the Information Packages delivered on or after the date hereof, shall exclude
from such computation any Subject Receivables that are Delinquent Receivables
solely with respect to determining compliance with Section 10.1(h) of this
Agreement.
“Delinquent Receivable” means a Pool Receivable: (a) as to which any payment, or
part thereof, remains unpaid for between 61 or more days from the original due
date for such payment with respect to such Pool Receivable and (b) is not a
Defaulted Receivable.
“Derivatives Obligations” of any Person means all net payment obligations of
such Person, as of any date of determination, in respect of any rate swap
transaction, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of the foregoing transactions) or any combination
of the foregoing transactions.
“Diluted Receivable” means a Pool Receivable the entire or partial Unpaid
Balance of which is reduced or cancelled due to Dilution.
“Dilution” means the amount (other than any amount of Contractual Dilution) by
which the Unpaid Balance of a Diluted Receivable is reduced or cancelled (i) due
to returns, defect, refunds, allowances, cash discounts, rebates, rejections,
set off, netting, deficit, failure to perform on the part of the Originator,
adjustment or any other similar reason other than with respect to the

8    



--------------------------------------------------------------------------------



credit worthiness of the related Obligor, or (ii) due to a breach of title or
failure of such Pool Receivable to be an Eligible Receivable at the time of a
Purchase or Reinvestment.
“Dilution Adjustment Amount” means, for any Settlement Period an amount equal to
the positive excess, if any, of (a) the aggregate Contractual Dilution in such
Settlement Period and the prior Settlement Period minus (b) the aggregate
Adjusted Contractual Dilution Estimate as of the end of the Settlement Period
occurring two months prior.
“Dilution Horizon Ratio” means, for each day during a Settlement Period, a
fraction (expressed as a percentage), (a) the numerator of which is the sum of
(i) the aggregate portion of the Unpaid Balance of all Receivables that was
subject to Dilution during each of the two (2) preceding Settlement Periods,
plus (ii) the product of (A) 0.50%, times (B) the aggregate portion of the
Unpaid Balance of all Receivables that was subject to Dilution during the third
(3rd) preceding Settlement Period and (b) the denominator of which is the Net
Pool Balance as of the Cut-Off Date of such current Settlement Period; provided,
however, the definition of Dilution Horizon Ratio may be increased on an annual
basis upon written notice to the Servicer and Agent by any Purchaser Agent to
reasonably reflect the results of any agreed upon procedures report or other
annual audit.
“Dilution Ratio” means, for any Settlement Period, a fraction (expressed as a
percentage), (a) the numerator of which is the aggregate portion of the Unpaid
Balance of a Pool Receivable that was subject to Dilution during such Settlement
Period and, solely when used with respect to the calculation of the Dilution
Reserve Floor Percentage and the Dynamic Dilution Reserve Percentage, plus the
Dilution Adjustment Amount for such Settlement Period, and (b) the denominator
of which is the aggregate initial Unpaid Balance of all Receivables which were
originated during the Settlement Period three (3) months prior to such
Settlement Period.
“Dilution Reserve Floor Percentage” means, on any day, a percentage determined
as follows:
DR x DHR
where:
DR
=    the average of the Dilution Ratios for the preceding twelve Settlement
Periods; and

DHR
=    the Dilution Horizon Ratio on such day.



“Dilution Volatility Ratio” means, on any day, a percentage determined as
follows:
(DS-DR) x (DS/DR)
where:
DS
=    the highest averaged Dilution Ratio for any three (3) consecutive
Settlement Periods observed over the preceding 12 Settlement Periods; and


9    



--------------------------------------------------------------------------------



DR
=    the average of the Dilution Ratios for the preceding twelve Settlement
Periods.

“Direct Check Rebate Estimate” means, for any Settlement Period, the aggregate
amount of dilution or similar adjustments arising out of rebates owing as a
result of satisfying certain conditions, including an Obligor purchasing certain
quantities of goods or services, as specified in the related Contract and that
are expected by the Servicer to be made or otherwise incurred with respect to
the then outstanding Pool Receivables solely by the issuance of a check or
payment by wire transfer, automated clearing house or other electronic or
immediately available payment method by Originator to the related Obligor and
not by the issuance of a credit memo and for which (unless otherwise consented
to in writing by the Agent and each Purchaser) the related Contract does not
permit any such adjustment other than by the issuance of a check or payment by
wire transfer, automated clearing house or other electronic or immediately
available payment method, as such expected dilution and similar adjustments are
reflected on the books and records of the Servicer and reserved for by the
Servicer, as determined in consultation with the external accountants of the
Servicer and in accordance with the customary procedures established by the
Servicer and such accountants.
“Disclosed Matters” means the actions, suits and proceedings disclosed (i) in
any reports, schedules, forms, proxy statements, prospectuses (including
prospectus supplements), registration statements and other information filed by
Performance Guarantor (or following the consummation of the Specified
Acquisition Transaction, New Mylan) with the SEC or furnished by Performance
Guarantor to the SEC pursuant to the Securities Exchange Act, in each case, that
are publicly available on the SEC’s website pursuant to the EDGAR system or (ii)
in Schedule 6.1(f).
“Drawing Date” is defined in Section 1.6(b).
“DSO” means, an amount equal to the aggregate amount of all unpaid Receivables
as of the last day of the most recent Settlement Period divided by the aggregate
amount of all Receivables generated by Originator in the most recent Settlement
Period multiplied by 30.
“Dynamic Dilution Reserve Percentage” means, on any day, a percentage determined
as follows:
{(SF x DR) + DVR} x DHR
where:
SF
=    2.0;

DR
=    the average of the Dilution Ratios for the preceding twelve

Settlement Periods;
DVR
=     the Dilution Volatility Ratio on such day; and

DHR
=     the Dilution Horizon Ratio on such day.


10    



--------------------------------------------------------------------------------



“Dynamic Loss Reserve Percentage” means, on any day, a percentage determined as
follows:
SF x LR x LHR
where:
SF
=    2.0

LR
=    the highest averaged Default Ratio for any three (3) consecutive Settlement
Periods observed over the preceding 12 Settlement Periods; and

LHR
=    Loss Horizon Ratio on such day.

“Effective Date” has the meaning set forth in the definition of “Ownership
Change Conditions”.
“Eligible Contract” means a Contract governed by the law of the United States of
America or of any State thereof that contains an obligation to pay a specified
sum of money and that has been duly authorized by each party thereto and which
(i) does not require the Obligor thereunder to consent to any transfer, sale or
assignment thereof or of the related Receivable or any proceeds thereof (other
than to the extent that such requirements would be rendered unenforceable by
Article 9 of the applicable UCC), (ii) is not subject to a confidentiality
provision or similar covenant of non-disclosure that would restrict the ability
of Agent or any Purchaser to fully exercise or enforce its rights under the
Transaction Documents (including any rights thereunder assigned or originated to
them hereunder), (iii) is not “chattel paper” as defined in the UCC of any
jurisdiction governing the perfection or assignment of the related Receivable,
and (iv) has not been modified, extended or rewritten in any manner that would
adversely affect any Purchaser’s or Agent’s interest in, or the enforceability
of, the Pool Receivable originated thereunder (except for extensions and
modifications expressly permitted hereunder).
“Eligible Receivable” means, at any time, a Receivable:
(a)    (i) which represents all or part of the sales price of goods or services
(all of which have been delivered or performed), sold by Originator and billed
to the related Obligor in the ordinary course of Originator’s business and sold
or contributed to Seller pursuant to the Sale Agreement, (ii) with respect to
which all obligations of Originator in connection with which have been fully
performed, (iii) no portion of which is in respect of any amount as to which the
related Obligor is permitted to withhold payment until the occurrence of a
specified event or condition (including “guaranteed” or “conditional” sales or
any performance by Originator), (iv) which is not owed to Originator or Seller
as a bailee or consignee for another Person, (v) which is not issued under
cash-in-advance or cash-on-account terms and (vi) with payment terms of not more
than one hundred twenty (120) days from the original billing date;
(b)    which constitutes an “account” or a “payment intangible,” each as defined
in Section 9-102 of the UCC;

11    



--------------------------------------------------------------------------------



(c)    at the time of Purchase or Reinvestment not more than 25% of the total
Receivables owed by an Obligor with respect to such Receivables are Defaulted
Receivables at the time of Purchase or Reinvestment;
(d)    which is not at the time of Purchase or Reinvestment (i) a Defaulted
Receivable or (ii) without duplication, the portion of a Diluted Receivable that
is subject to Dilution; provided, however, that any such portion that is
included in the Unmatched Deductions at such time that constitutes Unmatched
Deductions Unaccrued shall not be deducted pursuant to this clause (ii) so long
as no Ratings Event has occurred and is continuing;
(e)    with regard to which the warranties of Seller in Section 6.1(k) are true
and correct;
(f)    the sale or contribution of which, pursuant to the Sale Agreement, and
the transfer of which, under this Agreement, does not violate, contravene or
conflict with any Law or any contractual or other restriction, limitation or
encumbrance;
(g)    which is denominated and payable only in U.S. Dollars in the United
States to an account at Lock-Box Bank (or a lock–box swept into such account, if
applicable) that is subject to a Lock-Box Agreement;
(h)    which arises under an Eligible Contract that, together with such
Receivable, (i) is in full force and effect and constitutes the legal, valid and
binding obligation of the Obligor to pay such Receivable enforceable against
such Obligor in accordance with its terms, (ii) is not subject to any dispute,
offset, netting, litigation, counterclaim or defense whatsoever (including
defenses arising out of violations of usury Laws) (other than potential
discharge in a bankruptcy of the related Obligor and anticipated amounts of
reductions to such Receivables reflected in the then current Adjusted
Contractual Dilution Estimate) and (iii) is not subject to any Adverse Claim;
(i)    which together with the Contract related thereto, does not contravene any
Law applicable thereto (including Laws relating to usury, consumer protection,
truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy) in any respect which
could, individually or in the aggregate, have a material adverse effect on the
value, validity, collectability or enforceability of the related Receivable;
(j)    which (i) was originated by Originator in the ordinary course of its
business and (ii) satisfies all applicable requirements of the Originator’s
Credit and Collection Policy;
(k)    the purchase of which is a “current transaction” within Section 3(a)(3)
of the Securities Act;
(l)    which represents part or all of the price of the sale of “merchandise,”
“insurance” or “services” within the meaning of Section 3(c)(5) of the
Investment

12    



--------------------------------------------------------------------------------



Company Act and which is an “eligible asset” as defined in Rule 3a-7 under the
Investment Company Act;
(m)    the purchase of which by Seller under the Sale Agreement, or by the
related Purchaser under this Agreement, does not constitute a Security;
(n)    which (i) does not arise from a sale of accounts made as part of a sale
of a business or constitute an assignment for the purpose of collection only,
(ii) is not a transfer of a single account made in whole or partial satisfaction
of a preexisting indebtedness or an assignment of a right to payment under a
contract to an assignee that is also obligated to perform under the contract and
(iii) is not a transfer of an interest or an assignment of a claim under a
policy of insurance;
(o)    which does not relate to the sale of any consigned goods or finished
goods which have incorporated any consigned goods into such finished goods;
(p)    which is not (i) a Supplier Receivable or (ii) an Affiliate Receivable;
and
(q)    the Obligor of which (i) is not a Sanctioned Person and (ii) has a
principal place of business or a billing address in the United States or has a
principal place of business or a billing address in an OECD Country (other than
the United States) maintaining a foreign currency rating of at least A by S&P
and A2 by Moody’s.
“Enhancement Agreement” means any agreement between a Conduit Purchaser and any
other Person(s), entered into to provide (directly or indirectly) credit
enhancement to a Conduit Purchaser’s commercial paper facility.
“Enhancement Provider” means any Person providing credit support to a Conduit
Purchaser under an Enhancement Agreement, including pursuant to an unfunded
commitment, or any similar entity with respect to any permitted assignee of a
Conduit Purchaser.
“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time.
“ERISA Affiliate” means, with respect to any Person, any corporation, trade or
business that is a member of a Controlled Group that includes such Person.
“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) with respect to any
Plan, a failure to satisfy the minimum funding standard within the meaning of
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by Performance Guarantor or any of its ERISA Affiliates
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by Performance Guarantor or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to appoint a trustee to administer any Plan; (f) the
incurrence by Performance Guarantor or any of its ERISA Affiliates of any
liability with

13    



--------------------------------------------------------------------------------



respect to the withdrawal or partial withdrawal of Performance Guarantor or any
of its ERISA Affiliates from any Plan or Multiemployer Plan; or (g) the receipt
by Performance Guarantor or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from Performance Guarantor or any ERISA Affiliate of any
notice, concerning the imposition upon Performance Guarantor or any of its ERISA
Affiliates of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA.
“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if either:
(a)    (i) a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator (or other similar official) for
such Person or all or substantially all of its assets, or any similar action
with respect to such Person under any Law relating to bankruptcy, insolvency,
reorganization, winding up or composition or adjustment of debts, and such case
or proceeding shall continue unstayed or undismissed for a period of sixty (60)
days (or, for purposes of Section 10.1(d), if such case or proceeding is in
respect of Seller, zero (0) days); or (ii) an order for relief in respect of
such Person shall be entered in an involuntary case under the federal bankruptcy
Laws or other similar Laws now or hereafter in effect; or
(b)    such Person (i) shall commence a voluntary case or other proceeding under
any applicable bankruptcy, insolvency, reorganization, debt arrangement,
dissolution or other similar Law now or hereafter in effect, or (ii) shall
consent to the appointment of or taking possession by a receiver, liquidator,
assignee, trustee, custodian, sequestrator (or other similar official) for, such
Person or for any substantial part of its property, or (iii) shall make any
general assignment for the benefit of creditors, or shall fail to, or admit in
writing its inability to, pay its debts generally as they become due, or, if a
corporation or similar entity, its board of directors (or any board or Person
holding similar rights to control the activities of such Person) shall vote to
implement any of the foregoing.
“Event of Default” is defined in Section 10.1.
“Excluded Taxes” means Taxes which are (x) both (a) imposed by the jurisdiction
in which such Indemnified Party or Affected Party, as the context requires, is
organized, a taxing authority thereof or therein or by a taxing authority of any
other jurisdiction as a result of such Indemnified Party doing business or
maintaining an office in such jurisdiction (other than such Taxes that would not
have been imposed but for (i) such Indemnified Party having executed, or
enforced, a Transaction Document or (ii) any of the transactions contemplated
herein or in the other Transaction Documents) and also (b) imposed on, based on
or measured by net income, capital or net worth of such Indemnified Party (other
than Taxes that are, or are in the nature of, sales, use, rental, property or
value added or similar taxes); (y) attributable to any Secured

14    



--------------------------------------------------------------------------------



Party’s failure to comply with Section 1.14; or (z) U.S. federal withholding
taxes imposed under FATCA.
“Exiting Purchaser” means any Purchaser where the Commitment Termination Date
for the Committed Purchaser in such Purchaser’s Group has occurred.
“Extended Term Concentration Amount” means, at any time, the amount (if any) by
which (a) the aggregate Unpaid Balance of all Eligible Receivables that are
Extended Term Receivables, exceeds (b) 5.0% of the aggregate Unpaid Balance of
all Eligible Receivables.
“Extended Term Receivable” means, at any time, any Receivable with payment terms
of more than one hundred (100) days, but not more than one hundred twenty (120)
days, from the original billing date.
“Extension Period” is defined in the definition of “Delinquency Ratio”.
“Failure to Supply Check Payment Estimate” means, for any Settlement Period, the
aggregate amount of dilution or similar adjustments arising out of penalty
payments owing as a result of any failure to deliver any goods or furnish any
services, as specified in the related Contract and that are expected by the
Servicer to be made or otherwise incurred with respect to the then outstanding
Pool Receivables solely by the issuance of a check or payment by wire transfer,
automated clearing house or other electronic or immediately available payment
method by Originator to the related Obligor and not by the issuance of a credit
memo and for which (unless otherwise consented to in writing by the Agent and
each Purchaser) the related Contract does not permit any such adjustment other
than by the payment of a check or payment by wire transfer, automated clearing
house or other electronic or immediately available payment method, as such
expected dilution and similar adjustments are reflected on the books and records
of the Servicer and reserved for by the Servicer, as determined in consultation
with the external accountants of the Servicer and in accordance with the
customary procedures established by the Servicer and such accountants; provided,
however, that any such estimate with respect to penalty payments for any
Settlement Period that does not end on a fiscal quarter end of the Servicer
shall equal an amount equal to the sum of (i) the aggregate amount reserved for
by the Servicer for such penalty payments as of its prior fiscal quarter end,
plus (ii) an amount equal to the average amount of penalty payments included in
the “Failure to Supply Check Payment Estimate” for the twelve Settlement Periods
preceding such prior fiscal quarter end, minus (iii) the aggregate amount of
such penalty payments actually made by or on behalf of the Servicer since its
prior fiscal quarter end.
“FATCA” means Section 1471 of the Code, as of the date of this Agreement (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with) and any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code, as of the date of this agreement (or any amended or
successor versions that are each substantively comparable and not materially
more onerous to comply with) and any intergovernmental agreements in respect
thereof (and any legislation, regulations or other official guidance pursuant
to, or in respect of, such intergovernmental agreements).

15    



--------------------------------------------------------------------------------



“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum, determined by Agent, equal (for each day during such period) to:
(a)    the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York; or
(b)    if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
applicable Liquidity Provider from three federal funds brokers of recognized
standing selected by it.
“Federal Reserve Bank” means the Board of Governors of the Federal Reserve
System, or any successor thereto or to the functions thereof.
“Fee Letter” is defined in Section 4.1.
“Final Payout Date” means the date following the Purchase Termination Date on
which Purchasers’ Total Investment shall have been reduced to zero, the Stated
Amount of all Letters of Credit has been reduced to zero or have been cash
collateralized in full by amounts on deposit in the Cash Collateral Account and
all other amounts then accrued or payable to any of the Secured Parties under
the Transaction Documents shall have been paid in full in cash.
“Financial Covenants” means, at any time, the “financial covenants” set forth in
Section 6.07 of any Credit Agreement (or any replacement or successor to such
Section) at such time.
“Fronting Fee” is defined in the Fee Letter.
“Fronting LOC Issuer” means PNC, as LOC Issuer.
“Funded Purchase” is defined in Section 1.1(b).
“Governmental Authority” means any government or political subdivision or any
agency, authority, bureau, regulatory body, central bank, commission, department
or instrumentality of any such government or political subdivision, or any other
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government or any court, tribunal, grand jury or
arbitrator, or any accounting board or authority (whether or not part of a
government) which is responsible for the establishment or interpretation of
national or international accounting principles, in each case whether foreign or
domestic.
“Governmental Authority Excess Concentration Amount” means, at any time, the
amount (if any) by which (a) the aggregate Unpaid Balance of all Eligible
Receivables, the Obligors of which are Governmental Authorities exceeds, (b)
5.0% of the aggregate Unpaid Balance of all Eligible Receivables.
“Group” means each Purchaser Agent and its Conduit Purchasers and Committed
Purchasers, as applicable.

16    



--------------------------------------------------------------------------------



“Group Limit” means, for any Group, the sum of all Commitments of all the
Committed Purchasers in such Purchaser Group.
“Guaranty” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any indebtedness or other obligation
of any other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep-well, to purchase assets, goods, securities
or services, to take-or-pay, or to maintain financial statement conditions or
otherwise) or (b) entered into for the purpose of assuring in any other manner
the obligee of such indebtedness or other obligation of the payment thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
provided, that the term Guaranty shall not include endorsements for collection
or deposit in the ordinary course of business. The term “Guaranty” used as a
verb has a corresponding meaning.
“Indemnified Amounts” is defined in Section 12.1(a).
“Indemnified Party” is defined in Section 12.1(a); “Indemnified Parties” has a
correlative meaning.
“Independent Manager” means a natural person who (A) for the five-year period
prior to his or her appointment as Independent Manager of the Seller has not
been, and during the continuation of his or her service as Independent Manager
of the Seller is not: (i) an employee, director, stockholder, member, manager,
partner or officer of the Seller, Originator or MPI or any of their respective
Affiliates (other than his or her service as an Independent Manager of the
Seller); (ii) a customer or supplier of the Seller, Originator or MPI or any of
their respective Affiliates (other than his or her service as an Independent
Manager of the Seller); or (iii) any member of the immediate family of a person
described in (i) or (ii); (B) has (i) prior experience as an Independent Manager
for a corporation or limited liability company whose organizational or charter
documents required the unanimous consent of all Independent Managers thereof
before such corporation or limited liability company could consent to the
institution of bankruptcy or insolvency proceedings against it or could file a
petition seeking relief under any applicable federal or state law relating to
bankruptcy and (ii) at least three years of employment experience with one or
more entities that provide, in the ordinary course of their respective
businesses, advisory, management or placement services to issuers of
securitization or structured finance instruments, agreements or securities; and
(C) is reasonably acceptable to the Agent (with the direction or consent of the
Purchaser Agents) (provided that the Agent and the Purchaser Agents shall be
deemed to have accepted the appointment of Frank B. Bilotta as the initial
Independent Manager by their execution of this Agreement).
“Information Package” is defined in Section 3.1(a).
“Investment” means at any time with respect to the Asset Interest and any
Purchaser, an amount equal to the sum of (a) the aggregate of the amounts
theretofore paid to Seller by such Purchaser for Funded Purchases (or deemed
Funded Purchase) (in cash or as a participation in a LOC Purchase) pursuant to
Section 1.1 less the aggregate amount of Collections theretofore

17    



--------------------------------------------------------------------------------



received and actually distributed to such Purchaser, and not reinvested as a
Reinvestment, on account of such Purchaser’s Investment pursuant to Section 1.3
(and not rescinded or otherwise returned or reinvested pursuant to Section 1.3)
and (b) the LOC Exposure of such Purchaser less the amounts on deposit in the
Cash Collateral Account, if any, and allocated to such Purchaser’s LOC Exposure;
provided that the Investment of and any fees or Yield payable with respect
thereto, will be increased or decreased, as applicable, to give effect to any
reallocations of participations in Letters of Credit in accordance with Section
1.6(a)(ii).
“Investment Company” has the meaning set forth in the Investment Company Act.
“Investment Company Act” means the Investment Company Act of 1940.
“ISP98 Rules” is defined in Section 1.5(a).
“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree, judgment, award or
similar item of or by a Governmental Authority or any interpretation,
implementation or application thereof.
“Legal Final” means the one-year anniversary of the occurrence of the Purchase
Termination Date.
“Letters of Credit” is defined in Section 1.1(c).
“Letter of Credit Application” is defined in Section 1.2(b).
“LIBO Rate” means:
(i)    for any Yield Period for each Group other than the PNC Group, either (a)
the interest rate per annum designated as LIBO Rate for the applicable Purchaser
Agent for a period of time comparable to such Yield Period as of 11:00 a.m.
(London, England time) on the second Business Day preceding the first day of
such Yield Period or (b) if a rate cannot be determined under clause (a), an
annual rate equal to the average (rounded upwards if necessary to the nearest
1/100th of 1%) of the rates per annum at which deposits in U.S. Dollars with a
duration comparable to such Yield Period in a principal amount substantially
equal to the applicable Rate Tranche are offered to the principal London office
of the applicable Purchaser Agent by three London banks, selected by such
Purchaser Agent in good faith, at about 11:00 a.m. London time on the second
Business Day preceding the first day of such Yield Period; and
(ii)    for any day during any Yield Period for the PNC Group, either (a) the
one-month eurodollar rate for U.S. Dollar deposits that appears on the Reuters
Screen LIBOR01 Page (rounded upwards if necessary to the nearest 1/100th of 1%)
or any other page that may replace such page from time to time for the purpose
of displaying offered rates of leading banks for London interbank deposits in
U.S. Dollars as of 11:00 a.m. (London, England time) on such day, or if such day
is not a Business Day, then the immediately preceding Business Day (or if not so
reported, then as determined by the Agent from another recognized source for
interbank quotation), in each case, changing when and as such rate changes or
(b) if a rate cannot be determined under clause (a), an

18    



--------------------------------------------------------------------------------



annual rate equal to the average (rounded upwards if necessary to the nearest
1/100th of 1%) of the rates per annum at which deposits in U.S. Dollars with a
one-month duration in a principal amount substantially equal to the applicable
Rate Tranche are offered to the principal London office of PNC by three London
banks, selected by PNC in good faith, at about 11:00 a.m. London time on such
day.
Notwithstanding the foregoing, if the LIBO Rate as determined herein at any time
would be less than zero (0.00), such rate shall be deemed at such time to be
zero percent (0.00%) for purposes of this Agreement.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever, including any conditional sale or other title retention
agreement and any financing lease having substantially the same economic effect
as any of the foregoing.
“Liquidation Fee” means, for each Rate Tranche (or portion thereof) for each day
in any Yield Period or Settlement Period (computed without regard to clause
(iii) of the proviso of the definition of “Yield Period”) during the Liquidation
Period, the amount, if any, by which:
(a)    the additional Yield (calculated without taking into account any
Liquidation Fee) which would have accrued on the reductions of such Purchaser’s
Tranche Investment effected pursuant to Section 1.3(c)(ii) or (iii) with respect
to such Rate Tranche for such day during such Yield Period or Settlement Period
(as so computed) if such reductions had not been made until the last day of such
Yield Period or Settlement Period exceeds,
(b)    the income, if any, received for such day during such Yield Period or
Settlement Period by the affected Purchaser from investing the proceeds of such
reductions of Purchaser’s Tranche Investment.
“Liquidation Period” means the period commencing on the date on which the
conditions precedent to Purchases and Reinvestments set forth in Section 5.2 are
not satisfied (or expressly waived by each Purchaser) and Agent shall have
notified Seller and Servicer that the Liquidation Period has commenced, and
ending on the Final Payout Date.
“Liquidity Advance” means a loan, advance, purchase or other similar action made
by a Liquidity Provider pursuant to a Liquidity Agreement.
“Liquidity Agent” means BTMUNY or any other Person that is any time a liquidity
agent under a Liquidity Agreement.
“Liquidity Agreement” means any agreement entered into, directly or indirectly,
in connection with or related to, this Agreement pursuant to which any Person
agrees to make loans or advances to, or purchase from, a Conduit Purchaser
(directly or indirectly) in order to provide liquidity for such Conduit
Purchaser’s Commercial Paper Notes or other senior indebtedness.

19    



--------------------------------------------------------------------------------



“Liquidity Provider” means any lender or liquidity provider that is at any time
party to a Liquidity Agreement or any successor or assign of such lender or
liquidity provider or any similar entity with respect to any permitted assignee
of Purchaser.
“LOC Exposure” means, at any time with respect to the Seller, the sum total of
the amount of the Letter of Credit exposure on account with respect to the
Seller whether constituting a LOC Purchase or otherwise arising hereunder. The
LOC Exposure of any Committed Purchaser at any time shall be the amount of its
applicable percentage of the aggregate LOC Exposure with respect to the Stated
Amount of all outstanding Letters of Credit at such time in accordance with the
terms of this Agreement, and the LOC Exposure of any LOC Issuer shall mean the
sum total of the Stated Amounts of all Letters of Credit issued by it pursuant
to this Agreement.
“LOC Group” means with respect to the Fronting LOC Issuer, all of the members of
all of the Groups, or in the event there is more than one LOC Issuer or Fronting
LOC Issuer, all of the members of the Groups designated to each such LOC Issuer
or Fronting LOC Issuer, as applicable, in any amendment hereto.
“LOC Group Participant” shall mean, with respect to the Fronting LOC Issuer, the
Committed Purchasers as the context requires.
“LOC Issuance Limit” means, with respect to an LOC Issuer, the maximum Stated
Amount of Letters of Credit that such LOC Issuer is obligated to issue hereunder
on account of any Purchase, as set forth below its signature to this Agreement,
which amount may be increased from time to time upon prior written request of
the Seller and with the written consent of the applicable LOC Issuer and its
related Purchaser Agent in their sole and absolute discretion.
“LOC Issuer” shall mean PNC and each other Person from time to time party hereto
as an LOC Issuer.
“LOC Participation Obligations” is defined in Section 2.7(a).
“LOC Purchase” is defined in Section 1.1(c).
“Lock-Box Agreement” means a valid and enforceable agreement in form and
substance reasonably satisfactory to Agent, among Seller, Servicer, Agent and
any Lock-Box Bank, whereupon Seller, as sole owner of the related lock-box
account(s) and the customer of the related Lock-Box Bank in respect of such
lock-box account(s), shall transfer to the Agent exclusive dominion and control
over, and a first priority perfected security interest in, such lock-box
account(s) and the cash, instruments or other property on deposit or held
therein.
“Lock-Box Bank” means any of the banks at which Seller maintains one or more
lock-box accounts.
“Loss Horizon Ratio” means, for each day during a Settlement Period, a fraction
(expressed as a percentage), (a) the numerator of which is the aggregate initial
Unpaid Balance of all Receivables originated by Originator during the
immediately preceding seven (7)

20    



--------------------------------------------------------------------------------



Settlement Periods and (b) the denominator of which is the Net Pool Balance as
of the Cut-Off Date of such current Settlement Period.
“Loss Reserve Floor Percentage” means 32.0%.
“Losses” means the Unpaid Balance of any Pool Receivables that have been, or
should have been, written-off as uncollectible by Servicer in accordance with
the Credit and Collection Policies.
“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on:
(a)    (i) if a particular Person is specified, the ability of such Person to
perform its obligations under this Agreement or any other Transaction Document
or (ii) if a particular Person is not specified, the ability of Originator,
Servicer, Performance Guarantor or Seller to perform its obligations under this
Agreement or any other Transaction Document;
(b)    (i) the validity or enforceability of any Transaction Document or (ii)
the value, validity, enforceability or collectability of any material portion of
the Pool Receivables or the Related Assets;
(c)    the status, existence, perfection, priority, enforceability or other
rights and remedies of any Purchaser, Agent or any other Secured Party
associated with Purchaser’s or its respective interest in the Pool Receivables
or the Related Assets; or
(d)    (i) if a particular Person is specified, the business, assets, properties
or financial condition of such Person (and its Affiliates, if applicable) or
(ii) if a particular Person is not specified, the business, assets, properties
or financial condition of Originator, MPI, Performance Guarantor, Seller or
Servicer (and, in each case, its Affiliates, as applicable).
“Material Indebtedness” means, at any time, any “Material Indebtedness” (or any
replacement term) as defined in any Credit Agreement at such time.
“Material Subsidiary” means any Subsidiary (or group of Subsidiaries as to which
a specified condition applies) that would be a “significant subsidiary” under
Rule 1-02(w) of Regulation S-X.
“Moody’s” means Moody’s Investors Service, Inc.
“MPI” is defined in the preamble.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Mylan Inc. Change of Control” means, at any time, a “Change in Control” (or any
replacement term thereof) as such term is defined in any Credit Agreement at
such time;

21    



--------------------------------------------------------------------------------



provided, however, that in the event any Credit Agreement is terminated or such
defined term is no longer used in any Credit Agreement, the meaning assigned to
such term immediately preceding such termination or non-usage shall be used for
purposes of this definition.
“Net Pool Balance” means, at any time, an amount equal to the aggregate Unpaid
Balance of Pool Receivables that are Eligible Receivables determined at such
time, minus (without duplication) the sum of (a) the aggregate Dilution incurred
with respect to all Eligible Receivables, (b) the aggregate Unpaid Balance of
Defaulted Receivables, (c) with respect to any Obligor, the aggregate Unpaid
Balance of such Eligible Receivables owed by such Obligor or an Affiliate of
such Obligor that exceeds the Concentration Limit at such time, (d) the
Governmental Authority Excess Concentration Amount at such time, (e) the OECD
Excess Concentration Amount at such time, (f) the Adjusted Contractual Dilution
Estimate at such time, (g) the Extended Term Concentration Amount at such time
and (h) the amount of any Collections received by the Seller or the Servicer
(including by deposit to any of the Seller’s lock-box accounts) that have not
yet been applied by the Seller or the Servicer to reduce the Unpaid Balance of
the related Pool Receivables.
“New Mylan” means New Moon B.V., a private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid) organized under the laws of the
Netherlands, and any successor entity (including a naamloze vennootschap met
beperkte aansprakelijkheid) which, prior to the consummation of the Specified
Acquisition Transaction, will be an indirect subsidiary of Performance Guarantor
and, following the Specified Acquisition Transaction, will directly or
indirectly hold Performance Guarantor as a subsidiary.
“New Owner” has the meaning set forth in the definition of “Ownership Change
Conditions”.
“Obligations” means all obligations of Seller arising in connection with this
Agreement and each other Transaction Document, whether now or hereafter
existing, due or to become due, direct or indirect, or absolute or contingent,
including, all Indemnified Amounts, payments on account of Collections received
or deemed to be received and fees, in each case pro rata according to the
respective amounts thereof.
“Obligor” means a Person obligated to make payments with respect to a
Receivable, including any guarantor thereof.
“OECD Country” means any country that has signed the Convention on the
Organisation for Economic Co-operation and Development.
“OECD Excess Concentration Amount” means, at any time, the amount (if any) by
which (a) the aggregate Unpaid Balance of all Eligible Receivables, the Obligors
of which have a principal place of business or a billing address in an OECD
Country (other than the United States) maintaining a foreign currency rating of
at least A by S&P and A2 by Moody’s, exceeds, (b) 5.0% of the aggregate Unpaid
Balance of all Eligible Receivables.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

22    



--------------------------------------------------------------------------------



“OFAC Countries” is defined in Section 6.1(z).
“OFAC Listed Person” is defined in Section 6.1(z).
“Off-Balance Sheet Debt” means, with respect to any Person as of any date of
determination thereof, without duplication and to the extent not included as a
liability on the consolidated balance sheet of such Person and its Subsidiaries
in accordance with generally accepted accounting principles consistently
applied: (a) with respect to any asset securitization transaction (including any
accounts receivable purchase facility) (i) the unrecovered investment of
purchasers or transferees of assets so transferred and (ii) any other payment,
recourse, repurchase, hold harmless, indemnity or similar obligation of such
Person or any of its Subsidiaries in respect of assets transferred or payments
made in respect thereof, other than limited recourse provisions that are
customary for transactions of such type and that neither (x) have the effect of
limiting the loss or credit risk of such purchasers or transferees with respect
to payment or performance by the obligors of the assets so transferred nor (y)
impair the characterization of the transaction as a true sale under applicable
Laws; (b) the monetary obligations under any financing lease or so-called
“synthetic,” tax retention or off-balance sheet lease transaction which, upon
the application of any Bankruptcy Law to such Person or any of its Subsidiaries,
would be characterized as indebtedness; (c) the monetary obligations under any
sale and leaseback transaction which does not create a liability on the
consolidated balance sheet of such Person and its Subsidiaries; (d) future
minimum lease payments under non-cancelable operating leases; or (e) any other
monetary obligation arising with respect to any other transaction which (i) upon
the application of any Bankruptcy Law to such Person or any of its Subsidiaries,
would be characterized as indebtedness or (ii) is the functional equivalent of
or takes the place of borrowing but which does not constitute a liability on the
consolidated balance sheet of such Person and its Subsidiaries (for purposes of
this clause (e), any transaction structured to provide tax deductibility as
interest expense of any dividend, coupon or other periodic payment will be
deemed to be the functional equivalent of a borrowing).
“Originator” means, each Person from time to time party to the Sale Agreement,
as originator. As of the Closing Date, MPI is the sole Originator.
“Ownership Change Agreement” has the meaning set forth in the definition of
“Ownership Change Conditions”.
“Ownership Change Conditions” means the satisfaction of each of the following
conditions:
(a)    as of the effective date (such date, the “Effective Date”) on which any
Person other than Originator owns or controls any portion of the Voting Stock of
Seller (any such Person, a “New Owner” and any such change in ownership, an
“Ownership Change Event”), no event has occurred that has not been waived in
accordance with the terms of this Agreement, that constitutes an Event of
Default or an Unmatured Event of Default;
(b)    Mylan Inc. (or following the consummation of the Specified Acquisition
Transaction, New Mylan) directly or indirectly owns and controls 100% of the
Voting Stock of New Owner;

23    



--------------------------------------------------------------------------------



(c)    the Agent has received opinions of counsel, in form and substance
reasonably satisfactory to Agent and each Purchaser Agent, with respect to
customary corporate, tax, non-consolidation and bankruptcy matters reasonably
requested by Agent;
(d)    the Agent has received the certificates of incorporation or formation (or
the equivalent thereof) of each New Owner, together with a copy of the by-laws
(or the equivalent thereof) of each New Originator;
(e)    each New Owner has executed an agreement, in form and substance
reasonably satisfactory to Agent and each Purchaser Agent, under which such New
Owner has covenanted and agreed (i) to comply with each of the corporate
separateness covenants set forth in Section 7.8 of this Agreement and Section
5.1(c) of the Sale Agreement, (ii) that it will not institute against Seller, or
join any other Person in instituting against Seller, any proceeding of the type
referred to in the definition of Event of Bankruptcy from the applicable
Effective Date until one year plus one day after all of Obligations under the
Transaction Documents have been satisfied in full and each of the Transaction
Documents and all Commitment under this Agreement have terminated, (iii) not to
transfer or assign any Voting Stock of Seller to any Person unless each of the
conditions set forth in this definition of “Ownership Change Conditions” have
been satisfied, (iv) not to alter or cause the alteration of any provision of
Seller’s certificate of formation or limited liability company agreement without
the prior written consent of Agent, such consent not to be unreasonably withheld
or delayed and (v) that it will not cause Seller to violate or breach any
provision of any of the Transaction Documents to which Seller is a party (each
such agreement, a “Separateness Agreement”);
(f)    any amendment, restatement or supplement of Seller’s limited liability
company agreement or certificate of formation in connection with any Ownership
Change Event has been consented to in writing by Agent and each Purchaser Agent,
such consent not to be unreasonably withheld or delayed;
(g)    the sale agreement or other agreement through with any Voting Stock of
Seller is transferred or assigned has been consented to in writing by Agent,
such consent not to be unreasonably withheld or delayed (each such agreement, an
“Ownership Change Agreement”);
(h)    the Performance Guarantor has delivered a reaffirmation of the
Performance Guaranty to the Agent as of the Effective Date;
(i)    Seller, Servicer, Originator, Performance Guarantor and MPI have
consented to such amendments to the Transaction Documents, solely as to such
amendments where the purpose of such is to provide for any New Owner, with
respect to the Ownership Change Event as reasonably requested by Agent; and
(j)    the Agent has received such other agreements, instruments, certificates,
opinions and documents as Agent may reasonably request.
“Payoff Letter” means that certain payoff letter agreement, dated as of the date
hereof, among each of the parties to the Prior Agreement.

24    



--------------------------------------------------------------------------------



“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Performance Guarantor” means Mylan Inc. or any successor thereto.
“Performance Guaranty” means the amended and restated performance guaranty
entered into by Performance Guarantor on the Closing Date in favor of the Agent,
the Purchasers, the LOC Issuers and the other Secured Parties, as may be further
amended, restated, modified or otherwise supplemented from time to time.
“Permitted Debt” means:
(a)    Debt in respect of netting services, overdraft protections and otherwise
in connection with deposit accounts blocked by a Lock-Box Agreement that is
incurred in the ordinary course of business and is due and payable; and
(b)    Debt which is due and payable pursuant to any agreement by any Person to
perform professional, advisory, accounting, consulting or other services for
another Person and is incurred in the ordinary course of business,
which, in any case, on any date of determination, in the aggregate, does not
exceed $10,000 and which is able to be paid as and when due by Seller after
satisfying all of its Obligations under the Transaction Documents that are then
due or will become due on or before the next Settlement Date.
“Person” means a natural individual, partnership, sole proprietorship,
corporation (including a business trust), joint stock company, trust,
unincorporated association, joint venture, limited liability company, any
Governmental Authority or any other entity of whatever nature.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or the minimum funding standards
under ERISA or the Code and in respect of which MPI, Originator, Seller, the
Performance Guarantor or any of their respective ERISA Affiliates is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) a
“contributing sponsor” as defined in Section 4001(13) of ERISA.
“Pool Receivable” means a Receivable in the Receivables Pool.
“Primary Officer” means, (i) with respect to Originator or Servicer, the officer
who signed the most recent Information Package (or any replacement of such
officer) and (ii) with respect to Seller, the officer who signed the most recent
request for a Funded Purchase or an LOC Purchase delivered in accordance with
the notice requirements in Section 1.2(a) or (b) hereof, as applicable (or any
replacement of such officer).
“Prime Rate” means the rate designated by BTMUNY from time to time as its prime
rate in the United States, such rate to change as and when such designated rate
changes. The Prime Rate is not intended to be the lowest rate of interest
charged by BTMUNY in connection with extensions of credit to debtors.

25    



--------------------------------------------------------------------------------



“Prior Agreement” is defined in the Background.
“Prior Closing Date” is defined in Section 5.1.
“Program Information” is defined in Section 13.8(a)(i).
“Purchase” is defined in Section 1.1.
“Purchase Date” means any date on which a Purchase or a Reinvestment is made
pursuant to this Agreement.
“Purchase Termination Date” means the earliest of (a) the latest Commitment
Termination Date of any Committed Purchasers, (b) sixty (60) days following the
date of receipt by each of the other parties to this Agreement of a written
notice of termination provided by Seller and (c) that day on which an Event of
Default has occurred and has not been waived in accordance with the terms
hereof.
“Purchaser” means each Conduit Purchaser and Committed Purchaser, as applicable.
“Purchaser Agents” has the meaning set forth in the preamble.
“Purchasers’ Total Commitment” means $400,000,000, as such amount may be
increased from time to time, upon request by the Seller, with the prior written
consent of each increasing Purchaser Agent and the Agent in their sole and
absolute discretion, and as such amount shall be decreased following the
decrease in the Commitment of any Committed Purchaser; provided that, the
“Purchasers’ Total Commitment” shall not exceed $500,000,000; provided further
that, the Purchasers’ Total Commitment amount shall be adjusted so that it at
all times equals the sum of the Commitments of each Committed Purchaser party
hereto.
“Purchasers’ Total Investment” means the aggregate of each Committed Purchaser’s
Total Investment.
“Purchaser’s Tranche Investment” means in relation to any Rate Tranche the
amount of Purchasers’ Total Investment allocated by any Purchaser Agent to such
Rate Tranche pursuant to Section 2.1; provided, that at all times the aggregate
amounts allocated to all Rate Tranches shall equal Purchasers’ Total Investment.
“Ratable Share” means, at any time, (a) for each Group, such Group’s Group Limit
divided by the aggregate Purchasers’ Total Commitment at such time or, in the
event that the aggregate Purchasers’ Total Commitment is zero, the aggregate
Investment outstanding with respect to the Purchasers in such Group divided by
the Purchasers’ Total Investment and (b) as used in Sections 1.6 and Section
2.6(b), as to any LOC Group Participant with respect to its obligations to the
related LOC Issuer, the Commitment of such LOC Group Participant at such time
divided by the aggregate of the Commitments for all LOC Group Participants in
such LOC Group at such time.

26    



--------------------------------------------------------------------------------



“Rate Tranche” means at any time a portion of the Asset Interest selected by any
Purchaser Agent pursuant to Section 2.1 and designated as a Rate Tranche solely
for purposes of computing Yield.
“Ratings Event” means, at any time of determination, one or more of the
following events has occurred and is continuing: (i) Performance Guarantor’s
senior unsecured long-term debt rating by S&P is below BBB-, (ii) Performance
Guarantor’s senior unsecured long-term debt rating by Moody’s is below Baa3 or
(iii) Performance Guarantor does not have a senior unsecured long-term debt
ratings by either S&P or Moody’s; provided that if Performance Guarantor shall
cease to have a senior unsecured long-term debt rating by S&P or Moody’s and New
Mylan shall have a senior unsecured long-term debt rating by S&P or Moody’s,
such senior unsecured long-term debt rating of New Mylan shall be substituted
for that of Performance Guarantor for purposes of this definition of “Ratings
Event”.
“Receivable” means any right to payment from a Person (other than an Affiliate
of MPI, Performance Guarantor, Originator or Seller), whether constituting an
account, chattel paper, instrument or a general intangible, arising from the
sale of goods and/or provision of services by Originator pursuant to a Contract,
including the right to payment of any interest, finance charges and other
payment obligations of such Person with respect thereto. No lease or payment
thereunder shall constitute a Receivable.
“Receivables Pool” means at any time all then outstanding Receivables sold,
purported to be sold or contributed to Seller pursuant to the Sale Agreement.
“Records” means all Contracts and other documents, instruments, books, records,
purchase orders, agreements, reports and other information (including computer
programs, tapes, disks, other information storage media, data processing
software and related property and rights) prepared or maintained by Originator,
MPI, Performance Guarantor, Servicer, or Seller, respectively, with respect to,
or that evidence or relate to, the Pool Receivables, the Related Assets, any
other assets in the Asset Interest or the Obligors of such Pool Receivables.
“Regulatory Change” means, relative to any Affected Party:
(a)    any change after the date of this Agreement in (or the adoption,
implementation, change in phase-in or interpretations or commencement of
effectiveness of) any:
(i)    Law applicable to such Affected Party;
(ii)    regulation, interpretation, directive, requirement or request (whether
or not having the force of Law) applicable to such Affected Party of (A) any
Governmental Authority charged with the interpretation or administration of any
Law referred to in clause (a)(i) or of (B) any fiscal, monetary or other
authority having jurisdiction over such Affected Party; or
(iii)    any request, interpretation, guideline, directive or principle from
Financial Accounting Standards Board or any other applicable accounting

27    



--------------------------------------------------------------------------------



authority, or any central bank or other Governmental Authority (whether or not
having the force of law); or
(b)    any change in the application to, or implementation by, such Affected
Party of any existing Law, regulation, interpretation, directive, requirement,
request or accounting principles referred to in clause (a)(i), (a)(ii) or
(a)(iii) above.
“Reimbursement Obligation” is defined in Section 1.6(b).
“Reinvestment” is defined in Section 1.3(a)(iii).
“Related Assets” means (a) all rights to, but not any obligations under, all
Related Security with respect to the Pool Receivables, (b) all Records, (c) all
Collections in respect of, and other proceeds of, the Pool Receivables or any
other Related Security, (d) all lock-box accounts (and related lock-boxes, if
any) related to the Pool Receivables and all amounts, instruments or other items
from time to time on deposit therein, (e) all rights and remedies of Seller or
Originator, as applicable, under the Sale Agreement, each lock-box agreement
related to the lock-box accounts described in clause (d) (including the Lock-Box
Agreements) and the other Transaction Documents and any other rights or assets
pledged, sold or otherwise transferred to Seller thereunder, and (f) all the
products and proceeds of any of the foregoing.
“Related Security” means, with respect to any Pool Receivable: (a) all of
Seller’s or Originator’s, as applicable, right, title and interest in, to and
under all Contracts that relate to such Pool Receivable; (b) all of Seller’s or
Originator’s, as applicable, interest in the merchandise and goods (including
returned merchandise and goods), if any, relating to the sale which gave rise to
such Pool Receivable and in any and all insurance related thereto; (c) all other
security interests or liens, mortgages and property subject thereto from time to
time purporting to secure payment of such Pool Receivable, whether pursuant to
the Contract related to such Pool Receivable or otherwise; (d) all UCC financing
statements covering any collateral securing payment of such Pool Receivable (but
only to the extent of the interest of Agent on behalf of Purchasers and the
other Secured Parties in the respective Pool Receivable); (e) all guaranties and
other agreements or arrangements of whatever character from time to time
supporting or securing payment of such Pool Receivable (including insurance
policies or other similar arrangements) whether pursuant to the Contract related
to such Pool Receivable or otherwise; and (f) all the proceeds of any of the
foregoing.
“Reporting Date” is defined in Section 3.1(a).
“Required Purchaser Agents” means, at any time, Purchaser Agents whose related
Committed Purchaser have Commitments aggregate more than 50% of the aggregate of
the Commitments of all Purchasers or, with respect to any Exiting Purchaser,
based on such Purchaser’s Investment; provided, however, that if there are three
or fewer Committed Purchasers party hereto, “Required Purchaser Agents” shall
mean all of the Purchaser Agents.
“Required Purchasers” means, at any time, Committed Purchasers whose Commitments
aggregate more than 50% of the aggregate of the Commitments of all Purchasers
or, with respect to any Exiting Purchaser, based on such Purchaser’s Investment;
provided, however, that if there

28    



--------------------------------------------------------------------------------



are three or fewer Committed Purchasers party hereto, “Required Purchasers”
shall mean all of the Purchasers.
“Required Reserve Percentage” means, on any day, the higher of:
(a)    the sum of (i) the Loss Reserve Floor Percentage on such day, plus (ii)
the Dilution Reserve Floor Percentage on such day; and
(b)    the sum of (i) the Dynamic Loss Reserve Percentage on such day, plus (ii)
the Dynamic Dilution Reserve Percentage on such day.
“Required Reserves” means, on any day, an amount determined as follows:
(RRP x NPB) + YSFR
where:
RRP
=    the Required Reserve Percentage on such day;

NPB
=    the Net Pool Balance on such day; and

YSFR
=    the Yield and Servicing Fee Reserve on such day.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.
“Sale Agreement” means the Amended and Restated Purchase and Contribution
Agreement, dated as of the date hereof, between Originator, as originator and
servicer, and Seller, as buyer, as may be further amended, restated, modified or
otherwise supplemented from time to time.
“Sanctioned Country” means a country or territory that is, or whose government
is, the subject of territorial-based Sanctions.
“Sanctioned Person” means a Person that is, or is owned or controlled by Persons
that are: (i) the subject of any Sanctions or (ii) located, organized or
resident in a Sanctioned Country.
“Sanctions” means any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control, the U.S. Department of State,
the United Nations Security Council, the European Union, Her Majesty’s Treasury,
or other relevant sanctions authority.
“SEC” means the Securities and Exchange Commission or any successor governmental
authority.
“Secured Parties” means Purchasers, Purchaser Agents, Agent, the Indemnified
Parties and the Affected Parties.
“Securities Act” means the Securities Act of 1933.
“Security” is defined in Section 2(a)(1) of the Securities Act.

29    



--------------------------------------------------------------------------------



“Seller” is defined in the preamble.
“Separateness Agreement” has the meaning set forth in the definition of
“Ownership Change Conditions”.
“Servicer” is defined in Section 8.1(a) and shall include and be deemed to be,
as the context requires, a reference to any Person acting as a subservicer
pursuant to Section 8.1(c).
“Servicing Fee” means the fee payable to cover the cost of servicing the
Receivables for each Settlement Period, which is equal, for each day of such
Settlement Period to, (a) if Servicer is MPI or an Affiliate of MPI, an annual
rate of 1.00% of the aggregate Net Pool Balance as of the Cut-Off Date of such
Settlement Period, multiplied by 1/360 and (b) if Servicer is not MPI or an
Affiliate of MPI, 110% of the actual per annum costs incurred by the successor
Servicer designated pursuant to Section 8.1(b) for its servicing during such
Settlement Period, multiplied by 1/360, in either case, payable in arrears.
“Settlement Date” means, with respect to any Settlement Period, the 20th day of
each month (or if such day is not a Business Day, the next occurring Business
Day); provided, that the last Settlement Date shall be the last day of the last
Settlement Period (or if such day is not a Business Day, the next occurring
Business Day).
“Settlement Period” means:
(a)    the period from the Closing Date to the end of the calendar month in
which the Closing Date occurs; and
(b)    thereafter, each subsequent calendar month;
provided, that the last Settlement Period shall end on the Final Payout Date.
“Side Letter” means a letter agreement among Seller, the Servicer, the Agent,
each Purchaser, each Purchaser Agent and each LOC Issuer, in substantially the
form of Exhibit 10.1.
“Specified Acquisition Transaction” means the proposed acquisition by
Performance Guarantor of certain of the assets of Abbott Laboratories pursuant
to the Amended and Restated Business Transfer Agreement and Plan of Merger,
dated as of November 4, 2014, among Abbott Laboratories, Performance Guarantor,
New Mylan and Moon of PA Inc. and the consummation of each merger and inversion
transaction contemplated therein, in accordance with such agreement and
applicable Law.
“Specified Concentration Percentage” means, with respect to any Obligor, the
greater of (a) the percentage, if any, determined by the Agent and each
Purchaser Agent in their sole discretion with respect to such Obligor by written
notice to the Seller and the Servicer; it being understood and agreed that the
Agent or any Purchaser Agent, in its sole discretion, may reduce any such
percentage described in this clause (a) with respect to any Obligor at any time
in its sole discretion by written notice to the Seller and the Servicer, except
that, a Specified Concentration Percentage of (i) 32.0% shall apply to all
Receivables the Obligor of which is Cardinal Health, Inc., so long as Cardinal
Health, Inc.’s S&P short-term debt rating is A-2 or higher and Cardinal

30    



--------------------------------------------------------------------------------



Health, Inc.’s Moody’s short-term debt rating is P-2 or higher, otherwise, the
percentage appearing opposite such Obligor’s short-term unsecured debt ratings
on the table below shall apply to all Receivables of such Obligor, (ii) 32.0%
shall apply to all Receivables the Obligor of which is McKesson Corporation, so
long as McKesson Corporation’s S&P short-term debt rating is A-2 or higher and
McKesson Corporation’s Moody’s short-term debt rating is P-2 or higher,
otherwise, the percentage appearing opposite such Obligor’s short-term unsecured
debt ratings on the table below shall apply to all Receivables of such Obligor
and (iii) 32.0% shall apply to all Receivables the Obligor of which is
AmerisourceBergen Corporation, so long as AmerisourceBergen Corporation’s S&P
short-term debt rating is A-2 or higher and AmerisourceBergen Corporation’s
Moody’s short-term debt rating is P-2 or higher, otherwise, the percentage
appearing opposite such Obligor’s short-term unsecured debt ratings on the table
below shall apply to all Receivables of such Obligor, and (b) other than with
respect to any Specified Concentration Percentage for any Obligor set forth in
clause (a) above, the percentage appearing opposite such Obligor’s short-term
unsecured debt ratings on the table below:
S&P/Moody’s
Short-Term Rating
 
S&P/Moody’s
Long-Term Rating
 
Specified
Concentration Percentage
A-1
higher/P-1
or


A+/A1
higher
or
32.0%
A-2/P-2
 
BBB+/Baa1
 
20.0%
A-3/P-3
 
BBB-/Baa3
 
8.0%
Below A-3/P-
3 or Not Rated
 
Below BBB-
/Baa3 or Not Rated
 
3.0%



Subject to the next sentence, if the short-term unsecured debt rating
established by Moody’s or S&P for an Obligor shall fall one or more rating
category gradation below the other rating agency’s comparable gradation (or has
been withdrawn), the lower of the two ratings shall apply. If either Moody’s or
S&P does not maintain (and has not withdrawn) a short-term unsecured senior debt
rating of an Obligor, the Concentration Limit for such Obligor shall be
determined in accordance with the table above based upon the long-term unsecured
debt rating established by Moody’s or S&P but if the long-term unsecured debt
rating established by Moody’s or S&P for an Obligor shall fall one or more
rating category gradation below the other rating agency’s comparable gradation
(or has been withdrawn), the lower of the two ratings shall apply. If an Obligor
is not rated by either Moody’s or S&P it shall be considered unrated.
“Specified Regulation” means (A) the final rule titled Risk-Based Capital
Guidelines; Capital Adequacy Guidelines; Capital Maintenance: Regulatory
Capital; Impact of Modifications to Generally Accepted Accounting Principles;
Consolidation of Asset-Backed Commercial Paper Programs; and Other Related
Issues, adopted by the United States bank regulatory agencies on December 15,
2009 (the “FAS 166/167 Capital Guidelines”), (B) the Dodd-Frank Wall Street
Reform and Consumer Protection Act (the “Dodd-Frank Act”), (C) the BASEL Accord,
or (D) any existing or future rules, regulations, guidance, interpretations or

31    



--------------------------------------------------------------------------------



directives from any Governmental Authority relating to Accounting Standards
Codification 860-10-40-5(a), the FAS 166/167 Capital Guidelines, the Dodd-Frank
Act or the BASEL Accord (whether or not having the force of law).
“Stated Amount” means, with respect to any Letter of Credit at any point in
time, the maximum amount that may be drawn thereunder in accordance with its
terms at such point.
“Subject Receivables” shall mean the outstanding Receivables, the Obligor of
which is that certain Obligor previously identified as the “Subject Obligor” in
a writing delivered by Servicer and Seller to Agent on or about October 30,
2014.
“Subsidiary” means a corporation or other entity of which Mylan Inc. and/or its
other direct or indirect Subsidiaries own, directly or indirectly, such number
of outstanding shares or other ownership or control interest as have more than
50% of the ordinary voting power for the election of directors or managers, as
the case may be.
“Successor Notice” is defined in Section 8.1(b).
“Supplier Receivable” means any Pool Receivable the Obligor of which is a
material supplier to Originator or any of their respective Affiliates.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Performance Guarantor or
its Subsidiaries shall be a Swap Agreement.
“Taxes” means all income, gross receipts, rental, franchise, excise,
occupational, capital, value added, sales, use, ad valorem (real and personal),
property (real and personal) and excise taxes, fees, levies, imposts, charges or
withholdings of any nature whatsoever, together with any assessments, penalties,
fines, additions to tax and interest thereon, howsoever imposed (whether imposed
upon any Indemnified Party, all or any part of the Related Security or
otherwise), by any Governmental Authority or other taxing authority in the
United States or by any foreign government, foreign governmental subdivision or
other foreign or international taxing authority.
“Tranche Investment” means in relation to any Rate Tranche the amount of each
Purchaser’s Investment allocated by Agent to such Rate Tranche pursuant to
Section 2.1; provided, that at all times the aggregate amounts allocated to all
Rate Tranches shall equal Purchasers’ Total Investment.
“Transaction Documents” means this Agreement, the Payoff Letter, each Side
Letter, the Sale Agreement, the Performance Guaranty, the Fee Letter, the
Lock-Box Agreements, each Letter of Credit, each Separateness Agreement, each
Ownership Change Agreement, each Letter of Credit Application and all other
documents, agreements and certificates to be executed and

32    



--------------------------------------------------------------------------------



delivered by the Performance Guarantor, Originator, Servicer or Seller in
connection herewith or in connection with any of the foregoing (excluding any
Liquidity Agreement).
“UCC” means, in respect of each state in the United States of America, the
Uniform Commercial Code as from time to time in effect in such state.
“Undrawn Letter of Credit” means any Letter of Credit that has been issued, but
remains undrawn.
“Undrawn Letter of Credit Fee” is defined in the Fee Letter.
“Unmatched Deductions” means, at any time of determination, the aggregate amount
of all open deductions at such time across all Obligors, including (a) valid
deductions pending a credit to be issued, (b) invalid deductions pending
repayment from the applicable Obligor, (c) residual deductions pending
credit/repayment and (d) valid deductions for which a credit has been issued to
the applicable Obligor to the extent (i) such credit is not applied to such
deduction and (ii) such Obligor has not made repayment in respect of such
deduction.
“Unmatched Deductions Unaccrued” means, at any time of determination, an amount
equal to: the aggregate amount of reduction or cancellation of the Unpaid
Balance of Pool Receivables requested or otherwise proposed by the related
Obligor or any other Person and for which none of the following conditions have
been satisfied: (i) such amount has been authorized or otherwise approved by
Originator, the Servicer or any of their Affiliates, (ii) Originator, the
Servicer or any of their Affiliates has knowledge that such reduction or
cancellation is authorized or permitted under the related Contract, applicable
Laws or otherwise or (iii) such amount has been rejected or otherwise declined
by Originator, the Servicer or any of their Affiliates; provided, however,
unless otherwise agreed to in writing by the Seller, Agent and each of the
Purchasers, “Unmatched Deductions Unaccrued” at any time shall be deemed to
equal an amount equal to 15% of the Unmatched Deductions at such time.
“Unmatured Event of Default” means any event which, with the giving of notice or
lapse of time, or both, would become an Event of Default.
“Unpaid Balance” of any Receivable means, at any time, the sum of (a) the unpaid
amount thereof, plus (b) the unpaid amount of all finance charges, interest
payments and other amounts actually accrued thereon at such time, but excluding,
in the case of clause (b) above, all late payment charges, delinquency charges,
and extension or collection fees.
“U.S. Dollars” means dollars in lawful money of the United States of America.
“USA PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“Used Margin” has the meaning set forth in the Fee Letter.
“Victory” is defined in the preamble.

33    



--------------------------------------------------------------------------------



“Voting Stock” of any Person means the common stock of such Person and any other
security of, or ownership interest in, such Person having ordinary voting power
to elect a majority of the board of directors (or other Persons serving similar
function) of such Person.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Yield” means, for any day with respect to any Rate Tranche or any drawn Letter
of Credit that has not been reimbursed:
{(PTI x YR)/360} + LF
where:
YR
=    the Yield Rate for such Rate Tranche or drawn Letter of Credit, as
applicable;

PTI
=    Purchaser’s Tranche Investment in such Rate Tranche on such day or the
amount of its Investment related to its participation with respect to such drawn
Letter of Credit on such day, as applicable; and

LF
=    the Liquidation Fee, if any, for such day.

“Yield Period” means (x) with respect to any Rate Tranche funded by a Liquidity
Advance, a Committed Purchaser or under an Enhancement Agreement:
(a)    the period commencing on the date of the initial Purchase of the Asset
Interest, the making of such Liquidity Advance or funding under such Enhancement
Agreement or the creation of such Rate Tranche pursuant to Section 2.1
(whichever is latest) and ending such number of days thereafter as the
applicable Purchaser Agent shall select in its sole discretion; and
(b)    each period commencing on the last day of the immediately preceding Yield
Period for the related Rate Tranche and ending such number of days thereafter as
the applicable Purchaser Agent shall select in its sole discretion;
provided, that:
(i)    any such Yield Period (other than a Yield Period consisting of one day)
which would otherwise end on a day that is not a Business Day shall be extended
to the next succeeding Business Day;
(ii)    in the case of Yield Periods of one day for any Rate Tranche, (A) the
initial Yield Period shall be the date such Yield Period commences as described
in clause (a) above; and (B) any subsequently occurring Yield Period which is
one day shall, if the immediately preceding Yield Period is more than one day,
be the last day of such immediately preceding Yield Period, and if the
immediately preceding Yield Period is one day, shall be the next day following
such immediately preceding Yield Period; and

34    



--------------------------------------------------------------------------------



(iii)    in the case of any Yield Period for any Rate Tranche which commences
before the Purchase Termination Date and would otherwise end on a date occurring
after such Purchase Termination Date, such Yield Period shall end on such
Purchase Termination Date and the duration of each such Yield Period which
commences on or after the Purchase Termination Date for such Rate Tranche shall
be of such duration as shall be selected by the applicable Purchaser Agent; and
(y)    with respect to any Rate Tranche that is funded or maintained through the
issuance of Commercial Paper Notes, each Settlement Period.
“Yield Rate” means for any Rate Tranche or drawn Letter of Credit that has not
been reimbursed on any day:
(a)    in the case of a Rate Tranche funded by Commercial Paper Notes, the
applicable CP Rate;
(b)    in the case of a Rate Tranche not funded by Commercial Paper Notes, the
applicable Bank Rate for such Rate Tranche, plus the Applicable Margin; and
(c)    in the case of any drawn Letter of Credit that has not been reimbursed,
in accordance with the terms of this Agreement, the sum of (i) the Bank Rate or
the applicable CP Rate, as selected by the related Purchaser Agent, plus (ii)
the Applicable Margin;
provided, that:
(i)    on any day as to any Rate Tranche which is not funded by Commercial Paper
Notes, the Yield Rate shall equal the applicable Base Rate, plus the Applicable
Margin if (A) the applicable Purchaser Agent does not receive notice or
determine, by 11:00 a.m. (New York City time) on the third Business Day prior to
the first day of the related Yield Period, that such Rate Tranche shall not be
funded by Commercial Paper Notes or (B) the applicable Purchaser Agent
determines that (I) funding that Rate Tranche on a basis consistent with pricing
based on the applicable Bank Rate would violate any applicable Law or (II) that
deposits of a type and maturity appropriate to match fund such Rate Tranche
based on the applicable Bank Rate are not available; and
(ii)    on any day when any Event of Default shall have occurred or the Purchase
Termination Date has occurred by virtue of clause (b) of the definition thereof,
the applicable Yield Rate for each Rate Tranche means a rate per annum equal to
the applicable Base Rate, plus 1.50% per annum.
“Yield and Servicing Fee Reserve” means on any day an amount determined as
follows:
NPB x [SF x ((SFR + YR)/360) x DSO] + AUY + AUSF



35    



--------------------------------------------------------------------------------



where:
SF
=    1.5

NPB
=    the Net Pool Balance on such day;

YR
=    the Prime Rate on such day;

SFR
=    1.00%;

DSO
=    the DSO on such day; and

AUY
=    the amount of any accrued and unpaid Yield on such day.

AUSF
=    the amount of any accrued but unpaid Servicing Fees.

B.     Other Interpretive Matters. All accounting terms defined directly or by
incorporation in this Agreement or the Sale Agreement shall have the defined
meanings when used in any certificate or other document delivered pursuant
thereto unless otherwise defined therein. For purposes of this Agreement, Sale
Agreement and all such certificates and other documents, unless the context
otherwise requires: (a) accounting terms not otherwise defined in such
agreement, and accounting terms partly defined in such agreement to the extent
not defined, shall have the respective meanings given to them under generally
accepted accounting principles consistently applied; (b) terms defined in
Article 9 of the UCC and not otherwise defined in such agreement are used as
defined in such Article; (c) references to any amount as on deposit or
outstanding on any particular date means such amount at the close of business on
such day; (d) the words “hereof,” “herein” and “hereunder” and words of similar
import refer to such agreement (or the certificate or other document in which
they are used) as a whole and not to any particular provision of such agreement
(or such certificate or document); (e) references to any Section, Schedule or
Exhibit are references to Sections, Schedules and Exhibits in or to such
agreement (or the certificate or other document in which the reference is made),
and references to any paragraph, subsection, clause or other subdivision within
any Section or definition refer to such paragraph, subsection, clause or other
subdivision of such Section or definition; (f) the term “including” means
“including without limitation”; (g) references to any Law refer to that Law as
amended from time to time and include any successor Law; (h) references to any
agreement refer to that agreement as from time to time amended or supplemented
or as the terms of such agreement are waived or modified in accordance with its
terms; (i) references to any Person include that Person’s successors and
assigns; (j) headings are for purposes of reference only and shall not otherwise
affect the meaning or interpretation of any provision hereof; (k) unless
otherwise provided, in the calculation of time from a specified date to a later
specified date, the term “from” means “from and including”, and the terms “to”
and “until” each means “to but excluding”; (l) if any calculation to be made
hereunder refers to a Settlement Period (or any portion thereof) that would have
occurred prior to the Closing Date, such reference shall be deemed to be a
reference to the applicable calendar month; (m) for the purposes of calculating
the Required Reserves (or any component thereof) or the calculation of the
Default Ratio, Delinquency Ratio or Dilution Ratio, when a component of any such
calculation is determined by reference to the first Settlement Period, such
first Settlement Period for such purposes shall be deemed to refer to the first
full calendar month after the Closing Date; (n) terms in one gender include the
parallel terms in the neuter and opposite gender; and (o) the term “or” is not
exclusive.

36    

